Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 1 of 103




           EXHIBIT
             “4”
                                                                                                          Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 2 of 103




                                                                                                                                                                      June 8, 2020




                                                                                                                                                                      Re: ERIE Claim    #A00002577803
                                                                                                                                                                          ERIE Policy   #Q97 1838248
                                                                                                                                                                          ERIE Insured: The Lock Loft
                                                                                                                                                                                        Ashlin Heasley d/b/a
                                                                                                                                                                          Date of Loss: 03/10/2020



                                                                                           I am Lucia M. Knouse, Property & Casualty Subpoena Response Specialist for the Erie Insurance
                                                                                           Group. I hereby certify that on March 10, 2020 the enclosed Declarations, policy form and
                                                                                           endorsements were in effect under ERIE Policy Number Q97 1838248. These are true likenesses
                                                                                           of the documents issued to The Lock Loft, Ashlin Heasley d/b/a.

                                                                                                                                                                      Sincerely,
                                                                                                                                                                                                             51C4FAD13A97



                                                                                                                                                                      Lucia Knouse
                                                                                                                                                                       Signed on 2020/06/08 12:09:10 -8:00




                                                                                                                                                                      Lucia M. Knouse, AIC, AIS, AINS
                                                                                                                                                                      Certificate Holder in Essentials of RIM
                                                                                                                                                                      P & C Subpoena Response Specialist
                                                                                                                                                                      Corporate Claims
                                                                                                                                                                      (814) 870-4638
103378BB-E370-4EC0-9A71-F2CA85A6D72D --- 2020/06/08 12:08:13 -8:00




                                                                                           /lmk

                                                                                           Enclosures

                                                                                           Sworn to and subscribed before me
                                                                                              06/08/2020
                                                                                                                                  DocVerify




                                                                                                                                 Commonwealth of Pennsylvania - Notary Seal
                                                                                                                00BC08DD97BE
                                                                                                                                 Judith Marie Cooklis, Notary Public
                                                                                                                                 Erie County
                                                                                                                                 My Commission Expires Jun 20, 2022
                                                                                     Signed on 2020/06/08 12:09:10 -8:00         Commission Number 1030568
                                                                                                                               Notary Stamp 2020/06/08 12:09:10 PST                        00BC08DD97BE




                                                                                                                                                                                                                                                    EIE-Lock 0001
                                                                     DocVerify ID: 103378BB-E370-4EC0-9A71-F2CA85A6D72D
                                                                                                                                                                                                                      Page 1 of 1   1F2CA85A6D72D
                                                                     www.docverify.com
                                                                                                Erie Insurance Exchange
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 3 of 103
                                                                Ultrapack Plus Policy Declarations
                                                                            Amended Declarations
                                                                              Effective 12/13/2019
                                                                          Attach This To Your Policy
                                                                        See *** Reason for Amendment


 Mailing Name and Address for Insured:                                       Other Interest:
  THE LOCK LOFT
  ASHLIN HEASLEY D/B/A
  18105 DETROIT AVE
  LAKEWOOD OH 44107-3303

                                                   GG1315


Named Insured's Full Name:
THE LOCK LOFT
ASHLIN HEASLEY D/B/A


Agent:                                                                   Policy Period:             Policy Number:
GG1323       CASHIN & SMILEY-LAKE SHORE INS                              07/01/2019 to 07/01/2020 Q971838248


Agent Address and Phone
    CASHIN & SMILEY-LAKE SHORE INS                                   Policy begins at 12:01 A.M. standard time on the
    10950 PEARL RD STE A4                                            effective date and ends at 12:01 A.M. standard
    STRONGSVILLE OH 44136-3350                                       time on the expiration date. Standard time is
    440-580-4222                                                     determined at the stated address of the named
                                                                     insured.


The insurance applies to those premises described below. This is subject to all applicable terms of the policy and
attached forms and endorsements.

Premium Summary
  Large Premium Discount Applies
 Total Annual Policy Premium:                                                                              $864.00
(This is not a bill. Your invoice will follow in a separate mailing.)
x



Additional Charge Due To This Change:                                        $450.00
Property Protection - As Per Attached Supplemental Declarations
Deductible (Property Protection Only) $500


Policy-Level Coverages
Liability Protection                                        Limits of Insurance
Commercial General Liability Limits of Insurance
Each Occurrence Limit                                       $1,000,000
    Damage to Premises Rented to You                        $1,000,000 Any One Premises
    Medical Expense limit                                   $5,000 Any One Person
Personal & Advertising Injury Limit                         $1,000,000 Any One Person or Organization
General Aggregate Limit                                     $2,000,000
Products/Completed Operations Aggregate Limit               $2,000,000
Processed On: 12/16/2019 (See Reverse Side)                                                                          1   4

                                                                                                           EIE-Lock 0002
            Insured Name: THE LOCK LOFT
             Case Number:
            Policy 1:20-cv-00122-SPB-RAL
                            Q971838248          Document 34-4 Filed 10/02/20 Page 4 of 103
            Policy Period:  07/01/2019 to 07/01/2020                       Page 2 of 4

*** Amended Insured Information
 Named Insured Changed From THE LOCK LOFT
ASHLIN HEASLEY D/B/A To THE LOCK LOFT
ASHLIN HEASLEY D/B/A
Amended Coverage Information
 Amended Structure Coverage
 Contents Coverage Regarding 18105 DETROIT AVE LAKEWOOD OH 44107-3303
 Amount of Insurance Changed From 15,300.00 To 100,000.00


Optional Coverages                                               Deductible   Amount of Insurance
Policy-Level Optional Coverages:

Property and Inland Marine - Optional Coverages:
Terrorism                                                                     Included

Other Optional Coverages:
Enhancement Endorsement-Hair and Nail Salons




Processed On: 12/16/2019                           CONTINUED ON NEXT PAGE                           2   4
                                                                                           EIE-Lock 0003
            Insured Name:       THE LOCK LOFT
            Case
            Policy 1:20-cv-00122-SPB-RAL
                   Number: Q971838248    Document 34-4 Filed 10/02/20 Page 5 of 103
            Policy Period:      07/01/2019 to 07/01/2020                                    Page 3 of 4

Supplemental Declarations
Location 1 / Building 1
Address:                                                          Occupancy/Operations:
18105 DETROIT AVE                                                 Beauty Shops Without Nail Salons
LAKEWOOD OH 44107-3303
County: Cuyahoga
Interest of Named Insured In Such Premises: Tenant/Partial
Coverage                                                          Deductible                Amount of Insurance
Property Protection
1. Buildings                                                                                NIL
2. Business Personal Property and Personal Property of Others     Property Deductible       $100,000
         Replacement Cost
         Theft Exclusion Applies: No
3. Income Protection & Extra Expense                                                        Actual Loss Sustained 12 Months
Automatic Adjustment of Business Personal Property and Personal Property of Others Coverage  2%




Schedule of Static Forms
  Form Number Edition Date            Description

                  /
  UPP             01/10               ULTRAPACK PLUS POLICY
  PK0001          09/18               ULTRAPACK PLUS COMMERCIAL PROPERTY COVERAGE PART
  PKAX            01/10               PRODUCTION OR PROCESS MACHINERY - DEDUCTIBLE
  PKJF            05/15               HAIR AND NAIL SALONS ENHANCEMENTS ENDORSEMENT
  PKRF            11/10               OHIO AMENDATORY ENDORSEMENT
  CL0209          11/10               IMPORTANT NOTICE - LEAD LIABILITY EXCLUSION
  CL0212          11/10               IMPORTANT NOTICE - POLICY SERVICE FEES
  CL0217          11/10               IMPORTANT NOTICE - NO FLOOD COVERAGE
  PKGP            01/10               AMENDMENT OF MOBILE EQUIPMENT DEFINITION
  PK0003          07/16               ULTRAPACK PLUS EXTRA LIABILITY COVERAGES
  CG0001          04/13               COMMERCIAL GENERAL LIABILITY COVERAGE FORM
  CG0099          11/85               CHANGES IN GENERAL LIABILITY FORMS FOR COMMERCIAL PACKAGE
                                      POLICIES
  CG2147          12/07               EMPLOYMENT-RELATED PRACTICES EXCLUSION
  CG2167          12/04               FUNGI OR BACTERIA EXCLUSION
  UFB213          11/12               SUBSCRIBER'S AGREEMENT
  CG2170          01/15               CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
  CG2196          03/05               SILICA OR SILICA-RELATED DUST EXCLUSION
  PKGK            11/10               PUNITIVE DAMAGES
  CL0396          01/17               IMPORTANT NOTICE - DATA BREACH RESPONSE EXPENSES COVERAGE
  CG2106          05/14               EXCL-ACCESS OR DISCLOSURE OF CONFIDENT OR PERS INFO AND
                                      DATA-RELATED LIAB - WITH LIMIT BOD INJ EXCEP
  CG2109          06/15               EXCLUSION - UNMANNED AIRCRAFT
  IL0017          11/98               COMMON POLICY CONDITIONS
  IL0021          09/08               NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
  IL0244          09/07               OHIO CHANGES - CANCELLATION AND NONRENEWAL
  IL0952          01/15               CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

Processed On: 12/16/2019 (See Reverse Side)                                                                            3   4
                                                                                                            EIE-Lock 0004
           Insured Name:     THE LOCK LOFT
           Case
           Policy 1:20-cv-00122-SPB-RAL
                  Number: Q971838248    Document 34-4 Filed 10/02/20 Page 6 of 103
           Policy Period:    07/01/2019 to 07/01/2020                  Page 4 of 4

Schedule of Static Forms - (continued)
  Form Number Edition Date       Description

  IL985F         01/15           DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
  PKMJ           01/10           EXCLUSION - LEAD LIABILITY
  PKMD           01/10           EXCLUSION - ASBESTOS
  PKMQ           12/14           EXCLUSION - PROFESSIONAL LIABILITY
  PKMU           01/10           EXCLUSION - TANNING BEDS/OPERATIONS
  PKRO           01/10           AMENDMENT OF POLICY - TWO OR MORE COVERAGE PARTS




Processed On: 12/16/2019                                                                     4   4
                                                                                     EIE-Lock 0005
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 7 of 103




                                              Ultrapack Plus      SM




                                                       Policy




Member Companies
Erie Insurance Exchange      •   Erie Insurance Property & Casualty Company

                                                                           EIE-Lock 0006
                Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 8 of 103
                                     ULTRAPACK PLUS POLICY

ERIE INSURANCE GROUP is proud to present this policy. This important contract between YOU and The ERIE consists of this
policy with coverage agreements, definitions, and conditions, a Declarations, plus any endorsements. We urge YOU to read it.
The protection given by this policy is in keeping with the single purpose of our Founders: "To provide YOU with as near PERFECT
PROTECTION, as near PERFECT SERVICE, as is humanly possible, and to do so at the LOWEST POSSIBLE COST."

                                                          AGREEMENT

ERIE INSURANCE EXCHANGE                                                This agreement is made in reliance on the information you
                                                                       have given us and is subject to all of the terms of this policy.
In return for your timely premium payment, your compliance             This policy, all endorsements to it, and the "Subscriber's
with all of the provisions of this policy, and your signing of a       Agreement" constitute the entire agreement between you and
"Subscriber's Agreement" with Erie Indemnity Company and               us.
other Subscribers, we agree to provide the coverages you have
purchased. Your coverages and limits of protection are shown           ERIE INSURANCE PROPERTY AND CASUALTY
in the Declarations, which are part of this policy.                    COMPANY
Your signing the "Subscriber's Agreement", which includes a            In return for your timely premium payment and your
limited power-of-attorney, permits Erie Indemnity Company,             compliance with all of the provisions of this policy, we agree
as Attorney-in-Fact, to make reciprocal insurance contracts            to provide the coverages you have purchased. Your coverages
between you and other Subscribers and otherwise manage the             and limits of protection are shown in the Declarations, which
business of the Erie Insurance Exchange. This power-of-                are part of this policy.
attorney applies only to your insurance business at the                This agreement is made in reliance on the information you
Exchange and is limited to the purposes described in the               have given us, and is subject to all of the terms of this policy.
"Subscriber's Agreement".
                                                                       This policy and all endorsements to it constitute the entire
Your responsibility as a "Subscriber" is determined by this            agreement between you and us.
policy and the "Subscriber's Agreement". You are liable for
just the policy premiums charged and are not subject to any
other premium liability under the policy.
                                                          DEFINITIONS
ADDITIONAL         ERIE       INSURANCE          EXCHANGE                  •    "Subscriber's Agreement" means the agreement,
DEFINITIONS                                                                     including a limited power-of-attorney among the
                                                                                Subscribers and the Erie Indemnity Company, as
The following words have this special meaning in policies                       Attorney-in-Fact.
issued by Erie Insurance Exchange when they appear in
quotes.
    •    "Subscriber" means the person who signed, or the
         partnership, firm or corporation that authorized the
         signing of, the application for this policy.

                                             GENERAL POLICY CONDITIONS
1. AUTOMATIC RENEWAL POLICY                                            This is a service that we provide for you so that your insurance
                                                                       protection does not stop.
Your policy will be automatically renewed at the end of the
policy period, unless terminated by you or us in accordance            If you do not want the renewal policy, you must mail our
with the steps explained in the Cancellation Condition.                Agent or us written notice in advance of the new policy
                                                                       period. If you do not notify us, your policy remains in effect.
Each year, we will send you a Renewal Certificate which
                                                                       You must pay us the earned premium due us for this time.
shows the premium due for the next policy period.




                                                                   2


                                                                                                                       EIE-Lock 0007
          Case 1:20-cv-00122-SPB-RAL
2. CANCELLATION                                             Document5.34-4
                                                                        HOWFiled
                                                                            YOUR10/02/20 Page
                                                                                 POLICY MAY BE 9 of 103
                                                                                               CHANGED

Your Right to Cancel or Refuse Renewal                                  This policy conforms to the laws of the state in which your
                                                                        principal office is located. If the laws of the state change, this
You may cancel this policy or any coverage by mailing or                policy will comply with these changes.
delivering to our Agent or us written notice stating at what
                                                                        Your policy may be changed by asking us. Your request must
future date you want the cancellation to take effect. We may
                                                                        contain enough information to identify you. Asking our Agent
waive these requirements by confirming the date of
                                                                        is the same as asking us. If we agree with your request, we
cancellation to you in writing.
                                                                        will then issue an Amended Declarations.
Our Right to Cancel or Refuse to Renew                                  We will give you the benefit of any change in coverage made
                                                                        by us, if it does not require additional premium. This change
We may cancel or refuse to renew by mailing you written
                                                                        will be effective as of the date we implement the change for
notice stating the effective date of our action. Our action will
                                                                        you in your state.
comply with the laws of the state in which your principal
office is located. The cancellation will not take effect until at
                                                                        6. INCREASE IN HAZARD
least 30 days (Maryland - 45 days, except for nonpayment of
premium - 30 days) after we send it. For states that require a          Unless we agree beforehand, coverage is suspended if the
different number of days for notification of cancellation or            hazard is substantially increased by any means within the
non-renewal, or specify the reasons for cancellation or non-            control of the insured.
renewal, an Amendatory Endorsement is attached.
                                                                        7. INSPECTION AND AUDIT
We reserve the right to cancel for your non-compliance with
our premium payment plans. We do not waive our right to                 We have the right but are not obligated to:
cancel, even if we have accepted prior late payments.
                                                                            a.   make inspections and surveys at any time;
Method of Giving Notice                                                     b.   give you reports on the conditions we find; and
                                                                            c.   recommend changes.
Mailing notice to the address shown on the Declarations will
be sufficient proof of notice. The policy period will end on the        Any inspections, surveys, reports or recommendations relate
date and time stated in the notice.                                     only to insurability and the premiums to be charged. We do
                                                                        not make safety inspections. We do not undertake to provide
Return of Premium                                                       for the health or safety of workers or the public. We do not
                                                                        warrant that your property or operations are safe, healthful or
If your policy is cancelled by you or us, we will return the pro        in compliance with any law, regulation, code or standard.
rata unused share of your premium. Cancellation will be                 Inspections, surveys, reports or recommendations are for our
effective even if we have not given or offered the return               benefit only.
premium.
                                                                        This condition also applies to any rating, advisory, rate service
                                                                        or similar organization which makes insurance inspections,
3. CONCEALMENT, FRAUD OR
                                                                        surveys, reports or recommendations.
   MISREPRESENTATION
                                                                        We may examine and audit your books and records at any
This entire policy is void if before or after a loss any insured
                                                                        time during or within three years after the policy period, as
has intentionally concealed or misrepresented any material
                                                                        they relate to this insurance. No appeals or disputes regarding
fact or circumstance concerning this insurance.
                                                                        your premium will be permitted three years after your audit is
In the event of a fraudulent claim, we will not make payment            completed.
for the loss.
                                                                        8. OUR RIGHT TO RECOVER FROM OTHERS
4. COOPERATION                                                          After we make a payment under this policy, we will have the
You agree to cooperate with us by:                                      right to recover from anyone else held responsible. This right
                                                                        will not apply under Property Protection if you have waived it
    a.   truthfully completing and promptly returning                   in writing prior to loss. Any insured is required to transfer this
         questionnaires and audit forms about this insurance;           right to us, and do nothing to harm this right. Anyone
    b.   permitting and helping with inspections and audits;            receiving payment from us and from someone else for the
         and                                                            same loss will reimburse us up to our payment.
    c.   complying with specific         recommendations      to
         improve your risk.




                                                                    3


                                                                                                                        EIE-Lock 0008
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 10 of 103
9. POLICY ACCEPTANCE                                                                  ADDITIONAL         ERIE        INSURANCE         EXCHANGE
                                                                                      CONDITION
By accepting this policy, you agree that the statements on the
Declarations are accurate and complete and are based on the                           The following condition applies only to policies issued by Erie
facts you have given us. This policy is issued in reliance on                         Insurance Exchange.
these facts.
                                                                                      1. ACCOUNTING
10. PREMIUMS
                                                                                      Erie Indemnity Company may keep up to 25% of the premium
The first Named Insured shown in the Declarations:                                    written or assumed by Erie Insurance Exchange as
                                                                                      compensation for:
     a.    is responsible for the payment of all premiums; and
                                                                                          a.   becoming and acting as Attorney-in-Fact;
     b.    will be the payee for any return premiums we pay.
                                                                                          b.   managing the business and affairs of Erie Insurance
11. PRIORITY                                                                                   Exchange, its affiliates and subsidiaries; and
At our option, this insurance will first protect you, and then                            c.   paying general administrative expenses, including
others we protect.                                                                             sales commissions, salaries, and other employment
                                                                                               costs, the cost of supplies, and other administrative
12. TIME OF INCEPTION                                                                          costs.
If this policy replaces another policy ending at noon on the                          The rest of the premium will be placed on the books of the
date of this policy, we will protect you as of that time.                             Erie Insurance Exchange. We will deposit or invest this
                                                                                      amount as permitted by law. This amount will be used to pay
13. TRANSFER OF YOUR RIGHTS AND DUTIES                                                losses, adjustment expenses, legal expenses, court costs, taxes,
    UNDER THIS POLICY                                                                 assessments, licenses, fees, and other governmental fines and
                                                                                      charges, establishment of reserves and surplus, and
Your rights and duties under this policy may not be transferred                       reinsurance, and may be used for dividends and other purposes
without our written consent except in the case of death of an                         Erie Indemnity Company decides are to the advantage of the
individual named insured.                                                             Subscribers.
If you die, your rights and duties will be transferred to your
legal representative but only while acting within the scope of
duties as your legal representative. Until your legal
representative is appointed, anyone having proper temporary
custody of your property will have your rights and duties but
only with respect to that property.

This policy has been signed on our behalf at Erie, Pennsylvania by our President and Secretary. If required by law, it has been
countersigned on the Declarations by our authorized Agent.




                                          Secretary                                                      President


                                          Secretary                                                      President




              •• 100 Erie Insurance Place •• Erie, PA 16530   ••   814.870.2000
Visit our website at www.erieinsurance.com
                     erieinsurance.com

UPP (Ed. 1/10) CL-0236

                                                                                  4



                                                                                                                                     EIE-Lock 0009
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 11 of 103
                                                                                                          ERIE INSURANCE
                                                                                                         ULTRAPACK PLUS
                                                                                                  PK-00-01 (Ed. 9/18) CL-0001


   ULTRAPACK PLUS COMMERCIAL PROPERTY COVERAGE PART
Various provisions in this policy restrict coverage. Read the              attached to buildings on the premises described in the
entire policy carefully to determine rights, duties, and what is           "Declarations" or if unattached to the building, must
and is not covered.                                                        be permanently mounted on the premises described in
Throughout this policy the words "you" and "your" refer to the             the "Declarations".
Named Insured shown in the "Declarations". The words "we",         B. Property Not Covered
"us", and "our" refer to the company providing this insurance.        Building(s) does not apply to:
Other words and phrases that appear in quotation marks have           1. Fences, walks, and unattached outbuildings not de-
special meaning. Refer to Section XI – Definitions and Sec-                scribed in the "Declarations", except as provided in
tion VIII – Extensions of Coverage.                                        Extensions of Coverage - A.2.;
SECTION I - COVERAGES                                                 2. Outdoor swimming pools and equipment pertaining
                                                                           thereto not described in the "Declarations", except as
INSURING AGREEMENT
                                                                           provided in Extensions of Coverage - A.2.;
We will pay for direct physical "loss" of or damage to Cov-           3. Bulkheads, pilings, piers, wharves, or docks not de-
ered Property at the premises described in the "Declarations"              scribed in the "Declarations";
caused by or resulting from a peril insured against.
                                                                      4. Bridges, roadways, patios, or other paved surfaces;
BUILDING(S) - COVERAGE 1                                              5. Retaining walls that are not part of a building, or not
A. Covered Property                                                        described in the "Declarations";
   Building(s) means buildings described in the "Declara-             6. The cost of excavations, grading, backfilling, or fill-
   tions" and anything permanently attached. It also in-                   ing;
   cludes:                                                            7. Trees, shrubs, lawns, and plants (other than trees,
   1. Building equipment and fixtures servicing the prem-                  shrubs, lawns, and plants which are part of a vegetat-
        ises;                                                              ed roof), except as provided in Extensions of Cover-
                                                                           age - A.6.;
   2. Personal property you have for the service and
        maintenance of the buildings and premises including,          8. Underground pipes, flues, or drains;
        but not limited to the following:                             9. Land (including land on which covered property is
        a. Fire extinguishing equipment;                                   located) or water; and
        b. Outdoor furniture;                                         10. Property specifically insured in whole or in part by
                                                                           this or any other insurance.
        c. Floor coverings;
                                                                   C. Amount of Insurance
        d. Appliances used for refrigerating, ventilating,
              cooking, dishwashing, or laundering; and                The most we will pay for "loss" or damage to any build-
                                                                      ing described in the "Declarations" in any one occurrence
        e. Flag poles and outdoor lights;
                                                                      is the applicable amount of insurance shown in the "Dec-
   3. Vegetated roofs, including lawns, trees, shrubs, and            larations" for that building subject to the applicable Au-
        plants which are part of a vegetated roof;                    tomatic Adjustment of Coverage Amounts.
   4. Glass which you own. The glass must be part of the           D. Automatic Adjustment of Coverage Amounts
        building or in the building described in the "Declara-
                                                                      This policy provides you with a guard against the effect of
        tions", including glass in wall cases.
                                                                      inflation on construction costs for Building(s) - Coverage
        Our payment for "loss" to glass will also include:            1.
              a. Replacement of building glass with safety            We will keep track of costs and at the next policy period
                  glazing materials when made necessary by            we will adjust the amount of your building coverage, if
                  an ordinance or building code;                      necessary. Your premium will be adjusted at each policy
              b. Replacement of lettering, ornamentation, or          period to reflect any change in the amount of insurance.
                  burglar alarm foil;                                 During the policy period, if there is an increase in con-
              c. Repair or replacement of frames;                     struction costs and a "loss" occurs, we will reflect the in-
              d. Installation of temporary coverings; and             crease in the amount of insurance for Building(s) - Cover-
                                                                      age 1 before making payment. The amount of increase in
              e. Removal of obstructions;                             the amount of insurance will be:
   5. Exterior signs, lights, and clocks which you own. Ex-
        terior signs, lights, and clocks must be permanently
                                                                   1


                                                                                                                   EIE-Lock 0010
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 12 of 103

    1.   The amount of insurance that applied to your covered               b.   Replacement of lettering, ornamentation, or bur-
         building(s) on the most recent of: the policy inception                 glar alarm foil;
         date, the policy anniversary date, or any other policy             c. Repair or replacement of frames;
         change amending the amount of insurance, times;
                                                                            d. Installation of temporary coverings; and
    2. The percentage of annual increase shown in the
                                                                            e. Removal of obstructions;
         "Declarations", expressed as a decimal (example: 8%
         is .08), times;                                               while in or on the described buildings, or in the open, or
                                                                       in a vehicle on the premises described in the "Declara-
    3. The number of days since the beginning of the cur-
                                                                       tions" or within 1,500 feet thereof.
         rent policy period or the effective date of the most re-
         cent policy change amending the amount of insurance           Our payment for "loss" of or damage to personal property
         to your covered building(s), divided by 365.                  of others will only be made to the owner of the property.
    There will be no charge for this additional coverage.           B. Property Not Covered
    If the amount of insurance shown in the "Declarations"             Business Personal Property and Personal Property of Oth-
    for Building(s) - Coverage 1 is inadequate, these adjust-          ers does not apply to:
    ments may not be sufficient to provide full recovery               1. "Automobiles" held for sale;
    should a "loss" occur.                                             2. Vehicles or self-propelled machines (including "air-
BUSINESS PERSONAL PROPERTY AND PERSONAL                                     craft" or watercraft) that:
PROPERTY OF OTHERS - COVERAGE 2                                             a. Can be licensed for use on public roads, except
                                                                                 vehicles that are solely used to service the prem-
A. Covered Property
                                                                                 ises described in the "Declarations"; or
   Business Personal Property and Personal Property of Oth-
                                                                            b. Are operated principally away from the premises
   ers means:
                                                                                 described in the "Declarations".
   1. Personal property pertaining to your business, profes-
                                                                            This paragraph does not apply to:
       sional or institutional activities, including leased-
       property for which you are contractually responsible;                a. Vehicles or self-propelled machines or "automo-
                                                                                 biles" you manufacture, process, or warehouse;
   2. Personal property of others that is in your care, cus-
       tody, or control;                                                    b. Vehicles or self-propelled machines, other than
                                                                                 "automobiles", you hold for sale;
   3. Labor, materials, or services furnished or arranged by
       you on personal property of others;                                  c. Rowboats or canoes out of water at the premises
                                                                                 described in the "Declarations"; or
   4. Your use interest as a tenant in improvements and
       betterments. Improvements and betterments are fix-                   d. Trailers, but only to the extent provided for in
       tures, alterations, installations, or additions:                          the Extensions of Coverage - B.21.;
       a. Made a part of the building or structure you oc-             3. "Money" and "securities", except as provided in Ex-
            cupy but do not own; and                                        tensions of Coverage - B.4., B.6., B.9., and B.19.;
       b. You acquired or made at your expense but can-                4. Your property sold on installment or deferred pay-
            not legally remove;                                             ment plans after delivery to customers;
   5. Exterior signs, lights, and clocks which you own or              5. Household and personal articles of the insured, the
       which are in your care, custody, or control and for                  insured's partners, members or managers of a limited
       which you are contractually responsible. Exterior                    liability company, the insured's officers, or the in-
       signs, lights, and clocks must be permanently at-                    sured's employees, except as provided in Extensions
       tached to the building on the premises described in                  of Coverage - B.23.;
       the "Declarations" or if unattached to the building,            6. Trees, shrubs, lawns, and plants, except as provided
       must be permanently mounted on the premises de-                      in Extensions of Coverage - A.6.;
       scribed in the "Declarations";                                  7. Crops and growing crops while outside of buildings;
   6. Glass which is in your care, custody, or control and             8. Contraband or property in the course of illegal trans-
       for which you are contractually responsible. The                     portation or trade;
       glass must be part of the building described in the
       "Declarations", including glass in wall cases.                  9. "Electronic data" including the cost to research, re-
                                                                            place, or restore the information on "electronic data"
       Our payment for "loss" to glass will also include:                   or magnetic media, except as provided in Section IV
       a. Replacement of building glass with safety glaz-                   - Additional Coverages - C.2.;
            ing materials when made necessary by an ordi-
            nance or building code;


                                                                    2




                                                                                                                    EIE-Lock 0011
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 13 of 103

         We will cover "electronic data" which is integrated in     INCOME PROTECTION - COVERAGE 3
         and operates or controls the building's elevator, light-
         ing, heating, ventilation, air conditioning, or security   A. Income Protection Coverage
         systems.                                                      Income Protection means loss of "income" and/or "rental
                                                                       income" you sustain due to partial or total "interruption of
   10. The cost to research, replace, or restore the infor-
                                                                       business" resulting directly from "loss" or damage to
        mation on valuable papers and records, except as
                                                                       property on the premises described in the "Declarations"
        provided in Extensions of Coverage - B.29. Valuable
                                                                       from a peril insured against. "Loss" or damage also in-
        papers and records include proprietary information;
                                                                       cludes covered property in the open, or in a vehicle, on
        written, printed, or inscribed documents and records;
                                                                       the premises described in the "Declarations" or within
        including books, maps, films, abstracts, drawings,
                                                                       1,500 feet thereof.
        deeds, mortgages, card index systems, and manu-
        scripts;                                                       If you are a tenant, your premises are the portion of the
                                                                       building described in the "Declarations" which:
   11. Fine arts, except as provided in Extensions of Cover-
        age - B.13. Fine arts include paintings; etchings; pic-        1. You rent, lease, or occupy;
        tures; tapestries; rare or art glass; art glass windows;       2. All routes within the building that service or are used
        valuable rugs; statuary; sculptures; antique furniture;             to gain access to the described premises; and
        antique jewelry; porcelains; and similar property of           3. The area within 1,500 feet of the premises described
        rarity, historic value, or artistic merit;                          in the "Declarations" (with respect to "loss" or dam-
   12. Animals, unless owned by others and boarded by you                   age to covered property in the open or in a vehicle).
        or if owned by you as stock while inside the building          You are required to resume normal business operations as
        described in the "Declarations";                               promptly as possible and shall use all available means to
   13. "Mobile equipment":                                             eliminate any unnecessary delay.
        a. While being used or stored away from the prem-           B. Extra Expense Coverage
             ises described in the "Declarations"; or                  "Extra expense" coverage is provided at the premises de-
        b. While at or being transported to or from job sites          scribed in the "Declarations".
             away from the premises described in the "Decla-           "Extra expense" means necessary expenses you incur due
             rations"; and                                             to partial or total "interruption of business" resulting di-
   14. Property specifically insured in whole or in part by            rectly from "loss" or damage to property on the premises
        this or any other insurance.                                   described in the "Declarations" from a peril insured
C. Amount of Insurance                                                 against. "Loss" or damage also includes property in the
                                                                       open, or in a vehicle, on the premises described in the
   The most we will pay for "loss" or damage to business
                                                                       "Declarations" or within 1,500 feet thereof.
   personal property and personal property of others on the
   premises described in the "Declarations" in any one oc-             We will pay necessary actual and necessary "extra ex-
   currence is the applicable amount of insurance shown in             penses" (other than the expense to repair or replace prop-
   the "Declarations" for Business Personal Property and               erty) sustained by you to:
   Personal Property of Others on that premises.                       1. Avoid or minimize the "interruption of business" and
D. Automatic Adjustment of Coverage Amounts                                 to continue your business operations:
   This policy provides you with a guard against the effect of              a. At the premises described in the "Declarations";
   inflation on costs for Business Personal Property and Per-                    or
   sonal Property of Others - Coverage 2.                                   b. At replacement premises or at temporary loca-
   We will keep track of costs and at the next policy period                     tions, including:
   we will adjust the amount of your business personal prop-                     1) Relocation expenses; and
   erty and personal property of others coverage, if neces-                      2) Costs to equip and operate the replacement
   sary. Your premium will be adjusted at each policy period                          or temporary locations.
   to reflect any change in the amount of insurance.
                                                                       2. Minimize the "interruption of business" if you cannot
   There will be no charge for this additional coverage.                    continue your business operations to the extent it re-
   If the amount of insurance shown in the "Declarations"                   duces the amount of loss that would have been paya-
   for Business Personal Property and Personal Property of                  ble under loss of "income" and/or "rental income".
   Others - Coverage 2 is inadequate, these adjustments may            We will not pay any "loss" or damage to your Building(s)
   not be sufficient to provide full recovery should a "loss"          or Business Personal Property and Personal Property of
   occur.                                                              Others. We also will not pay the cost of research or any
                                                                       other expense to replace or restore your valuable papers
                                                                       and records or "electronic data". We will pay the cost to
                                                                    3




                                                                                                                    EIE-Lock 0012
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 14 of 103

   repair or replace your covered property and the amount to               b.    The date on which repair, replacement, or re-
   research, replace, or restore the lost information on dam-                    building of such part of the damaged or de-
   aged valuable papers and records or "electronic data" to                      stroyed property described in the "Declarations"
   the extent it reduces the amount of loss that would have                      is actually completed.
   been payable under loss of "income" and/or "rental in-          D. Amount of Insurance
   come".
                                                                      We will pay the actual loss of "income" and/or "rental in-
C. Additional Coverages                                               come" sustained by you.
   1. Civil Authority                                                 The "income" and/or "rental income" loss sustained by
       When a peril insured against causes damage to prop-            you shall not exceed:
       erty other than property at the premises described in          1. The actual reduction of "income" and/or "rental in-
       the "Declarations", we will pay for the actual loss of              come" during the "interruption of business"; and
       "income" and/or "rental income" you sustain and
                                                                      2. The reduction in rents received less charges and ex-
       necessary "extra expense" caused by action of civil
                                                                           penses which do not necessarily continue during the
       authority that prohibits access to the premises de-
                                                                           "interruption of business" or during the period when
       scribed in the "Declarations" provided that both of
                                                                           the tenant cannot inhabit the premises.
       the following apply:
                                                                      We will pay up to $100 a day, for seven days, after your
       a. Access to the area immediately surrounding the
                                                                      business is suspended to cover loss of "income" and/or
             damaged property is prohibited by civil authority
                                                                      "rental income" sustained by you while you are determin-
             as a result of the damage, and the premises de-
                                                                      ing your actual income protection loss. The amount paid
             scribed in the "Declarations" are within that area
                                                                      will be subtracted from your actual loss of "income"
             but are not more than one mile from the damaged
                                                                      and/or "rental income".
             property; and
       b. The action of civil authority is taken in response          We will pay the actual income protection loss for only
             to dangerous physical conditions resulting from          such length of time as would be required to resume nor-
             the damage or continuation of the peril insured          mal business operations. We will limit the time period to
             against that caused the damage, or the action is         the shorter of the following periods:
             taken to enable a civil authority to have unim-          1. The time period required to rebuild, repair, or replace
             peded access to the damaged property.                         such part of the Building or Business Personal Prop-
                                                                           erty that has been damaged or destroyed as a direct
         Civil Authority coverage for "income" and/or "rental
                                                                           result of an insured peril; or
         income" will begin 72 hours after the time of the first
         action of civil authority that prohibits access to the       2. Twelve (12) consecutive months from the date of
         premises described in the "Declarations" and will ap-             loss.
         ply for a period of up to four consecutive weeks from        Payment of loss of "income" and/or "rental income" is not
         the date on which such coverage began.                       limited by the end of the policy period.
         Civil Authority coverage for "extra expense" will         SECTION II - PERILS INSURED AGAINST
         begin immediately after the time of the first action of
         civil authority that prohibits access to the premises     BUILDING(S) - COVERAGE 1
         described in the "Declarations" and will end:             BUSINESS PERSONAL PROPERTY AND PERSONAL
         a. Four consecutive weeks after the date of that ac-      PROPERTY OF OTHERS - COVERAGE 2
              tion; or                                             INCOME PROTECTION - COVERAGE 3
         b. When your Civil Authority coverage for "in-
              come" and/or "rental income" ends; whichever is      Covered Cause of Loss
              later.                                                  This policy insures against direct physical "loss", except
    2.   Full Resumption of Operations                                "loss" as excluded or limited in this policy.
         We will also pay your actual loss of "income" and/or      SECTION III - EXCLUSIONS
         "rental income" for an additional 60 days if your "in-    A. Coverages 1, 2, and 3
         come" and/or "rental income" after operations are re-
         sumed is less than your "income" and/or "rental in-          We do not cover under Building(s) - Coverage 1; Busi-
         come" before the loss. The additional amount we will         ness Personal Property and Personal Property of Others -
         pay will start after the later of the following times:       Coverage 2; and Income Protection - Coverage 3 "loss" or
                                                                      damage caused directly or indirectly by any of the follow-
         a. The date on which the liability for Income Pro-           ing. Such "loss" or damage is excluded regardless of any
              tection - Coverage 3 would terminate if this            cause or event that contributes concurrently or in any se-
              clause had not been included; or                        quence to the "loss":

                                                                   4




                                                                                                                  EIE-Lock 0013
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 15 of 103

1.   Deterioration or depreciation.                                       Volcanic action means direct "loss" resulting from
2.   Intentional loss, meaning any "loss" arising from an                 the eruption of a volcano when the "loss" or damage
     act committed by or at the direction of the insured                  is caused by:
     with the intent to cause a "loss".                                   a. Airborne volcanic blast or airborne shock waves;
3.   "Loss" or damage caused by or resulting from any of                  b. Ash, dust, or particulate matter; or
     the following:                                                       c. Lava flow.
     a. By weather conditions, but only if weather con-                   All volcanic eruptions that occur within any 168-hour
          ditions contribute in any way with a peril ex-                  period will constitute a single occurrence.
          cluded in Part A. of Section III - Exclusions to
                                                                          This does not include the cost to remove ash, dust, or
          produce the "loss";
                                                                          particulate matter that does not cause direct "loss" to
     b. By acts or decisions, including the failure to act                the covered property.
          or decide, of anyone;
                                                                          This exclusion does not apply to property being
     c. By faulty, inadequate, or defective:                              transported.
          1) Planning, zoning, development, surveying;               6.   Water
          2) Design, specifications, workmanship, repair,                 a. Flood, surface water, waves (including tidal wa-
               construction, renovating, remodeling, grad-                     ter and tsunami), tides, tidal wave, or overflow
               ing, or compaction;                                             of any body of water, or spray from any of these,
          3) Materials used in repair, construction, reno-                     all whether or not driven by wind (including
               vation, remodeling; or                                          storm surge);
          4) Maintenance;                                                 b. Mudslide or mudflow;
     of property whether on or off the insured premises by                c. By water or sewage which backs up through
     anyone, but if "loss" by a peril insured against results,                 sewers or drains or which enters into and over-
     we will pay for the ensuing "loss".                                       flows or is otherwise discharged from a sewer,
4.   Neglect of an insured to use all reasonable means to                      drain, sump pump, sump pump well, or any other
     save and preserve property from further damage at                         system designed to remove subsurface water
     and after the time of "loss".                                             which is drained from the foundation area;
5.   Earth Movement                                                       d. Water under the ground surface pressing on,
                                                                               flowing, or seeping through:
     a. Earthquake, including tremors and aftershocks,
          and any earth sinking, rising, or shifting related                   1) Foundations, walls, floors, or paved surfac-
          to such event;                                                            es;
     b. Landslide, including any earth sinking, rising, or                     2) Sidewalks or driveways;
          shifting related to such event;                                      3) Basements, whether paved or not; or
     c. Mine subsidence, meaning subsidence of a man-                          4) Doors, windows, or other openings.
          made mine, whether or not mining activity has                   e. Water from a broken water main. However, this
          ceased; or                                                           exclusion does not apply to water flowing or
     d. Earth sinking (other than sinkhole collapse), ris-                     seeping from a broken water main where the
          ing, or shifting including soil conditions which                     break occurs on the premises described in the
          cause settling, cracking or other disarrangement                     "Declarations".
          of foundations, or other parts of realty. Soil con-             f. Waterborne material carried or otherwise moved
          ditions include contraction, expansion, freezing,                    by any of the water referred to in Paragraphs
          thawing, erosion, improperly compacted soil,                         6.a., 6.c., 6.d., or 6.e. or material carried or oth-
          and the action of water under the ground surface.                    erwise moved by mudslide or mudflow.
     This exclusion applies regardless of whether any of
                                                                          This exclusion applies regardless of whether any of
     the above, in Paragraphs 5.a. through 5.d., is caused
                                                                          the above, in Paragraphs 6.a. through 6.f., is caused
     by an act of nature or is otherwise caused.
                                                                          by an act of nature or is otherwise caused. An exam-
     But if Earth Movement, as described in 5.a. through                  ple of a situation to which this exclusion applies is
     5.d. above, results in fire, explosion, sprinkler leak-              the situation where a dam levee, seawall, or other
     age, volcanic action, or building glass breakage, we                 boundary or containment system fails in whole or in
     will pay for the "loss" or damage caused by such per-                part, for any reason, to contain the water.
     ils.
                                                                          But if Water, as described in 6.a. through 6.f. results
                                                                          in fire, explosion, sprinkler leakage, volcanic action,

                                                                 5




                                                                                                                    EIE-Lock 0014
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 16 of 103

    or building glass breakage, we will pay for the "loss"            except as provided in Section IV. Additional Cov-
    or damage caused by such perils.                                  erages, D. Equipment Breakdown, 2.h. and 2.i. and
    If electrical "covered equipment" requires drying be-             Extensions of Coverage - A.5. and A.7., unless a
    cause of Paragraphs 6.a. through 6.c., we will pay for            covered "loss" ensues, and then only for ensuing
    the direct expenses of such drying out subject to the             "loss".
    applicable Amount of Insurance and deductible for                 Failure of any utility service includes lack of suffi-
    Building(s) – Coverage 1 and Business Personal                    cient capacity and reduction in supply.
    Property and Personal Property of Others – Coverage
    2.                                                                "Loss" or damage caused by a surge of power is also
                                                                      excluded, if the surge would not have occurred but
    This exclusion does not apply to property being
                                                                      for an event causing a failure of power.
    transported.
7. War                                                                Communication services include but are not limited
                                                                      to service relating to Internet access or access to any
    a. War including undeclared or civil war;
                                                                      electronic, cellular, or satellite network.
    b. Warlike action by a military force, including ac-
                                                                 Exclusions A.5. through A.11. apply whether or not the
          tion in hindering or defending against an actual
                                                                 loss event results in widespread damage or affects a sub-
          or expected attack, by any government, sover-
                                                                 stantial area.
          eign, or other authority using military personnel
          or other agents; or                                 B. Coverages 1, 2, and 3
    c. Insurrection, rebellion, revolution, usurped pow-         We do not cover under Building(s) - Coverage 1, Busi-
          er, or action taken by governmental authority in       ness Personal Property and Personal Property of Others -
          hindering or defending against any of these.           Coverage 2, and Income Protection - Coverage 3 "loss" or
                                                                 damage caused:
    With respect to any action that comes within the
    terms of this exclusion and involves nuclear reaction        1. By:
    or radiation, or radioactive contamination, this War              a. Wear and tear, rust, or corrosion;
    exclusion supersedes Paragraph A.9. of Section III –              b. Change in flavor, color, texture, or finish;
    Exclusions, the nuclear hazard exclusion.
                                                                      c. Damp or dry air;
8. Seizure or destruction of covered property by order
    of governmental authority, except as provided in Ex-              d. Inherent vice;
    tensions of Coverage - B.3. and Income Protection –               e. Smog;
    Coverage 3, C. Additional Coverages.                              f. Latent or hidden defect;
    We will also cover "loss" caused by acts of destruc-              g. Marring or scratching;
    tion ordered by governmental authority to prevent the             h. Smoke, vapor, or gases from agricultural or in-
    spread of a fire.                                                      dustrial operations;
9. Nuclear reaction or radiation or radioactive contami-              i. Settling, cracking, shrinking, bulging or expan-
    nation unless fire ensues, and then only for ensuing                   sion of pavements, foundations, walls, floors,
    "loss".                                                                roofs, or ceilings; or
10. By the enforcement of or compliance with any law or               j. Termites, vermin, insects, rodents, birds (except
    ordinance regulating the construction, use, or repair                  glass breakage), skunks, raccoons, spiders, or
    of any property, or requiring the tearing down of any                  reptiles;
    property, including the cost of removing its debris,
    except as provided in Extensions of Coverage - B.3.,              k. Mechanical breakdown, including rupture or
    B.7., and B.8.                                                         bursting caused by centrifugal force (except as
                                                                           provided in Section IV – Additional Coverages,
11. The failure of power, communication, water, or other                   D. Equipment Breakdown Coverage).
    utility service supplied to the insured premises, how-
    ever caused, if the failure:                                      unless a covered "loss" ensues, and then only for en-
                                                                      suing "loss".
    a. Originates away from the insured premises de-
          scribed in the "Declarations"; or                      2. By discharge, dispersal, seepage, migration, release,
    b. Originates at the premises described in the "Dec-              or escape of "pollutants" unless the discharge, disper-
          larations", but only if such failure involves               sal, seepage, migration, release, or escape is itself
          equipment used to supply the utility service to             caused by a peril insured against. But if "loss" or
          the premises described in the "Declarations"                damage by a peril insured against results from the
          from a source away from the premises described              discharge, dispersal, seepage, migration, release, or
          in the "Declarations";                                      escape of "pollutants", we will pay for the resulting
                                                                      damage caused by the peril insured against.

                                                              6




                                                                                                              EIE-Lock 0015
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 17 of 103

3.   By mysterious disappearance, unexplained loss, or                    Exclusion B.7. does not apply:
     inventory shortage. We will accept inventory records                 a. To the extent that coverage is provided in Sec-
     as a means of proving the amount of a covered "loss".                    tion IV - Additional Coverages, A. Collapse;
4.   By the presence, growth, proliferation, spread or any                    or
     activity of "fungus", wet or dry rot, or bacteria.                   b. To collapse caused by one or more of the follow-
     But, if "fungus", wet or dry rot, or bacteria results in                 ing:
     a covered loss from a peril insured against, we will                     1) Fire; lightning; windstorm; hail; explosion;
     pay for the "loss" or damage caused by that peril in-                         smoke; aircraft; vehicles; riot; civil commo-
     sured against.                                                                tion; vandalism or malicious mischief;
     This exclusion does not apply:                                                breakage of building glass; falling objects;
     a. When "fungus", wet or dry rot, or bacteria results                         weight of snow, ice, or sleet; sinkhole col-
          from fire or lightning; or                                               lapse; or volcanic action.
     b. To the extent that coverage is provided in Sec-                            Sinkhole collapse means "loss" caused by
          tion IV - Additional Coverages - B. Limited                              sudden sinking or collapse of land into un-
          Coverage For "Fungus", Wet Rot, Dry Rot,                                 derground empty spaces created by the ac-
          And Bacteria, with respect to "loss" or damage                           tion of water on limestone or dolomite.
          caused by a peril insured against other than fire                        This peril does not include:
          or lightning.                                                            a) The cost of filling sinkholes, except to
5.   By continuous or repeated seepage or leakage of wa-                                the extent that coverage is provided in
     ter or the presence or condensation of humidity,                                   Section IV – Additional Coverages, A.
     moisture, or vapor, that occurs over a period of 14                                Collapse; or
     days or more.                                                                 b) "Loss" or damage to property caused by
6.   By freezing by temperature reduction to plumbing,                                  or resulting from the sinking or collapse
     heating, air conditioning or other equipment or appli-                             of land into man-made underground
     ances (except fire protective systems) or by water,                                cavities.
     other liquids, powder or molten material that leaks or                   2) Water damage resulting from the accidental
     flows from such items while the described building is                         discharge or leakage of water or steam as the
     vacant for more than 60 consecutive days, unless you                          direct result of the breaking apart or crack-
     have exercised reasonable care to:                                            ing of any part of plumbing, heating, air
     a. Maintain heat in the building; or                                          conditioning, or other equipment or appli-
     b. Shut off the water supply and drain the system or                          ances, but does not include damage from a
          appliance of water.                                                      sump pump, sump pump well, or any other
                                                                                   system designed to remove subsurface water
     We will pay the cost to tear out and replace any part
                                                                                   which is drained from the foundation areas;
     of the building described in the "Declarations" to re-
     pair damage to the system or appliance from which                        3) Breakage of building glass;
     the water, other liquids, powder or molten material                      4) Weight of rain that collects on a roof; or
     escapes.                                                                 5) Weight of people or personal property.
     We will not pay for the cost to repair or replace any
                                                                     8.   By explosion of, including resulting damage to,
     defect in the system or appliance that caused the
                                                                          steam boilers, steam pipes, steam turbines, or steam
     "loss" or damage.
                                                                          engines if owned by, leased by, or operated under
7.   By collapse, including any of the following condi-                   your control (except as provided in Section IV. Ad-
     tions of property or any part of the property:                       ditional Coverages, D. Equipment Breakdown
     a. An abrupt falling down or caving in;                              Coverage). We also do not cover damage to these
     b. Loss of structural integrity, including separation                caused by any condition or occurrence within the
          of parts of the property or property in danger of               boilers, pipes, turbines, or engines (except as provid-
          falling down or caving in; or                                   ed in Section IV. Additional Coverages, D.
                                                                          Equipment Breakdown Coverage). We will pay
     c. Any cracking, bulging, sagging, bending, lean-
                                                                          for "loss" from the explosion of gases or fuel within
          ing, settling, shrinkage, or expansion as such
                                                                          the combustion chamber, flues, or passages of any
          condition relates to a. or b. above.
                                                                          fired vessel. We will also pay for "loss" by ensuing
     But if collapse results in a peril insured against at the            fire or explosion not included in this paragraph.
     premises described in the "Declarations", we will pay           9.   To hot water boilers or other water heating equip-
     for the "loss" or damage caused by the peril insured                 ment caused by a condition or occurrence within the
     against.                                                             boilers or equipment other than an explosion (except
                                                                 7




                                                                                                                  EIE-Lock 0016
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 18 of 103

         as provided in Section IV. Additional Coverages,             1.   To fences, pavements, outdoor swimming pools and
         D. Equipment Breakdown Coverage).                                 related equipment, retaining walls, bulkheads, piers,
                                                                           wharves or docks, when covered under the policy, by
    10. By artificially generated electrical current including
                                                                           freezing or thawing, impact of watercraft, or by the
        electric arcing (except as provided in Section IV.
                                                                           pressure or weight of ice or water whether driven by
        Additional Coverages, D. Equipment Breakdown
                                                                           wind or not.
        Coverage), unless fire or explosion ensues, and then
        only for ensuing "loss".                                      2.   To building materials and supplies not attached as
                                                                           part of the building, unless held for sale by you,
   11. To the interior of the building or the contents by rain,            caused by or resulting from theft. We will cover
       snow, sand, or dust, whether driven by wind or not,                 "loss" to building materials and supplies located in
       unless the exterior of the building first sustains dam-             the building described in the "Declarations" caused
       age to its roof or walls by a peril insured against. We             by a peril insured against including theft. We will
       will pay for "loss" caused by or resulting from the                 pay up to 10% of the Building(s) - Coverage 1 limit
       thawing of snow, sleet, or ice on the building.                     but not to exceed $100,000 for any one "loss".
   12. To outdoor radio or television antennas (including
                                                                      3.   To vegetated roofs for "loss" caused by or resulting
       satellite dishes) and its lead-in wiring, masts, or tow-
                                                                           from:
       ers by windstorm or hail.
                                                                           a. Dampness or dryness of atmosphere or of soil
   13. By dishonest or criminal acts (including theft) com-                    supporting the vegetation;
       mitted by you, or any of your members of a limited                  b. Changes in or extremes of temperature;
       liability company, or any of your employees (includ-                c. Disease;
       ing temporary or leased employees), directors, offic-               d. Frost or hail; or
       ers, trustees, or authorized representatives:                       e. Rain, snow, ice, or sleet.
       a. Acting alone or in collusion with other persons;
                                                                  D. Coverage 2
            or
                                                                     We do not cover under Business Personal Property and
       b. While performing services for you or otherwise.
                                                                     Personal Property of Others - Coverage 2 "loss" or
       We will cover acts of destruction by your employees           damage caused:
       (including temporary or leased employees) but only
                                                                     1. From your, or anyone acting on your express or im-
       for ensuing "loss", but there is no coverage for "loss"
                                                                         plied authority, being induced by any dishonest act to
       or damage:
                                                                         voluntarily part with title or possession of any prop-
       a. By theft by your employees (including tempo-                   erty.
            rary or leased employees) or any person to whom
                                                                     2. By breakage of glassware, statuary, marble, bric-a-
            you entrust property for any purpose, whether
                                                                         brac, porcelains, and other articles of a fragile or brit-
            acting alone or in collusion with any other party;
                                                                         tle nature. We will cover such "loss" caused by fire;
            or
                                                                         lightning; aircraft; explosion; sonic boom; riot; civil
       b. Caused by or resulting from manipulation, in-                  commotion; smoke; vehicles; windstorm; hail; van-
            cluding the introduction or enaction of any virus,           dalism or malicious mischief; falling objects (the ex-
            harmful code or similar instruction, of a comput-            terior of the building must first sustain damage to
            er system (including "electronic data") by your              roof or walls by falling objects); sinkhole collapse;
            employees.                                                   volcanic action; weight of ice, snow, or sleet; sprin-
   14. From any defect, programming error, programming                   kler leakage; or water damage.
       limitation, computer virus, malicious code, loss of           3. By rain, snow, or sleet to property in the open.
       "electronic data", loss of access, loss of use, loss of
                                                                     4. By any legal proceeding.
       functionality, or other condition within or involving
       "electronic data" or "media" of any kind, except as           5. By actual work upon property being altered, repaired,
       provided in Section IV - Additional Coverages –                   installed, serviced, or faulty materials or workman-
       C.1., C.2., and C.3.                                              ship, unless fire ensues, and then only for "loss"
                                                                         through ensuing fire.
   15. To unattached exterior signs that will be permanently
       mounted caused by breakage during installation, re-           6. By delay, loss of use, or loss of market.
       pairing or dismantling, or by breakage during trans-          7. To property that has been transferred to a person or to
       portation, unless caused by fire, lightning, collision,           a place outside the premises described in the "Decla-
       derailment or overturn of vehicle.                                rations" on the basis of unauthorized instructions.
C. Coverage 1                                                        8. By theft of furs and fur garments. We will pay for
   We do not cover under Building(s) - Coverage 1 "loss"                 "loss" of furs and fur garments by "burglary" up to
   or damage caused:                                                     $10,000 for any one "loss".

                                                                  8




                                                                                                                    EIE-Lock 0017
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 19 of 103

    9.By theft of gold and other precious metals and alloys.                a.   Building decay that is hidden from view, unless
      We will pay for theft of any one article of jewelry up                     the presence of such decay is known to an in-
      to $500, but our payment will not exceed $10,000 for                       sured prior to collapse;
      any one "loss". Jewelry means jewelry, necklaces,                     b. Insect or vermin damage that is hidden from
      bracelets, rings, earrings, gems, precious and semi-                       view, unless the presence of such damage is
      precious stones, articles containing one or more                           known to an insured prior to collapse;
      gems, and articles made of gold or other precious
                                                                            c. Use of defective material or methods in construc-
      metals.
                                                                                 tion, remodeling, or renovation if the abrupt col-
E. Coverage 3                                                                    lapse occurs during the course of construction,
   We do not cover under Income Protection - Coverage 3:                         remodeling, or renovation; or
   1. Increase of loss resulting from ordinance or law regu-                d. Use of defective material or methods in construc-
      lating construction or repair of buildings.                                tion, remodeling, or renovation if the abrupt col-
   2. Consequential damages resulting from the breach of                         lapse occurs after the course of the construction,
      contractual obligations.                                                   remodeling, or renovation is complete, but only
                                                                                 if the collapse is caused in part by:
   3. Increase of loss caused by or from delay in rebuild-
      ing, repairing, or replacing the property or resuming                      1) A cause of loss listed in 2.a. and 2.b. above;
      operations, due to interference at the location of the                     2) Fire; lightning; windstorm; hail; explosion;
      rebuilding, repair, or replacement by strikers or other                         smoke; aircraft; vehicles; riot; civil commo-
      persons.                                                                        tion; vandalism or malicious mischief;
   4. Loss due to delay or loss of market.                                            breakage of building glass; falling objects;
                                                                                      weight of snow, ice, or sleet; sinkhole col-
   5. Increase of loss caused by or resulting from the sus-
                                                                                      lapse; or volcanic action.
      pension, lapse, or cancellation of any license, lease,
      or contract. We will pay for loss of "income" and/or                            Sinkhole collapse means "loss" caused by
      "rental income" during the "interruption of business"                           sudden sinking or collapse of land into un-
      and during the period of Full Resumption of Opera-                              derground empty spaces created by the ac-
      tions if the suspension, lapse, or cancellation is                              tion of water on limestone or dolomite.
      caused by the suspension of your business.                                      This peril does not include:
   6. "Extra expense" caused by the suspension, lapse, or                             a) The cost of filling sinkholes, except as
      cancellation of any license, lease, or contract beyond                               provided in Paragraph 3. below; or
      the "interruption of business".                                                 b) "Loss" or damage to property caused by
   7. Increase of loss resulting from ordinance or law regu-                               or resulting from the sinking or collapse
      lating the prevention, control, repair, clean-up, or res-                            of land into man-made underground
      toration of environmental damage.                                                    cavities.
   8. Income protection specifically insured in whole or in                      3) Water damage resulting from the accidental
      part by this or any other insurance.                                            discharge or leakage of water or steam as the
                                                                                      direct result of the breaking apart or crack-
SECTION IV - ADDITIONAL COVERAGES
                                                                                      ing of any part of plumbing, heating, air
A. Collapse                                                                           conditioning, or other equipment or appli-
   The coverage provided under this Additional Coverage -                             ances, but does not include damage from a
   Collapse applies only to an abrupt collapse as described                           sump pump, sump pump well, or any other
   and limited in A.1. through A.7.:                                                  system designed to remove subsurface water
                                                                                      which is drained from the foundation areas;
   1. For the purpose of this Additional Coverage - Col-
       lapse, abrupt collapse means an abrupt falling down                       4) Breakage of building glass;
       or caving in of a building or any part of a building                      5) Weight of people or personal property; or
       with the result that the building or part of the building                 6) Weight of rain that collects on a roof.
       cannot be occupied for its intended purpose.
                                                                       3.   We will pay up to $20,000 for expenses involved in
   2. We will pay for direct physical "loss" or damage to                   replacing, stabilizing, refilling, or rebuilding the land
       covered property, caused by abrupt collapse of a                     necessary to support the building described in the
       building or any part of a building that is insured un-               "Declarations" damaged by sinkhole collapse. This
       der this Coverage Part or that contains Covered Prop-                payment of $20,000 is an additional amount of insur-
       erty insured under this Coverage Part, if such col-                  ance and will increase the total amount of insurance
       lapse is caused by one or more of the following:                     available.


                                                                   9




                                                                                                                     EIE-Lock 0018
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 20 of 103

4.   This Additional Coverage - Collapse does not apply                damage to that business personal property and per-
     to:                                                               sonal property of others caused by the collapse.
     a. A building or any part of a building that is in             7. This Additional Coverage - Collapse does not apply
           danger of falling down or caving in;                        to business personal property and personal property
     b. A part of a building that is standing, even if it              of others that has not abruptly fallen down or caved
           has separated from another part of the building;            in, even if the business personal property and person-
           or                                                          al property of others shows evidence of cracking,
                                                                       bulging, sagging, bending, leaning, settling, shrink-
     c. A building that is standing or any part of a build-
                                                                       age, or expansion.
           ing that is standing, even if it shows evidence of
           cracking, bulging, sagging, bending, leaning, set-       8. This Additional Coverage - Collapse will not in-
           tling, shrinkage, or expansion.                             crease the Limits of Insurance provided in this Cov-
                                                                       erage Part, except as provided in Section IV - Addi-
5.   With respect to the following property:
                                                                       tional Coverage – Collapse, paragraph A. 3.
     a. Outdoor radio or television antennas (including
                                                                    9. The term peril insured against includes the Addition-
           satellite dishes) and its lead-in wiring, masts, or
                                                                       al Coverage - Collapse as described and limited in
           towers;
                                                                       A.1. through A.7.
     b. Awnings, gutters, and downspouts;
                                                                 B. Limited Coverage for "Fungus", Wet Rot, Dry Rot,
     c. Yard fixtures;                                              And Bacteria
     d. Outdoor swimming pools;                                     1. The coverage described in Paragraphs 2. through 6.
     e. Fences;                                                        below only applies when the "fungus", wet or dry rot,
     f. Piers, wharves, and docks;                                     or bacteria is the result of a peril insured against, oth-
                                                                       er than fire and lightning, that occurs during the poli-
     g. Beach or diving platforms or appurtenances;
                                                                       cy period and only if all reasonable means were used
     h. Retaining walls; and                                           to save and preserve the property from further dam-
     i. Walks, roadways, and other paved surfaces;                     age at the time of and after that occurrence.
     if an abrupt collapse is caused by a cause of "loss"           2. We will pay for "loss" or damage by "fungus", wet or
     listed in 2.a. through 2.d., we will pay for "loss" or            dry rot, or bacteria. As used in this Limited Cover-
     damage to that property listed in 5.a. through 5.i. on-           age, the term "loss" or damage means:
     ly if:                                                            a. Direct physical "loss" or damage to Covered
     a. Such "loss" or damage is a direct result of the ab-                 Property caused by "fungus", wet or dry rot, or
           rupt collapse of a building insured under this                   bacteria, including the cost of removal of the
           Coverage Part; and                                               "fungus", wet or dry rot, or bacteria;
     b. The property is Covered Property under this                    b. The cost to tear out and replace any part of the
           Coverage Part.                                                   building or other property as needed to gain ac-
6.   If business personal property and personal property                    cess to the "fungus", wet or dry rot, or bacteria;
     of others falls down or caves in and such collapse is                  and
     not the result of an abrupt collapse of a building, we            c. The cost of testing performed before, during, or
     will pay for "loss" or damage to insured property                      after removal, repair, replacement, or restoration
     caused by such collapse of business personal property                  of the damaged property is completed, provided
     and personal property of others only if:                               there is a reason to believe that "fungus", wet or
     a. The collapse of business personal property and                      dry rot, or bacteria are present.
           personal property of others was caused by a              3. The coverage described in Paragraph 2. above of this
           cause of loss listed in 2.a. through 2.d.;                  Limited Coverage is limited to $25,000. Regardless
     b. The business personal property and personal                    of the number of claims, this limit is the most we will
           property of others which collapses is inside a              pay for the total of all "loss" or damage arising out of
           building; and                                               all occurrences caused by a peril insured against, oth-
                                                                       er than fire and lightning, which takes place in a 12-
     c. The property which collapses is not of a kind                  month period (starting with the beginning of the pre-
           listed in 5.a. through 5.i., regardless of whether          sent annual policy period). With respect to a particu-
           that kind of property is considered to be business          lar occurrence of "loss" which results in "fungus",
           personal property or real property.                         wet or dry rot, or bacteria, we will not pay more than
     The coverage stated in this Paragraph 6. does not ap-             a total of $25,000 even if the "fungus", wet or dry rot,
     ply to business personal property and personal prop-              or bacteria continues to be present, active, or recurs,
     erty of others if marring and/or scratching is the only           in a later policy period.

                                                                 10




                                                                                                                  EIE-Lock 0019
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 21 of 103

4.   The coverage provided under this Limited Coverage                8. This coverage does not apply to lawns, trees, shrubs,
     does not increase the applicable Limit of Insurance                 or plants which are part of a vegetated roof.
     on any Covered Property. If a particular occurrence         C. Electronic Data Processing Equipment and Electronic
     results in "loss" or damage by "fungus", wet or dry            Data Coverage
     rot, or bacteria, and other "loss" or damage, we will
                                                                    Payments under this Electronic Data Processing Equip-
     not pay more, for the total of all "loss" or damage,
                                                                    ment, Electronic Data Coverage, and Income Protection
     than the applicable Limit of Insurance on the affected
                                                                    are an Additional Amount of Insurance and will increase
     Covered Property.
                                                                    the total amount of insurance available for the coverage
     If there is covered "loss" or damage to Covered Prop-          involved.
     erty, not caused by "fungus", wet or dry rot, or bacte-
     ria, our loss payment will not be limited by the terms           1.   Electronic Data Processing Equipment - Comput-
     of this Limited Coverage, except to the extent that                   er Virus
     "fungus", wet or dry rot, or bacteria causes an in-                   We will cover "loss" or damage to "electronic data
     crease in the "loss". Any such increase in the "loss"                 processing equipment" caused by magnetic injury or
     will be subject to the terms of this Limited Coverage.                computer virus. We will pay up to $15,000 for any
5.   The terms of this Limited Coverage do not increase                    one "loss" to "electronic data processing equipment".
     or reduce the coverage provided under Exclusions                      We do not cover:
     B.4. Coverages 1, 2, and 3 in Section III - Exclu-
     sions or under Section IV - Additional Coverages -                    a. "Electronic data processing equipment" which
     A. Collapse.                                                               the insured rents or leases to others while it is
                                                                                away from the premises described in the "Decla-
6.   The following Paragraphs 6. a. or 6. b. applies only if                    rations".
     the "interruption of business" satisfies all terms and
     conditions of Income Protection - Coverage 3.                         b. "Loss" caused by processing operations or "loss"
                                                                                that occurred while the insured property is being
     a. If the covered loss which resulted in "fungus",                         worked on unless fire or explosion ensue, and
          wet or dry rot, or bacteria does not itself necessi-                  then only for "loss", damage, or expense caused
          tate an "interruption of business", but such "in-                     by the ensuing fire or explosion.
          terruption of business" is necessary due to "loss"
          or damage to covered property caused by "fun-                    "Electronic data processing equipment" means com-
          gus", wet or dry rot, or bacteria, then we will pay              puters, terminals, teleprinters, readers, telephone sys-
          the actual loss of "income" or "rental income"                   tems, computerized cash registers, word processing
          sustained by you in a period of not more than 30                 equipment, and equipment and parts related to the
          days. The days need not be consecutive.                          processing unit.
     b. If the "interruption of business" was caused by                    "Electronic data processing equipment" does not in-
          loss or damage other than "fungus", wet or dry                   clude computer operated or controlled production or
          rot, or bacteria but remediation of "fungus", wet                processing machinery or equipment or a separate
          or dry rot, or bacteria prolongs the "interruption               computer or computerized control panels used to op-
          of business", we will pay the actual loss of "in-                erate the production or processing machinery or
          come" or "rental income" sustained by you dur-                   equipment.
          ing the delay (regardless of when such a delay                   We will pay for "loss" to "electronic data processing
          occurs during the "interruption of business") in a               equipment" which is in excess of the deductible
          period of not more than 30 days. The days need                   amount shown in the "Declarations".
          not be consecutive.                                         2.   Electronic Data – Expenses for Reproduction or
7.   The coverage described under Paragraph 6.a. and 6.b.                  Replacement
     of this Limited Coverage is limited to $25,000. Re-                   We will cover the expenses incurred to reproduce or
     gardless of the number of claims, this limit is the                   replace your "electronic data" when destruction or
     most we will pay for the total of all loss of "income"                corruption is caused by a peril insured against includ-
     or "rental income" arising out of your "interruption of               ing loss by theft. This includes your "electronic data"
     business" in a 12-month period (starting with the be-                 that is destroyed or corrupted by magnetic injury, vi-
     ginning of the present annual policy period). With re-                rus, harmful code, or similar instruction introduced
     spects to a particular occurrence of loss which results               into or enacted on a computer system (including
     in "fungus", wet or dry rot, or bacteria, we will not                 "electronic data") or a network to which it is connect-
     pay more than a total of $25,000 for loss of "income"                 ed, designed to damage or destroy any part of the sys-
     or "rental income" even if the "fungus", wet or dry                   tem or disrupts its normal operation.
     rot, or bacteria continues to be present, active, or re-              Coverage is limited to "electronic data" which is
     curs in a later policy period resulting in an "interrup-              owned by you, licensed or leased to you, originates
     tion of business".
                                                                 11




                                                                                                                    EIE-Lock 0020
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 22 of 103

     and resides in your computers, and is used in the e-                       tions, or computer systems involved is $25,000.
     commerce activity of your business.                                        If the loss payment relating to the first interrup-
     This Additional Amount of Insurance does not apply                         tion does not exhaust this amount of insurance,
     to "electronic data" which is integrated in and oper-                      then the balance is available for loss or expense
     ates or controls the building's elevator, lighting, heat-                  sustained or incurred as a result of subsequent in-
     ing, ventilation, air conditioning, or security systems.                   terruptions during that policy year. With respect
                                                                                to any interruption which begins in one policy
     The business of e-commerce and e-commerce activi-                          year and continues or results in additional loss or
     ty means commerce conducted by the Internet or oth-                        expense in a subsequent policy year(s), all loss
     er computer based interactive communication net-                           and expense is deemed to be sustained or in-
     work. This includes business-to-business conducted                         curred in the policy year in which the interrup-
     in that manner.                                                            tion began.
     "Loss" or damage to "electronic data" will be valued                  c. This Income Protection coverage does not apply
     at the cost of reproduction or replacement including                       to loss sustained or expense incurred after the
     the cost of data entry, re-programming, and computer                       end of the period of restoration even if the
     consultation services. But we will not pay the cost to                     $25,000 amount of insurance has not been ex-
     duplicate research that led to the development of your                     hausted.
     "electronic data".
                                                                           d. Coverage for Income Protection does not apply
     To the extent that "electronic data" is not reproduced                     when "interruption of business" is due to damage
     or replaced, the "loss" will be valued at the cost of                      or corruption of "electronic data", or any "loss"
     replacement of the "media" on which "electronic da-                        to "electronic data", except as provided under
     ta" was stored, with blank "media" of substantially                        Paragraphs a. through c. of this Income Protec-
     identical type.                                                            tion - Computer Operations.
     The most we will pay for the expenses incurred in the                 No deductible applies to Income Protection – Cov-
     reproduction or replacement of your "electronic data"                 erage 3.
     is $25,000.
                                                                      4.   Exclusions – Electronic Data – Expenses for Re-
     "Media" means materials on which "electronic data"                    production or Replacement and Income Protec-
     are recorded, such as magnetic tapes, disc packs, pa-                 tion – Computer Operations
     per tapes, and cards.
                                                                           We do not cover under Electronic Data – Expenses
     We will pay for the expenses incurred in the repro-                   for Reproduction or Replacement and Income Protec-
     duction or replacement of your "electronic data"                      tion – Computer Operations :
     which is in excess of the deductible amount shown in
                                                                           a. "Media" and "electronic data" which cannot be
     the "Declarations".
                                                                                replaced with the same kind or quality.
                                                                           b. Program support documentation such as flow
3.   Income Protection – Computer Operations                                    charts, record formats, or narrative descriptions
     a. Income Protection – Coverage 3 is extended to                           unless they are converted to "electronic data"
         cover your loss of "income" you sustain due to                         form and then only in that form.
         partial or total "interruption of business" result-               c. "Loss" caused by errors or omissions or defi-
         ing directly from an interruption in your comput-                      ciency in design, specifications, materials, or
         er operations due to your "electronic data" being                      workmanship, unless fire or explosion ensues,
         destroyed or corrupted by a peril insured against                      and then only for "loss", damage, or expense
         including loss by theft. This includes your loss of                    caused by the ensuing fire or explosion.
         "income" resulting from your "electronic data"
                                                                           d. "Loss" caused by errors or omissions in pro-
         that is destroyed or corrupted by magnetic injury,
                                                                                gramming or processing operations or "loss" that
         virus, harmful code, or similar instruction intro-
                                                                                occurred while the insured property is being
         duced into or enacted on a computer system (in-
                                                                                worked on unless fire or explosion ensues, and
         cluding "electronic data") or a network to which
                                                                                then only for "loss", damage, or expense caused
         it is connected, designed to damage or destroy
                                                                                by the ensuing fire or explosion.
         any part of the system or disrupt its normal oper-
         ation.                                                            e. "Loss" or damage caused by or resulting from
                                                                                manipulation, including the introduction or enac-
     b. The most we will pay for your loss of "income"
                                                                                tion of any virus, harmful code, or similar in-
         due to "interruption of business" resulting from
                                                                                struction of a computer system (including "elec-
         an interruption to your computer operations in
                                                                                tronic data") by any employee, including a tem-
         any one policy year, regardless of the number of
                                                                                porary or leased employee, or by an entity re-
         interruptions or the number of premises, loca-
                                                                                tained by you, or for you, to inspect, design, in-
                                                                 12




                                                                                                                    EIE-Lock 0021
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 23 of 103

             stall, modify, maintain, repair, or replace that                       This includes the additional expenses to
             system.                                                                clean up or dispose of such property.
D. Equipment Breakdown Coverage                                                 2) This does not include contamination of Cov-
   The term Covered Cause of Loss in Section II – Perils                            ered Property by refrigerant, including but
   Insured Against includes the Additional Coverage -                               not limited to ammonia, which is addressed
   Equipment Breakdown Coverage as described and lim-                               in Paragraph 2.a. above. As used in this cov-
   ited below. Without an "accident" or "electronic circuitry                       erage, additional costs mean those beyond
   impairment", there is no Equipment Breakdown Cover-                              what would have been payable under this
   age. This Additional Coverage – Equipment Break-                                 coverage had no "hazardous substance" been
   down Coverage is subject to the policy deductible shown                          involved.
   in the "Declarations".                                                       3) We will pay up to $25,000 for "loss", dam-
   1. We will pay for direct physical damage to Covered                             age or expense under this coverage, includ-
        Property that is the direct result of an "accident" or                      ing actual loss of "income" and "rental in-
        "electronic circuitry impairment". We will consider                         come" you sustain due to partial or total "in-
        "electronic circuitry impairment" to be physical dam-                       terruption of business" and necessary "extra
        age to "covered equipment".                                                 expense" you incur.
   2. The following coverages also apply to the direct re-                 e.   Off Premises Equipment Breakdown
        sult of an "accident" or "electronic circuitry impair-                  1) We will pay for physical damage to trans-
        ment". However, with respect to Off-Premises Utili-                         portable "covered equipment" that, at the
        ty Properties Failure below and Section VIII -                              time of the "accident" or "electronic circuit-
        Extensions of Coverage – B. 5. Contingent Busi-                             ry impairment", is not at a location you do
        ness Interruption coverages provided in this Cover-                         not own, lease or operate. As respects to this
        age Part, coverage will only apply to the direct result                     Off Premises Equipment Breakdown cover-
        of an "accident" and will not apply to the direct result                    age only, the "accident" or "electronic cir-
        of an "electronic circuitry impairment". These cover-                       cuitry impairment" may occur in the United
        ages do not provide additional amounts of insurance.                        States, its territories and possessions, Puerto
                                                                                    Rico, and Canada.
         a.   Ammonia Contamination                                             2) We will also pay for your reasonable and
                                                                                    necessary cost to research, replace, and re-
              If Covered Property is contaminated by ammonia
                                                                                    store lost "electronic data" contained within
              as a result of an "accident" or "electronic circuit-
                                                                                    "covered equipment" as described under
              ry impairment", we will pay up to $25,000 in-
                                                                                    Paragraph 1) above. This amount may not
              cluding salvage expense for any one "loss".
                                                                                    exceed the limit applicable to Electronic Da-
         b.   Electronic Data Restoration                                           ta Restoration.
              1) We will pay for your reasonable and neces-                         We will pay up to $25,000 for "loss" or
                   sary cost to research, replace, and restore                      damage under this coverage as described in
                   lost "electronic data".                                          Paragraphs 1) and 2) above.
              2) We will pay up to $50,000 for loss or ex-                 f.   Off-Premises Utility Properties Failure
                   pense under this coverage, including actual
                                                                                1) Any insurance provided for Income Protec-
                   loss of "income" and "rental income" you
                                                                                    tion, Extra Expense for Electronic Data Res-
                   sustain due to partial or total "interruption of
                                                                                    toration as described in Paragraph 2.b.
                   business" and necessary "extra expense" you
                                                                                    above or Refrigerated Property as described
                   incur.
                                                                                    in Paragraph 2.h. below is extended to apply
         c.   Expediting Expenses                                                   to your loss, damage, or expense resulting
              With respect to your damaged Covered Property                         caused by a failure or disruption of service
              we will pay up to $25,000 for the reasonable ex-                      to the premises described in the "Declara-
              tra cost to:                                                          tions". The failure or disruption of service
              1) Make temporary repairs; and                                        must be caused by an "accident" to equip-
                                                                                    ment, including overhead transmission lines,
              2) Expedite permanent repairs or permanent
                                                                                    that is owned by a utility, landlord, a land-
                   replacement
                                                                                    lord's utility or other supplier who provides
         d.   Hazardous Substances                                                  you with any of the following services: elec-
              1) We will pay your additional cost to repair or                      trical power, waste disposal, air condition-
                   replace Covered Property because of con-                         ing, refrigeration, heating, natural gas, com-
                   tamination by a "hazardous substance".                           pressed air, water, steam, Internet access,

                                                                      13




                                                                                                                    EIE-Lock 0022
     Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 24 of 103

         telecommunications services, "cloud compu-                h.  Refrigerated Property
         ting services", wide area networks, or data                   Business Personal Property and Personal Proper-
         transmission. The equipment must meet the                     ty of Others – Coverage 2 covers "loss" to the
         definition of "covered equipment" Covered                     contents of refrigeration equipment on the in-
         Property.                                                     sured premises.
     2) "Cloud computing services" must be provid-                 i. Temperature Change
         ed by a professional provider with whom
                                                                       Business Personal Property and Personal Proper-
         you have a contract.
                                                                       ty of Others – Coverage 2 covers "loss" resulting
     3) With respect to the Electronic Data Restora-                   from temperature or humidity change.
         tion portion of this Off-Premises Utility
                                                              3.   Equipment Breakdown Coverage Exclusions
         Properties Failure coverage, coverage will
         also apply to "electronic data" stored in the             The following exclusions are in addition to the exclu-
         equipment of a provider of "cloud compu-                  sions in Section III – Exclusions.
         ting services".                                           a. We will not pay for "loss", damage or expense
     4) Any insurance provided for Income Protec-                      caused directly or indirectly by any of the fol-
         tion or Electronic Data Restoration will not                  lowing whether or not caused by or resulting
         apply under this Off-Premises Utility Prop-                   from an "accident" or "electronic circuitry im-
         erties Failure coverage unless the failure or                 pairment":
         disruption of service exceeds 24 hours im-                    1) Fire including smoke from a fire;
         mediately following the "accident". If the                    2) Explosion of gas or unconsumed fuel within
         interruption exceeds 24 hours, coverage will                       the furnace of any boiler or fired vessel or
         begin at the time of the disruption, and the                       within the passages from that furnace to the
         applicable deductible will apply.                                  atmosphere;
     5) The most we will pay in any "one equipment                     3) Any other explosion, except as specifically
         breakdown" for loss, damage, or expense                            covered under this Additional Coverage –
         under this coverage is the applicable limit                        Equipment Breakdown Coverage;
         for Electronic Data Restoration as described
         in Paragraph 2.b. above or Refrigerated                       4) Vandalism;
         Property as described in Paragraph 2.h. be-
         low. The most we will pay in any "one                     b.   Coverage under this Additional Equipment
         equipment breakdown" for loss of "income"                      Breakdown Coverage does not apply to an "acci-
         you sustain and "extra expense" you incur                      dent" or "electronic circuitry impairment" caused
         under Income Protection – Coverage 3 is                        by or resulting from:
         $25,000.                                                       1) Lightning;
g.   Public Relations                                                   2) windstorm or hail. However, this exclusion
     1) This coverage only applies if you have sus-                         does not apply when:
         tained an actual loss of "income" covered                          a. "Covered equipment located within a
         under this Additional Coverage - Equipment                              building or structure suffers an "acci-
         Breakdown Coverage.                                                     dent" or "electronic circuitry impair-
     2) We will pay for your reasonable costs for                                ment" that results from wind-blown
         professional services to create and dissemi-                            rain, snow, sand, or dust; and
         nate communications, when the need for                             b. The building or structure did not first
         such communications arises directly from                                sustain wind or hail damage to its roof
         the interruption of your business. This                                 or walls through which the rain, snow,
         communication must be directed to one or                                sand or dust entered.
         more of the following:
                                                                        3) smoke; aircraft or vehicles; riot or civil
         a) The "media";                                                    commotion; sprinkler leakage; elevator col-
         b) The public; or                                                  lision;
         c) Your customers, clients or members.                         4) Breakage of glass; falling objects; weight of
     3) Such costs must be incurred during the peri-                        snow, ice, or sleet; freezing (caused by cold
         od of restoration or up to 30 days after the                       weather); collapse; or molten material;
         period of restoration has ended.                               5) A hydrostatic, pneumatic or gas pressure test
     4) We will pay up to $5,000 for loss or expense                        of any boiler or pressure vessel, or an elec-
         for this coverage.

                                                         14




                                                                                                           EIE-Lock 0023
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 25 of 103

              trical insulation breakdown test of any type                   Whenever "covered equipment" is found to
              of electrical equipment; or                                    be in, or exposed to, a dangerous condition,
         6) An electrical breakdown test of any type of                      any of our representatives may immediately
              electrical equipment; or                                       suspend the insurance against "loss" from an
                                                                             "accident" or "electronic circuitry impair-
         7) Water or other means used to extinguish a
                                                                             ment" to that "covered equipment". This can
              fire.
                                                                             be done by delivering or mailing a written
     c. With respect to Income Protection Coverage –                         notice of suspension to:
         Coverage 3 including Extra Expense Coverage
                                                                             a) Your last known address; or
         and Off Premises Utility Properties Failure, we
         will also not pay for:                                              b) The address where the "covered equip-
                                                                                  ment" is located.
         1) Loss caused by your failure to use due dili-
              gence and dispatch and all reasonable means                    Once suspended in this way, your insurance
              to resume business; or                                         can be reinstated only by an endorsement for
                                                                             that "covered equipment". If we suspend
         2) Any increase in loss resulting from an
                                                                             your insurance, you will get a pro rata re-
              agreement between you and your customer
                                                                             fund of premium for that "covered equip-
              or supplier.
                                                                             ment" for the period of suspension. But the
     d. We will not pay for any "loss" or damage to an-                      suspension will be effective even if we have
         imals.                                                              not yet made or offered a refund.
     e. Exclusions b. 5) and b. 6) above shall not apply           b.   As respects this Additional Coverage - Equip-
         if:                                                            ment Breakdown Coverage only, Section X -
         1) The excluded cause of loss occurs away                      Commercial Property Conditions – 20. Valuation
              from any covered premises and causes an                   is deleted and replaced with the following:
              electrical surge or other electrical disturb-             Valuation
              ance;
                                                                        We will determine the value of Covered Property
         2) Such surge or disturbance is transmitted                    as follows:
              through utility service transmission lines to
                                                                        1) Except as specified otherwise, our payment
              the covered location and results in an "acci-
                                                                             for damaged Covered Property will be the
              dent" or "electronic circuitry impairment";
                                                                             smallest of:
              and
                                                                             a) The cost to repair the damaged proper-
         3) The loss, damage, or expense caused by
                                                                                  ty;
              such surge or disturbance is not covered
              elsewhere under the policy.                                    b) The cost to replace the damaged proper-
                                                                                  ty on the same site; or
     f. Any cause of loss set forth in exclusion b. 6)
         above that is not a Covered Cause of Loss in this                   c) The amount you actually spend that is
         policy shall be excluded only as respects Section                        necessary to repair or replace the dam-
         VIII – Extension of Coverage – Income Pro-                               aged property.
         tection – Off-Premises Utility Properties Fail-                2) The amount of our payment will be based on
         ure.                                                                the most cost-effective means to replace the
4.   Equipment Breakdown Coverage Conditions                                 function, capacity and remaining useful life
                                                                             of the damaged property. This may include
     a. The following conditions are in addition to the
                                                                             the use of generic, used, or reconditioned
         conditions in Section X – Commercial Proper-
                                                                             parts, equipment, or property.
         ty Conditions and Common Policy Conditions:
                                                                        3) Except as described in Paragraph 4) below,
         8) JURISDICTIONAL INSPECTION
                                                                             you must pay the extra cost of replacing
              If any property that is "covered equipment"                    damaged property with property of a better
              under this Additional Coverage – Equipment                     kind or quality or of a different size or ca-
              Breakdown Coverage requires inspection to                      pacity.
              comply with state or municipal boiler and
                                                                        4) Environmental, Safety and Efficiency Im-
              pressure vessel regulations, we agree to per-
                                                                             provements
              form such inspection on your behalf. We do
              not warrant that conditions are safe or                        If "covered equipment" requires replacement
              healthful.                                                     due to an "accident" or "electronic circuitry
                                                                             impairment", we will pay your additional
         9) SUSPENSION
                                                                             cost to replace with equipment that is better
                                                                             for the environment, safer for people or
                                                              15




                                                                                                           EIE-Lock 0024
    Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 26 of 103

         more energy or water efficient than the           SECTION V - DEDUCTIBLES
         equipment being replaced. However, we                1. Building(s) - Coverage 1, Business Personal Property
         will not pay to increase the size or capacity           and Personal Property of Others - Coverage 2 and
         of the equipment and we will not pay more               Extensions of Coverage - We will pay the amount of
         than 150% of what the cost would have been              "loss" to property in any one occurrence which is in
         to replace with like kind and quality. This             excess of the deductible amount shown in the "Decla-
         provision does not apply to the replacement             rations," unless otherwise stated in the Extensions of
         of component parts or to any property to                Coverage.
         which Actual Cash Value applies and does
                                                              2. Glass covered under Building(s) - Coverage 1 or
         not increase any of the applicable limits.
                                                                 Business Personal Property and Personal Property of
     5) The following property will be valued on an              Others - Coverage 2 - $200 deductible applies.
         Actual Cash Value basis:
                                                              3. Signs covered under Building(s) - Coverage 1 or
         1. Any property that does not currently                 Business Personal Property and Personal Property of
              serve a useful or necessary function for           Others - Coverage 2 - $200 deductible applies.
              you; and
                                                              4. Theft - We will pay the amount of "loss" to property
         2. Any Covered Property that you do not                 caused by theft in any one occurrence which is in ex-
              repair or replace within 24 months after           cess of either $200 or the deductible amount applying
              the date of the "accident" or "electronic          to Building(s) - Coverage 1 and Business Personal
              circuitry impairment".                             Property and Personal Property of Others - Coverage
     6) If any one of the following conditions is                2 shown in the "Declarations," whichever is the
         met, property held for sale by you will be              greater amount.
         valued at the sales price as if no loss or           5. When the occurrence involves "loss" to more than
         damage had occurred, less any discounts and             one building (or building and business personal prop-
         expenses that otherwise would have applied:             erty) and separate limits of insurance apply or blanket
         1. The property was manufactured by you;                limits of insurance apply, the losses will not be com-
         2. The sales price of the property is less              bined in determining the application of the deducti-
              than the replacement cost of the proper-           ble. The deductible will be applied only once per oc-
              ty; or                                             currence.
         3. You are unable to replace the property            6. Income Protection - Coverage 3 - No deductible ap-
              before its anticipated sale.                       plies.
     7) Except as specifically provided for under          SECTION VI - SPECIAL LOSS PAYMENTS - COVER-
         Electronic Data Restoration coverage, "elec-      AGE 1
         tronic data" and "media" will be valued on
                                                              Improvements and Betterments Made By Others is sub-
         the following basis:
                                                              ject to special treatment when damaged by a peril insured
         1. For mass-produced and commercially                against:
              available software, at the replacement
                                                              1. If you pay for repair or replacement, we will pay you
              cost.
                                                                   the expenses involved not exceeding the replacement
         2. For all other "electronic data" and "me-               cost of damaged property.
              dia", at the cost of blank "media" for re-
                                                              2. If repaired or replaced at the expense of others, there
              producing the records. We will not pay
                                                                   is no loss payable to you.
              for "electronic data" representing finan-
              cial records based on the face value of         3. If the damaged property is not repaired or replaced by
              such records.                                        you or at the expense of others, there is no loss paya-
                                                                   ble to you.
The most we will pay for loss, damage, or expense
under this Additional Coverage – Equipment                 SECTION VII - SPECIAL LOSS PAYMENTS - COVER-
Breakdown Coverage arising from any "one equip-            AGE 2
ment breakdown" is the applicable Limit of Insurance          The following property is subject to special treatment
shown in the Declarations for Buildings – Coverage            when damaged by a peril insured against:
1, Business Personal Property and Personal Property           1. Accounting Books, Records, Tapes, and Recording
of Others – Coverage 2, and Additional Income Pro-                 Media. We will pay you the cost of blank items
tection – Coverage 3. Coverage provided under this                 (books, film, or other written documents). Extensions
Additional Coverage – Equipment Breakdown Cov-                     of Coverage - B.29. - Valuable Papers and Records
erage does not provide an additional amount of insur-              provides for reproduction of these items.
ance.
                                                              2. Improvements and Betterments:
                                                           16




                                                                                                           EIE-Lock 0025
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 27 of 103

         a.   If you pay for repair or replacement, we will pay              of a common carrier. This extension of coverage only
              you the expenses involved not exceeding the re-                applies when the "loss" is not recoverable from the
              placement cost of damaged property.                            purchaser, transporter, or any other insurance.
         b. If not repaired or replaced, we will pay you a              3.   Moving Clause. When you move, coverage for
              proportion of your original cost. We will deter-               "loss" to business personal property and personal
              mine the proportionate value as follows:                       property of others will apply for 60 days while in
              1) Multiply the original cost by the number of                 transit and at each location. The amount of insurance
                   days from the "loss" or damage to the expi-               applying at each location will be the proportion that
                   ration of the lease; and                                  the value in each such location bears to the total val-
                                                                             ue of Business Personal Property and Personal Prop-
              2) Divide the amount determined in 1) above
                                                                             erty of Others - Coverage 2 covered at the original
                   by the number of days from the installation
                                                                             location. After the completion of your move, the cov-
                   of improvements to the expiration of the
                                                                             erage will apply at the new location only.
                   lease.
                                                                        4.   Refrigerated Property. Business Personal Property
              If your lease contains a renewal option, the expi-
                                                                             and Personal Property of Others - Coverage 2 covers
              ration of the renewal option period will replace
                                                                             "loss" to the contents of refrigeration equipment on
              the expiration of the lease in this procedure.
                                                                             the premises described in the "Declarations" from
         c. If repaired or replaced at the expense of others,                power failure. "Loss" caused by or resulting from an
              there is no loss payable to you.                               "accident" or "electronic circuitry impairment" is not
    3.   Sold Property. If you have sold property but not de-                covered.
         livered it, we will pay you the net selling price.
                                                                             This extension of coverage applies to each building
SECTION VIII - EXTENSIONS OF COVERAGE                                        described in the "Declarations".
A. Extensions of Coverage                                               5.   Temperature Change. Business Personal Property
   We will pay the following "losses" at your option. Pay-                   and Personal Property of Others - Coverage 2 covers
   ments under these Extensions are not an additional                        "loss" resulting from temperature or humidity
   amount of insurance and will not increase the total                       change. There must first be damage from a peril in-
   amount of insurance available for the coverage involved.                  sured against to the premises described in the "Decla-
                                                                             rations". "Loss" resulting from riot and civil commo-
   1. Fences, Walks, Unattached Outbuildings, Tennis
                                                                             tion is not covered. "Loss" caused by or resulting
       Courts, and Inground Swimming Pools - Coverage
                                                                             from an "accident" or "electronic circuitry impair-
       1. We will cover "loss" to fences, walks, unattached
                                                                             ment" is also not covered.
       outbuildings, tennis courts, and inground swimming
       pools caused by a peril insured against on the premis-                This extension of coverage applies to each building
       es described in the "Declarations." We will pay up to                 described in the "Declarations".
       10% of the Building(s) - Coverage 1 limit but not to
                                                                        6.   Trees, Shrubs, Lawns, and Plants - Coverages 1 &
       exceed $25,000 for any one "loss". If you are a tenant
                                                                             2. We will cover "loss" to trees, shrubs, lawns, and
       and no limit is shown for Building(s) - Coverage 1,
                                                                             plants (except vegetated roofs) on the premises de-
       we will pay up to 10% of the Business Personal
                                                                             scribed in the "Declarations" caused by fire; light-
       Property and Personal Property of Others - Coverage
                                                                             ning; explosion; riot or civil commotion; vehicles;
       2 limit (minimum of $1,000) but not to exceed
                                                                             aircraft; smoke; falling objects; sonic boom; sinkhole
       $25,000 for any one "loss".
                                                                             collapse; volcanic action; or collapse caused by any
       Unattached outbuildings include garages, storage ar-                  of the perils specified in this paragraph.
       eas, and tool sheds but do not include those buildings
                                                                             If trees, shrubs, and plants are inside buildings, on the
       used for dwelling purposes or in connection with
                                                                             premises described in the "Declarations", we will also
       manufacturing, servicing, or farming operations.
                                                                             cover "loss" caused by windstorm; hail; weight of
       If specific insurance is carried on any item covered                  snow, ice, or sleet; vandalism or malicious mischief;
       by this extension, then this extension does not apply                 or temperature change. There must first be damage
       to that item.                                                         from a peril insured against to the premises described
         This extension of coverage applies to each building                 in the "Declarations".
         described in the "Declarations".                                    We will not be liable for more than $1,000 for any
                                                                             one tree, shrub, or plant, including expenses for re-
    2.   Merchandise in Shipment. Business Personal Prop-
                                                                             moving debris, or $10,000 for any one "loss", unless
         erty and Personal Property of Others - Coverage 2 in-
                                                                             trees, shrubs, or plants are held for sale inside build-
         cludes protection for "loss" by a peril insured against
                                                                             ings, or trees, shrubs, or plants are used for decora-
         to merchandise which you have sold but for which
                                                                             tive purpose inside the building, in which case the
         you have not received payment, while in the custody
                                                                   17




                                                                                                                      EIE-Lock 0026
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 28 of 103

         Business Personal Property and Personal Property of                viction of any person who commits theft of covered
         Others - Coverage 2 limit applies. We will not be lia-             property.
         ble for more than $2,500 for any one "loss" to lawns.              The deductible does not apply to this extension.
         This extension includes expenses for the removal of           3.   Building Ordinance or Law Coverage.
         debris of trees, shrubs, and plants from the premises
                                                                            A. Application of Coverage
         described in the "Declarations" caused by a peril in-
         sured against which are the property of others. If you                  The building ordinance or law coverage applies
         are a tenant, we will not cover removing debris of                      to B. Coverage for the Value of the Undam-
         trees, shrubs, and plants owned by the landlord at the                  aged Part of the Building and C. Coverage for
         premises described in the "Declarations."                               the Increased Cost of Construction for any
                                                                                 building covered by this policy at the premises
         There is no coverage under this policy for trees,
                                                                                 described in the "Declarations" or for tenant's
         shrubs, lawns, and plants grown outside of buildings
                                                                                 improvements and betterments as described un-
         held for sale.
                                                                                 der business personal property and personal
         This extension of coverage applies to each building                     property of others only if Paragraphs A. 1. and
         described in the "Declarations".                                        A.2. below are satisfied and an amount of insur-
                                                                                 ance is shown on the "Declarations" for Build-
B. Extensions of Coverage
                                                                                 ings or for tenant's improvements and better-
   Payments under these Extensions of Coverage are an                            ments an amount of insurance is shown in the
   ADDITIONAL AMOUNT of insurance and will increase                              "Declarations' for Business Personal Property
   the total amount of insurance available for the coverage                      and Personal Property of Others:
   involved.
                                                                                1.   The ordinance or law:
   1. Accounts Receivable. This policy covers damage to
        records of accounts receivable up to $25,000 for any                         a. Regulates the demolition, construction
        one "loss" caused by a peril insured against at the                              or repair of buildings, or establishes
        premises described in the "Declarations", while being                            zoning or land use requirements at the
        conveyed outside the premises or while temporarily                               premises described in the "Declara-
        within other premises for any purpose except storage.                            tions"; and
        It covers:                                                                   b. Is in force at the time of "loss"; or the
        a. All sums due the insured from customers, pro-                                 ordinance or law is promulgated or re-
             vided the insured is unable to collect such sums                            vised after the loss but prior to com-
             as the direct result of "loss" to records of ac-                            mencement of reconstruction or repair
             counts receivable;                                                          and provided that such ordinance or law
                                                                                         requires compliance as a condition
        b. Interest charges on any loan to offset impaired                               precedent to obtaining a building permit
             collections pending repayments of such sums                                 or certificate of occupancy.
             made uncollectible by such "loss";
                                                                                     but coverage applies only in response to the
        c. Collection expense in excess of normal collec-                            minimum requirements of the ordinance or
             tion cost which is made necessary because of                            law. Losses and costs incurred in complying
             such "loss"; and                                                        with recommended actions or standards that
        d. Other expenses, when reasonably incurred by the                           exceed actual requirements are not covered.
             insured in re-establishing records of accounts re-                 2.   The building sustains:
             ceivable following such "loss".
                                                                                     a. Direct physical damage caused by a
        Coverage will also apply while the records of ac-                                peril insured against under this policy
        counts receivable are being moved to and while at a                              and such damage results in enforcement
        place of safety because of imminent danger of "loss",                            of or compliance with the ordinance or
        and while being returned from such place.                                        law; or
         This extension of coverage applies to each building                         b. Both direct physical damage that is
         described in the "Declarations".                                                covered under this policy and direct
                                                                                         physical damage that is not caused by a
         The deductible does not apply to this extension.
                                                                                         peril insured against under this policy,
    2.   Arson and Theft Reward. We will pay up to                                       and the building damage in its entirety
         $10,000 as a reward to any individual or group for in-                          results in enforcement of or compliance
         formation which results in the arrest and conviction                            with the ordinance or law.
         of any person committing an act of arson resulting in
                                                                                     but if the building sustains direct physical
         damage to covered property or in the arrest and con-
                                                                                     damage that is not caused by a peril insured
                                                                  18




                                                                                                                  EIE-Lock 0027
    Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 29 of 103

        against under this policy and such damage is                            ing at the time of "loss" or damage
        the subject of the ordinance or law, then                               and the amount paid for "loss" to
        there is no coverage even if the building has                           the damaged or destroyed portion
        also sustained direct physical damage                                   of the insured building.
        caused by a peril insured against.                            b. We will pay the smallest of the follow-
    This extension of coverage applies to each build-                      ing if the covered building is being re-
    ing described in the "Declarations".                                   paired or replaced on the same premises
                                                                           or another premises:
B. Coverage for the Value of the Undamaged
                                                                           1) The actual cash value for the un-
   Part of the Building
                                                                                damaged part of the building, if the
   1. Coverage Agreement                                                        insured building is covered on an
   If the building sustains direct damage caused by                             actual cash value basis;
   a peril insured against, we will pay for the value                      2) The replacement cost for the un-
   of the undamaged part of the building caused by                              damaged part of the building if the
   enforcement of or compliance with any ordi-                                  insured building is covered on a re-
   nance or law regulating the construction or repair                           placement cost basis;
   of building(s) that:
                                                                           3) The amount of insurance shown in
        a. Requires the demolition of the undam-                                the "Declarations" for the building
             aged parts of the building;                                        described in the "Declarations";
        b. Regulates the construction or repair of                         4) If this policy is endorsed to cover
             the building, or establishes zoning or                             Earthquake and/or Flood as a Cov-
             land use requirements at the premises                              ered Cause of Loss, the Amount of
             described in the "Declarations"; and                               Insurance applicable to the building
        c. Is in force at the time of "loss" or dam-                            in the event of damage by such
             age.                                                               Covered Cause of Loss may be
   Coverage for the Value of the Undamaged Part                                 lower than the Amount of Insur-
   of the Building is not an additional amount of in-                           ance that otherwise would apply; or
   surance. Payment is included within the amount                          5) The difference between the amount
   of insurance for the covered building described                              of insurance on the insured build-
   in the "Declarations".                                                       ing at the time of "loss" or damage
   2. Loss Payment - Value of the Undamaged                                     and the amount paid for "loss" to
        Part of the Building                                                    the damaged or destroyed portion
                                                                                of the insured building.
   We will pay for the value of the undamaged por-
   tion of the building as a result of any ordinance          C. Coverage for Increased Cost of Construction
   or law regulating the construction, use, or repair            1. Coverage Agreement
   of building(s) as follows:                                    If the building or tenant's improvements and bet-
        a. We will pay the smallest of the follow-               terments sustain direct physical damage caused
             ing if the covered building is not re-              by a peril insured against, we will pay up to
             paired or rebuilt:                                  $25,000 for the increased cost to:
             1) The actual cash value of the un-                      a. Repair, replace, or construct the dam-
                  damaged part of the building;                            aged portions of the building or tenant's
             2) The amount of insurance shown in                           improvements and betterments; or
                  the "Declarations" for the building                 b. Reconstruct or remodel undamaged por-
                  described in the "Declarations";                         tions of the building or tenant's im-
             3) If this policy is endorsed to cover                        provements and betterments whether or
                  Earthquake and/or Flood as a Cov-                        not demolition is required.
                  ered Cause of Loss, the Amount of              caused by enforcement of or compliance with
                  Insurance applicable to the building           any ordinance or law regulating the construction,
                  in the event of damage by such                 use, or repair of buildings. If the building is re-
                  Covered Cause of Loss may be                   paired or replaced, it must be intended for the
                  lower than the Amount of Insur-                same use as the current building, unless other-
                  ance that otherwise would apply; or            wise required by an ordinance or law. We will
             4) The difference between the amount                not pay for the increased cost of construction if
                  of insurance on the insured build-
                                                         19




                                                                                                     EIE-Lock 0028
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 30 of 103

          the building is not repaired, replaced, or remod-          a.    Forgery or alteration of credit, debit, or charge
          eled.                                                            cards; and
          When a building described in the "Declarations"            b. Forgery or alteration of any checks, drafts, prom-
          is damaged or destroyed and increased cost of                    issory notes, or similar written promises, orders,
          construction applies to that building in accord-                 or directions to pay a sum certain in money that
          ance with C.1.a. above, coverage for the in-                     are:
          creased cost of construction also applies to re-                 1) Made or drawn by or drawn upon you;
          pairs or reconstruction of the following, subject
                                                                           2) Made or drawn by one acting as your Agent;
          to the same conditions stated in C.1.a.:
                                                                           or that are purported to have been so made or
               a. The cost of excavations, grading, back-
                                                                           drawn.
                    filling, and filling;
                                                                     We will not pay for "loss" caused by dishonest or
               b. Foundation of the building;
                                                                     criminal acts committed by you, any of your mem-
               c. Pilings; and                                       bers of a limited liability company, or any of your
               d. Underground pipes, flues, and drains.              employees, directors, trustees, or authorized repre-
          2. Loss Payment - Increased Cost of Con-                   sentatives:
               struction                                             a. Acting alone or in collusion with other persons;
          The most we will pay is $25,000 for the in-                      or
          creased cost of construction that results from any         b. While performing services for you or otherwise.
          building ordinance or law. Payment for the in-             We will not pay for any "loss" arising from forgery or
          creased cost of construction is an additional              alteration of a credit, debit, or charge card if you have
          amount of insurance.                                       not complied fully with the provisions, conditions, or
     D. Building Ordinance or Law - No Coverage                      other terms under which the card was issued.
          We will not pay for "loss" due to any ordinance            All "losses" committed by any person, whether acting
          or law that:                                               alone or in collusion with others, are considered one
          1. You were required to comply with before                 occurrence which is subject to the $5,000 limit.
               the "loss", even if the building was undam-           If you are sued for refusing to pay any covered in-
               aged; and                                             strument on the basis that it has been forged or al-
          2. You failed to comply with the ordinance or              tered and you have our written consent to defend
               law.                                                  against the suit, we will also pay for any reasonable
                                                                     legal expense that you incur and pay in that defense.
          We will not pay any costs associated with the en-
                                                                     The amount we will pay is in addition to the amount
          forcement of or compliance with an ordinance or
                                                                     of insurance applicable to this extension. The deduct-
          law which requires any insured or others to test
                                                                     ible does not apply to legal expenses.
          for, monitor, clean up, remove, contain, treat, de-
          toxify or neutralize, or in any way respond to or          You must include with your proof of loss any instru-
          assess the effects of "pollutants", "fungus", wet          ment involved in that loss, or, if that is not possible,
          or dry rot, or bacteria.                                   an affidavit setting forth the amount and cause of
                                                                     loss.
          Also, we will not pay any costs associated with
          the enforcement of or compliance with an ordi-             Electrical and Mechanical Signatures. We will treat
          nance or law which requires the demolition, re-            signatures that are produced or reproduced electroni-
          pair, replacement, reconstruction, remodeling, or          cally, mechanically, or by other means same as
          remediation of property due to contamination by            handwritten signatures.
          "pollutants" or due to the presence, growth, pro-          "Covered instruments" includes checks, drafts, prom-
          liferation, spread, or any activity of "fungus",           issory notes, or similar written promises.
          wet or dry rot, or bacteria.                               "Forgery" means the signing of the name of another
          We will not pay under this endorsement for any             person or organization with intent to deceive; it does
          loss in value or any cost incurred due to an ordi-         not mean a signature which consists in whole or in
          nance or law that you were required to comply              part of one’s own named signed with or without au-
          with before the time of the current loss, even in          thority, in any capacity or for any purpose.
          the absence of building damage, if you failed to           "Occurrence" means for this coverage only, all loss
          comply.                                                    caused by any person or in which that person is in-
4.   Check, Credit, Debit or Charge Card Forgery or                  volved, whether the loss involves one or more in-
     Alteration. We will pay up to $5,000 for any one                struments.
     "loss" resulting directly from:                                 This extension applies anywhere in the world.
                                                                20




                                                                                                               EIE-Lock 0029
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 31 of 103

     A $200 deductible applies to this extension.                          "Interruption of business" for contingent business in-
5.   Contingent Business Interruption. We will pay up                      terruption does not include any increased period re-
     to $25,000 for your contingent income meaning loss                    quired due to the enforcement of any ordinance or
     of "income" or "rental income" you sustain due to                     law that:
     partial or total "interruption of business" resulting di-             a. Regulates the construction, use, or repair, or re-
     rectly from "loss" or damage to Building(s) or Busi-                       quires the tearing down, of any property; or
     ness Personal Property of "dependent properties"                      b. Requires any insured or others to test for, moni-
     from a peril insured against.                                              tor, clean up, remove, contain, treat, detoxify or
     However, coverage for contingent income does not                           neutralize, or in any way respond to or assess the
     apply when the only loss to "dependent properties" is                      effects of "pollutants".
     "loss" or damage to "electronic data", including de-                  The deductible does not apply to this extension.
     struction or corruption of "electronic data". If the
                                                                      6.   Counterfeit Money. We will pay up to $1,000 per
     "dependent property" sustains "loss" or damage to
                                                                           workday for loss from the acceptance in good faith of
     "electronic data" and other property, this coverage
                                                                           counterfeit money. "Workday" means a day on which
     will not continue once the other property is repaired,
                                                                           your operations are usually performed.
     rebuilt, or replaced.
                                                                           The deductible for this extension is $50.
     We will reduce the amount of your "income" or
     "rental income" loss, other than "extra expense", to             7.   Debris Removal. We will pay the cost of removal of
     the extent you can resume normal operations by us-                    debris to covered property on the premises described
     ing an available:                                                     in the "Declarations" caused by a peril insured
                                                                           against. This does not apply to any increase of "loss"
     a. Source of materials; or
                                                                           resulting from ordinances or laws regulating con-
     b. Outlet for your products.                                          struction or repair of buildings. We will pay up to 5%
     "Dependent property" means premises operated by                       of the total limits for Coverages 1 and 2 plus $25,000
     others whom you depend on in any way for continua-                    for debris removal expense.
     tion of your normal business operations. The "de-                     This extension does not cover the cost to:
     pendent properties" are:
                                                                           a. Remove debris of your property that is not in-
     a. Contributing Locations which mean those prem-                           sured under this policy, or property in your pos-
          ises you depend on as a source of materials or                        session that is not covered property under Build-
          services that you need for your operations. Ser-                      ing(s) – Coverage 1 or Business Personal Proper-
          vices does not include water, communication,                          ty and Personal Property of Others – Coverage 2;
          power supply, or waste water removal properties;                 b. Remove debris of property owned by or leased to
     b. Recipient Locations which mean those premises                           the landlord of the building where your described
          you depend on as a customer for your products                         premises are located, unless you have a contrac-
          or services;                                                          tual responsibility to insure such property and it
     c. Manufacturing Locations which mean those                                is insured under this policy;
          premises you depend on to manufacture products                   c. Remove any property that is property not cov-
          for your customers under contract or sale; or                         ered under Building(s) – Coverage 1 or Business
                                                                                Personal Property and Personal Property of Oth-
     d. Leader Locations which mean those premises
                                                                                ers – Coverage 2;
          you depend on to attract customers to your busi-
                                                                           d. Remove property of others of a type that would
          ness.
                                                                                not be covered property under Building(s) -
     "Dependent properties" do not include roads, bridges,                      Coverage 1 or Business Personal Property and
     tunnels, waterways, airfields, pipelines, or any other                     Personal Property of Others – Coverage 2; or
     similar areas or structures.                                          e. Extract "pollutants" from land or water, or to re-
     "Interruption of business" for contingent business in-                     move, restore, or replace polluted land or water.
     terruption means the period of time that your busi-
                                                                           This extension of coverage applies to each building
     ness is suspended and it:
                                                                           described in the "Declarations".
     a. Begins with the date of direct "loss" or damage
          to the "dependent property" caused by a peril in-           8.   Demolition Cost. This policy covers the cost, not to
          sured against; and                                               exceed $25,000, of demolishing and removing any
                                                                           undamaged portion of the building after a covered
     b. Ends on the date when the "dependent property"
                                                                           "loss". The demolition must be required by enforce-
          should be repaired, rebuilt, or replaced with rea-
                                                                           ment of any ordinance or law regulating the construc-
          sonable speed and similar quality.
                                                                           tion, use of, or repair of buildings.


                                                                 21




                                                                                                                   EIE-Lock 0030
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 32 of 103

     This extension of coverage applies to each building                under your prior insurance, except that the time
     described in the "Declarations".                                   to discover the loss had expired, we will pay the
                                                                        loss under this Extension of Coverage, provided:
     The deductible does not apply to this extension.
                                                                        1) This policy became effective at the time of
9.   Employee Dishonesty. We will pay for loss of
                                                                              cancellation or termination of your prior in-
     "money", "securities", and Business Personal Proper-
                                                                              surance; and
     ty and Personal Property of Others - Coverage 2 up to
     $10,000 per occurrence resulting from dishonest acts               2) The loss would have been covered by this
     committed by any of your "employees", whether                            insurance had it been in effect when the act
     identified or not, acting alone or in collusion with                     or events causing the loss were committed
     other persons (except you or your partner(s)) with the                   or occurred.
     intent to:                                                         We will pay up to $10,000 or the amount of in-
     a. Cause you to sustain loss; and                                  surance under your prior insurance, whichever is
                                                                        less.
     b. Obtain financial benefit (other than salaries,
          commissions, fees, bonuses, promotions, awards,               The loss under this part g. is not an additional
          profit sharing, pensions, or other employee bene-             amount of insurance and will not increase the to-
          fits earned in the normal course of employment)               tal amount of insurance for Employee Dishones-
          for:                                                          ty.
          1) Any "employee"; or                                      We do not cover:
          2) Any other person or organization.                       a. Loss caused by any dishonest or criminal act
                                                                        committed by you, or any of your members of a
     This extension is subject to the following:
                                                                        limited liability company, or any of your part-
     a. For any loss, our payment shall not exceed the                  ners, whether acting alone or in collusion with
          replacement cost of business personal property                other persons;
          and personal property of others at the time of
                                                                     b. Loss or that part of any loss, the proof of which
          loss, except the cost of "securities" may be de-
                                                                        as to its existence or amount is dependent upon:
          termined by the market value at the time of set-
          tlement;                                                      1) An inventory computation; or
     b. All loss caused by, or involving, one or more                   2) A profit and loss computation.
          "employees", whether the result of a single act or         c. Loss that is an indirect result of any act or occur-
          a series of acts, is considered one occurrence;               rence covered by this policy including, but not
     c. We will pay for loss you sustain through acts                   limited to, loss caused by:
          committed or events occurring during the policy               1) Your inability to realize income that you
          period and if loss is discovered during the policy                  would have realized had there been no loss
          period or is discovered within one year from the                    of, or loss from damage to covered property;
          end of the policy period;                                     2) Payment of damages of any type for which
     d. Our payment is not increased regardless of the                        you are legally liable. We will pay compen-
          number of people we protect;                                        satory damages arising directly from a loss
     e. Regardless of the number of years our policy is                       covered by this policy;
          in force, the amount of insurance shall not be                3) Payment of costs, fees, or other expenses
          cumulative from year to year;                                       you incur in establishing either the existence
     f. If you sustained a loss during the policy period                      or the amount of loss under this policy; or
          shown in the “Declarations” resulting directly                4) Payment of expenses related to any legal ac-
          from an ”occurrence” taking place:                                  tion.
          1) Partly during the policy period shown in the            d. Any "employee" immediately upon discovery
                “Declarations”; and                                     by:
          2) Partly during the policy period(s) of any pri-             1) You; or
                or renewals;                                            2) Any of your partners, officers, directors, or
          we will first settle the amount of loss that you                    members of a limited liability company not
          sustained during this policy period. We will then                   in collusion with the "employee";
          settle the remaining amount of loss that you sus-             of any dishonest act committed by that "employ-
          tained during the policy period(s) of the prior re-           ee" before or after being hired by you.
          newals.
     g. If you sustained a loss during the period of any
          prior insurance that you could have recovered
                                                                22




                                                                                                             EIE-Lock 0031
     Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 33 of 103

e. Loss caused by any "employee" for whom simi-                   b.   The combined total of all separate acts whether
   lar prior insurance has been cancelled and not re-                  or not related; or
   instated since the last such cancellation;                     c.   A series of acts whether or not related;
f. Loss resulting directly or indirectly from trading
   whether in your name or in a genuine or ficti-                 committed by an “employee” acting alone or in col-
   tious account; or                                              lusion with other persons, during the policy period
                                                                  shown in the “Declarations”, except as provided un-
g. Loss resulting from fraudulent or dishonest sign-
                                                                  der Paragraphs f. and g. of This extension subject to
   ing, issuing, cancelling, or failing to cancel a
                                                                  the following under Employee Dishonesty – Section
   warehouse receipt or any papers connected with
                                                                  VIII Extensions of Coverage.
   it.
                                                                  The deductible for this extension is $200.
"Employee" means for this coverage only:
                                                              10. Expenses for Loss Adjustment. We will pay up to
a. Any natural person:
                                                                  $5,000 for expenses involved in the preparation of
   1) While in your service (and for 30 days after                loss data, inventories, and appraisals. This does not
        termination of service);                                  include expenses incurred in using a public adjuster.
   2) Whom you compensate directly by salary,
                                                                  This extension of coverage applies to each building
        wages, or commissions; and
                                                                  described in the "Declarations".
   3) Whom you have the right to direct and con-
        trol while performing services for you.                   The deductible does not apply to this extension.
b. Any natural person employed by an employment               11. Expenses for Security. We will pay up to $2,500 for
   contractor while that person is subject to your di-            expenses incurred for security after a covered "loss"
   rection and control and performing services for                to protect the covered property from further damage.
   you excluding, however, any such person while                  This extension of coverage applies to each building
   having care, custody, and control of property                  described in the "Declarations".
   outside the premises described in the "Declara-
   tions".                                                        The deductible does not apply to this extension.
c. Any natural person who is leased to you under a            12. Exterior Signs, Lights, and Clocks. We will pay up
   written agreement between you and a labor leas-                to $5,000 for "loss" caused by a peril insured against
   ing firm to perform duties related to the conduct              to lights, clocks, and permanently mounted unat-
   of your business.                                              tached exterior signs which you own or which are in
                                                                  your care, custody, or control and for which you are
d. Any natural person who is a former "employee",
                                                                  contractually responsible. We will cover all lights,
   director, partner, member of a limited liability
                                                                  clocks, and permanently mounted unattached signs
   company, representative, or trustee retained as a
                                                                  on the premises described in the "Declarations".
   consultant while performing services for you.
                                                                  We will not pay for "loss" caused by:
e. Any natural person who is a guest student or in-
   tern pursuing studies or duties, excluding how-                a. Wear and tear, gradual deterioration, faulty man-
   ever, any such person while having care, custo-                     ufacture or installation, inherent vice, extremes
   dy, or control of covered property outside the                      of temperature, dampness of atmosphere, or me-
   premises described in the "Declarations".                           chanical breakdown;
f. Any natural person who is a property manager of                b. Damaged to electrical apparatus which is part of
   properties owned by you.                                            covered property caused by electricity other than
                                                                       lightning, except for ensuing fire damage; or
g. Any natural person who is acquired as an “em-
   ployee” through consolidation or merger.                       c. Breakage during installation, repairing or dis-
                                                                       mantling, or breakage during transportation, un-
"Employee" does not mean any:
                                                                       less caused by fire, lightning, collision, derail-
a. Agent, broker, factor, commission merchant,                         ment, or overturn of vehicle.
   consignee, independent contractor, or representa-
                                                              13. Fine Arts. We will pay up to $25,000 for a "loss"
   tive of the same general character; or
                                                                  caused by a peril insured against, to your fine arts on
b. Manager of a limited liability company, director,              the premises described in the "Declarations". Fine
   or trustee except while performing acts coming                 arts mean property that is rare or has historical value,
   within the scope of the usual duties of an "em-                such as paintings, etchings, drawings, rare books,
   ployee".                                                       tapestries, or stained glass.
“Occurrence” means for this coverage only:                        We will not cover fine arts that are on display at fair-
a. An individual act;                                             grounds or at a national or international exposition.

                                                         23




                                                                                                           EIE-Lock 0032
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 34 of 103

    We do not cover "loss" caused by a process to repair,                  2) Water mains.
    retouch, restore, adjust, service, or maintain your fine            D. Wastewater Removal Property, meaning a utility
    arts. If a fire or explosion results, we do cover the                  system for removing wastewater and sewage
    "loss" caused by the fire or explosion.                                from the premises described in the "Declara-
    This extension of coverage applies to each building                    tions", other than a system designed primarily for
    described in the "Declarations".                                       draining storm water. The wastewater removal
                                                                           property includes sewer mains, pumping sta-
14. Fire Department Service Charges. We will pay                           tions, and similar equipment for moving the ef-
    reasonable charges made by a fire department for                       fluent to a holding treatment or disposal facility,
    services rendered as a result of an insured "loss".                    and includes such facilities.
    This extension of coverage applies to each building                 Coverage under this policy does not apply to inter-
    described in the "Declarations".                                    ruption in service caused by or resulting from a dis-
    The deductible does not apply to this extension.                    charge of water or sewage due to heavy rainfall or
                                                                        flooding.
15. Fire Extinguisher Recharge. We will pay expenses
    incurred to recharge portable fire extinguishers after              We will only pay for loss of "income", "rental in-
    they are used to fight a fire.                                      come", and "extra expense" sustained by you after the
                                                                        first 24 hours following "loss" to off-premises com-
    This extension of coverage applies to each building                 munication supply property, power supply property,
    described in the "Declarations".                                    water supply property, or waste water removal prop-
    The deductible does not apply to this extension.                    erty.
16. Income Protection - Off-Premises Utility Proper-                    Transmission lines include all lines which serve to
    ties Failure. We will pay up to $25,000 for your loss               transmit communication service or power, including
    of "income", "rental income", and "extra expense"                   links which may be identified as distribution lines.
    you sustain due to partial or total "interruption of
                                                                        This extension of coverage applies to each building
    business" resulting from the interruption of service to
                                                                        described in the "Declarations".
    the premises described in the "Declarations".
    The "interruption of business" must result directly                 The deductible does not apply to this extension.
    from "loss" to the following property, not on the               17. Key Replacement. If keys to your building(s) are
    premises described in the "Declarations" from a peril               stolen during a theft loss, we will pay, at your re-
    insured against:                                                    quest, up to $5,000 to replace the keys and locks to
    A. Communication Supply Property, meaning prop-                     the doors of your premises.
         erty supplying communication services, includ-                 This extension of coverage applies to each building
         ing telephone, radio, microwave, or television                 described in the "Declarations".
         services, to the premises described in the "Decla-
         rations", such as:                                         18. Leasehold Interest. We will pay for leasehold inter-
                                                                        est you sustain due to the cancellation of your lease
         1) Communication transmission lines (includ-
                                                                        resulting directly from "loss" or damage to build-
              ing fiber optic transmission lines);
                                                                        ing(s) or business personal property at the premises
         2) Coaxial cables; and                                         described in the "Declarations" from a peril insured
         3) Microwave radio relay except satellites.                    against.
    B. Power Supply Property, meaning the following                     We will not pay any "loss" you sustain caused by
         types of property supplying electricity, steam, or             your cancelling the lease.
         gas to the premises described in the "Declara-
                                                                        This extension of coverage applies to each building
         tions":
                                                                        described in the "Declarations".
         1) Utility generating plants;
                                                                        Leasehold interest means the following:
         2) Switching stations;
                                                                        A. Tenant’s Lease Interest, meaning the difference
         3) Substations;
                                                                            between the:
         4) Transformers; and
                                                                            1) Rent you pay at the premises described in
         5) Transmission lines.                                                  the "Declarations"; and
    C. Water Supply Property, meaning the following                         2) Rental value of the premises described in the
         types of property supplying water to the premis-                        "Declarations".
         es described in the "Declarations":
                                                                        B. Bonus payments, meaning the unamortized por-
         1) Pumping stations; and                                           tion of the cash bonus that will not be refunded
                                                               24




                                                                                                               EIE-Lock 0033
    Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 35 of 103

     to you. A cash bonus is money you paid to ac-                              b) Your "net leasehold interest" at the time
     quire your lease. It does not include:                                          of loss.
     1) Rent, whether or not prepaid; or                                  2) Your "net leasehold interest" decreases au-
                                                                                tomatically each month. The amount of each
     2) Security.
                                                                                decrease is your "monthly leasehold inter-
C. Improvements and Betterments, meaning the                                    est". A proportionate share applies for any
     unamortized portion of payments made by you                                period of time less than a month.
     for improvements and betterments. It does not
                                                                     Definitions
     include the value of improvements and better-
     ments recoverable under any other insurance, but                "Gross leasehold interest" means the difference be-
     only to the extent such other insurance is valid.               tween the:
     Improvements and betterments are fixtures, al-                  a. Monthly rental value of the premises you lease;
     terations, installations, or additions:                              and
     1) Made a part of the building or structure you                 b. Actual monthly rent you pay including taxes, in-
          occupy but do not own; and                                      surance, janitorial, or other services that you pay
                                                                          as part of the rent.
     2) You acquire or made at your expense but
          cannot legally remove.                                     This amount is not changed:
D. Prepaid Rent, meaning the unamortized portion                     a. Whether you occupy all or part of the premises;
     of any amount of advance rent you paid that will                     or
     not be refunded to you. This does not include                   b. If you sublet the premises.
     the customary rent due at:                                      "Monthly leasehold interest" means the monthly por-
     1) The beginning of each month; or                              tion of covered Bonus Payments, Improvements and
     2) Any other rental period.                                     Betterments, and Prepaid Rent. To find your "month-
                                                                     ly leasehold interest", divide your original costs of
Amount of Insurance
                                                                     Bonus Payments, Improvements and Betterments,
We will pay your "net leasehold interest" at the time                and Prepaid Rent by the number of months left in
of loss up to $15,000 for loss you sustain because of                your lease at the time of the expenditure.
the cancellation of any one lease. This applies to:
                                                                     "Net Leasehold Interest":
a. Tenant’s Lease Interest
                                                                     a. Applicable to Tenant’s Lease Interest
      1) But, if your lease is cancelled and your land-
                                                                        "Net leasehold interest" means the present value of
          lord lets you continue to use your premises
                                                                        your "gross leasehold interest" for each remaining
          under a new lease or other arrangement, the
                                                                        month of the term of the lease at the rate of inter-
          most we will pay for loss because of the
                                                                        est.
          cancellation of any one lease is the lesser of:
                                                                        The "net leasehold interest" is the amount that,
          a) The difference between the rent you
                                                                        equivalent to your receiving the "Gross Leasehold
               now pay and the rent you will pay under
                                                                        Interest" for each separate month of the unexpired
               the new lease or other arrangement; or
                                                                        term of the lease.
          b) Your "net leasehold interest" at the time
                                                                     b. Applicable to Bonus Payments, Improvements
               of loss.
                                                                          and Betterments, or Prepaid Rent.
     2) Your "net leasehold interest" decreases au-
                                                                          "Net leasehold interest" means your "monthly
          tomatically each month. The amount of "net
                                                                          leasehold interest" times the number of months
          leasehold interest" at any time is your "gross
                                                                          left in your lease.
          leasehold interest" times the leasehold inter-
          est factor for the remaining months of your            19. Money and Securities. We will pay up to $10,000
          lease. A proportionate share applies for any               for any one "loss" caused by a peril insured against to
          one period of time less than a month.                      "money" or "securities" while in or on the premises
                                                                     described in the "Declarations" or within a bank or
b. Bonus Payments, Improvements and Better-
                                                                     savings institution.
     ments, and Prepaid Rent
                                                                     We will pay for "money" and "securities" while being
     1) If your lease is cancelled and your landlord
                                                                     conveyed by the insured or by an authorized employ-
          lets you continue to use your premises under
                                                                     ee up to $10,000 for any one "loss" caused by a peril
          a new lease or other arrangement, the most
                                                                     insured against.
          we will pay for loss because of the cancella-
          tion of any one lease is the lesser of:                    We will pay up to $10,000 for "loss" if the "loss" oc-
                                                                     curs inside the home of the insured or an authorized
          a) The loss sustained by you; or
                                                                     employee.
                                                            25




                                                                                                              EIE-Lock 0034
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 36 of 103

    We will pay for "money" and "securities" destruction                You shall report values involved and pay any addi-
    up to $10,000 for any one "loss" caused by a peril in-              tional premium.
    sured against. "Money" and "securities" destruction                 This extension does not apply to property while in
    means "loss" by destruction of "money" and "securi-                 transit.
    ties" within the premises described in the "Declara-
                                                                    21. Non-Owned Detached Trailers. Business Personal
    tions".
                                                                        Property and Personal Property of Others - Coverage
    This does not include "loss" caused by unexplained                  2 is extended to cover non-owned detached trailers
    or mysterious disappearance or abstraction.                         that you do not own, provided that:
    This extension of coverage applies to each building                 A. The trailer is used in your business;
    described in the "Declarations".                                    B. The trailer is in your care, custody, or control at
20. Newly Acquired or Constructed Property.                                  the insured premises described in the "Declara-
                                                                             tions"; and
    A. If this policy covers Building(s), you may extend
         that insurance to apply up to 50% of the limit for             C. You have a contractual responsibility to pay for
         Coverage 1 or $500,000, whichever is less, on:                      "loss" or damage to the trailer.
         1) Newly acquired buildings at other than the                  We will not pay for any "loss" or damage that occurs:
              location(s) described in the "Declarations";              a. While the trailer is attached to any motor vehicle
              or                                                             or motorized conveyance, whether or not the mo-
         2) New additions, new buildings, and new                            tor vehicle or motorized conveyance is in mo-
              structures when constructed on the insured                     tion; or
              premises, including materials, equipment,                 b. During hitching or unhitching operations or
              and supplies on or within 1,500 feet of the                    when a trailer becomes accidentally unhitched
              insured premises;                                              from a motor vehicle or motorized conveyance.
         provided there is no other insurance applicable.               We will pay up to $5,000 for any one "loss" caused
    B. If this policy covers your Business Personal                     by a peril insured against to non-owned detached
         Property and Personal Property of Others, you                  trailers.
         may extend that insurance to apply up to 25% of                This insurance is excess over the amount due (wheth-
         the limit for Coverage 2 or $250,000, whichever                er you can collect on it or not) from any other insur-
         is less, on newly acquired Business Personal                   ance covering such property.
         Property and Personal Property of Others in a
                                                                        This extension of coverage applies to each building
         newly acquired or leased building other than the
                                                                        described in the "Declarations".
         location(s) described in the "Declarations";
         provided there is no other insurance applicable.           22. Peak Season Coverage - Business Personal Prop-
                                                                        erty and Personal Property of Others - Coverage
    C. You may apply up to one month's actual business
                                                                        2. We will pay up to 25% of the limit for Business
         income loss or $250,000, whichever is less on:
                                                                        Personal Property and Personal Property of Others -
         1) Newly acquired Building(s) or Business                      Coverage 2 to cover "loss" to business personal prop-
              Personal Property and Personal Property of                erty during a peak season. We will only provide this
              Others in a newly leased building at other                increase if you have insured business personal prop-
              than the location(s) described in the "Decla-             erty to 100% of full replacement cost of your average
              rations"; or                                              monthly values during the 12 months immediately
         2) New additions, new buildings, and new                       preceding the date when the "loss" or damage occurs.
              structures when constructed on the described          23. Personal Articles. Business Personal Property and
              premises, including materials, equipment,                 Personal Property of Others - Coverage 2 is extended
              and supplies on or within 1,500 feet of the               to cover household and personal articles of the in-
              described premises, if "loss" to the new ad-              sured, the insured's partners, members or managers of
              ditions, new buildings, and new structures                a limited liability company, the insured's officers, or
              delays the start of your business. The "inter-            the insured's employees for loss caused by a peril in-
              ruption of business" will start on the day                sured against. We will pay up to $10,000 for any one
              your business would have started if the                   "loss" at the premises described in the "Declarations".
              "loss" had not occurred;
                                                                        This extension of coverage applies to each building
         provided there is no other insurance applicable.
                                                                        described in the "Declarations".
    This extension shall apply for 90 days after the acqui-
    sition or start of construction, provided the policy            24. Pollutants Clean Up and Removal. We will cover
    remains in force or is renewed.                                     the cost to extract "pollutants" from land or water on

                                                               26




                                                                                                                EIE-Lock 0035
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 37 of 103

    the premises described in the "Declarations" if the re-             This extension includes $1,000 of coverage for tools
    lease, discharge, or dispersal of "pollutants" is caused            and equipment.
    by a peril insured against during the policy period.                This extension applies away from premises only
    We will pay up to $25,000 for all "losses" throughout               while in the United States of America, its territories
    the year. The "loss" must be reported to us within 180              or possession, Puerto Rico, or Canada.
    days after the "loss" or the end of the policy period,
                                                                    29. Valuable Papers and Records. Business Personal
    whichever is the later date.
                                                                        Property and Personal Property of Others - Coverage
25. Property in Danger. This policy covers up to 45                     2 is extended to cover the "extra expense" incurred in
    days for any "loss" to covered property removed from                the reproduction of your valuable papers and records
    the premises described in the "Declarations" or at a                and your interest in the valuable papers of others
    temporary location because of danger of damage by a                 when destroyed by a peril insured against at the
    peril insured against or to repair damage to the cov-               premises described in the "Declarations", while being
    ered property.                                                      conveyed outside the premises, or temporarily within
    This extension of coverage applies to each building                 other premises for any purpose except storage.
    described in the "Declarations".                                    Coverage will also apply while your valuable papers
                                                                        and records and your interest in the valuable papers
26. Temporarily Off-Premises - Business Personal
                                                                        of others are being moved to and while at a place of
    Property and Personal Property of Others - Cov-
                                                                        safety because of imminent danger of "loss" and
    erage 2. This extension includes coverage for busi-
                                                                        while being returned from such place.
    ness personal property and personal property of oth-
    ers up to $25,000, and coverage for salesmen's sam-                 "Loss" or damage to valuable papers and records will
    ples up to $5,000 for "loss" caused by a peril insured              be valued at the cost of restoration or replacement of
    against except while in transit and other than "equip-              the lost or damaged information. To the extent that
    ment breakdown" to transportable "covered equip-                    the contents of the valuable papers and records are
    ment" as provided in Section IV – Additional Cov-                   not restored, the valuable papers and records will be
    erages – D. Equipment Breakdown Coverage. This                      valued at the cost of replacement with blank materi-
    extension applies only to business personal property                als of substantially identical type.
    and personal property of others at a location you do                Valuable papers and records means inscribed, print-
    not own, lease, or operate and for not more than 60                 ed, or written:
    days.                                                                 a. Documents;
    We will cover business personal property and per-                     b. Manuscripts; and
    sonal property of others and salesmen's samples at
                                                                          c. Records;
    exhibitions or trade shows for not more than 60 days.
                                                                        including: abstracts, books, deeds, drawings, films,
    This extension shall not apply to property rented to
                                                                        maps, or mortgages. But valuable papers and records
    others and property sold on installment or deferred
                                                                        does not mean "money" or "securities".
    payment plans after delivery to customers.
                                                                        This extension is limited to $25,000 for any one
27. Transportation - Airborne Property. We will pay
                                                                        "loss".
    up to $25,000 for "loss" to Business Personal Proper-
    ty and Personal Property of Others - Coverage 2 in or               This extension of coverage applies to each building
    on an "aircraft" owned, leased, or operated by or for               described in the "Declarations".
    you or in or on an "aircraft" of a common or contract               The deductible does not apply to this extension.
    carrier. The "loss" must be caused by fire; lightning;          30. Heating and Air Conditioning Equipment. Busi-
    flood; earthquake; landslide; windstorm; theft; rob-                ness Personal Property and Personal Property of Oth-
    bery; or crashing of the "aircraft".                                ers – Coverage 2 is extended to cover heating or air
    This extension applies anywhere in the world.                       conditioning equipment which is in your care, custo-
28. Transportation. We will pay up to $25,000 for                       dy, or control and for which you are contractually re-
    "loss" to Business Personal Property and Personal                   sponsible. The heating and air conditioning equip-
    Property of Others - Coverage 2 in or on a vehicle                  ment must be permanently attached to the building on
    owned, leased, or operated by or for you; in or on a                the premises described in the "Declarations".
    vehicle of a common or contract carrier; or on a dock,              We will pay up to $20,000 for any one "loss" caused
    pier, bulkhead, platform, or station while in the cus-              by a peril insured against to heating and air condi-
    tody of a common or contract carrier. The "loss" must               tioning equipment.
    be caused by fire; lightning; flood; earthquake; land-
    slide; windstorm; collapse of bridge, dock, or culvert;             This extension of coverage applies to each building
    theft; "robbery"; or collision (excluding roadbed col-              described in the "Declarations".
    lision), upset, or overturn of transporting vehicle.
                                                               27




                                                                                                               EIE-Lock 0036
        Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 38 of 103

31. Laptop Computers Off-Premises. We will pay up                       1) Legal and Forensic Information Technology Ser-
    to $10,000 for laptops, notebooks, and other                           vices – We will pay your necessary and reasona-
    handheld computers for "loss" caused by a peril in-                    ble costs for the following outside professional
    sured against, other than an "accident" or "electronic                 services:
    circuitry impairment" to "covered property" as pro-
                                                                            a)   Legal Services - Professional legal counsel
    vided in Section IV – Additional Coverages – D.
                                                                                 review of the "personal data breach" and
    Equipment Breakdown Coverage while in transit,
                                                                                 how you should best respond to it.
    temporarily at your home, or at a premise you do not
    own, lease, or occupy. We will only cover laptops,                      b) Forensic Information Technology Services -
    notebooks, and handheld computers while in the                             Professional information technologies re-
    United States of America, its territories or posses-                       view, if needed, to determine the nature and
    sions, Puerto Rico, or Canada.                                             extent of the "personal data breach", and the
32. Data Breach Response Expenses. We will pay up                              number and identities of the "affected indi-
    to $10,000 for Data Breach Response Expenses if                            viduals".
    you have a "personal data breach" that is:                          2) Notification to Affected Individuals - We will
         a. First discovered by you during the policy pe-                  pay your necessary and reasonable costs to pro-
             riod;                                                         vide notification of the "personal data breach" to
         b. Reported to us within 30 days from the date it                 "affected individuals".
             is first discovered by you; and                            3) Services to Affected Individuals - We will pay
         c. The "personal data breach" takes place in the                  your necessary and reasonable costs to provide
             "coverage territory".                                         the following services to "affected individuals":
    This $10,000 limit of insurance is the most we will                    a) Informational Materials – A packet of loss
    pay for the sum of all costs covered by Data Breach                         prevention and customer support infor-
    Response Expenses under Paragraph A. Data Breach                            mation is available.
    Response Expenses - What is Covered, because of                        b) Help Line – A toll-free telephone line for
    all "personal data breaches" occurring during the pol-                      "affected individuals" with questions about
    icy period.                                                                 the "personal data breach" or wanting to re-
                                                                                quest additional services as listed in Para-
    We will pay up to $5,000 for the sum of all costs
                                                                                graphs c) and d) below.
    covered under Paragraph A.1) Legal Services and Fo-
    rensic Information Technology Services because of                      c) Monitoring Services – An electronic service
    all "personal data breaches" occurring during the pol-                      automatically monitoring for activities af-
    icy period. This sublimit is part of, and not in addi-                      fecting an individual's credit files, public
    tion to, the $10,000 limit of insurance for Data                            records, and/or criminal records. Monitor-
    Breach Response Expenses.                                                   ing Services are subject to the type of data
                                                                                released and to the "affected individuals" en-
    These limits apply regardless of the number of "per-                        rolled for this service with the designated
    sonal data breaches" occurring during the policy pe-                        service provider.
    riod.                                                                  d) Identity Restoration Case Management –
    A "personal data breach" may first be discovered by                         This covers the services of an identity resto-
    you in one policy period, but it may result in cause                        ration professional. This professional will
    covered costs in one or more subsequent policy peri-                        help the "affected individual" to recover
    ods. If so, the most we will pay for covered costs                          control over their personal identity. This in-
    arising from such "personal data breach" is $10,000.                        cludes, with the permission and cooperation
                                                                                of the "affected individual", contacting au-
    Coverage for Services to Affected Individuals pro-                          thorities, credit bureaus, creditors, and busi-
    vided under Paragraph A.3), is limited to costs to                          nesses for the process of correcting credit,
    provide such services for a period of up to one year                        other records, and accounts, within the con-
    from the date of the notification to the "affected indi-                    straints of what is possible and reasonable,
    viduals". Notwithstanding, coverage for Identity                            to restore control over their personal identity
    Restoration Case Management Services initiated
    within such one year period may continue for a peri-        B. Exclusions
    od of up to one year from the date such Identity Res-           We do not cover any costs for a "personal data breach"
    toration Case Management Services are initiated.                arising from the following:
    The deductible does not apply to this extension.                1) Your intentional or willful complicity in a "personal
A. Data Breach Response Expenses -What is Covered                      data breach".
                                                               28




                                                                                                                EIE-Lock 0037
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 39 of 103

2) Any criminal; fraudulent; dishonest act, error, or                            systems, and hard copy files, electronic me-
   omission; or any intentional or knowing violation of                          dia, handheld devices, and storage devices;
   the law by you.                                                         b)    Providing and maintaining appropriate com-
3) Any "personal data breach" occurring prior to the                             puter, network, and Internet security;
   time when Data Breach Response Expenses coverage                        c)    Maintaining and updating at appropriate in-
   was added to the Ultrapack Plus Commercial Proper-                            tervals back-ups of computer data;
   ty Coverage Part regardless of when the first "per-                     d)    Protecting transactions, such as using en-
   sonal data breach" was discovered by you.                                     cryption when processing credit card, debit
                                                                                 card, and check payments;
4) Any third party liability or defense costs.
                                                                           e)    Appropriate disposal of files containing
5) Costs to research any deficiency, except as specifical-                       "personally identifying information", includ-
   ly provided under Paragraph A. 1)b) Forensic Infor-                           ing shredding hard copy files and destroying
   mation Technology Services. This includes, but is not                         physical media used to store "electronic da-
   limited to, any deficiency in your systems, proce-                            ta"; and
   dures, or physical security that may have contributed                   f)    Providing appropriate security awareness
   to a "personal data breach".                                                  training on your physical, electronic, and
6) Costs to correct any deficiency in your systems, pro-                         procedural security measures.
   cedures, or physical security that may have contribut-            3)    Legal Advice - The services provided under this
   ed to a "personal data breach".                                         Data Breach Response Expenses coverage are
7) Any fines or penalties including, but not limited to,                   not legal recommendations for action. Our de-
   fees or surcharges from affected financial institutions.                termination of what is, or is not covered under
                                                                           this coverage does not represent legal advice or
8) Any costs arising out of criminal investigations or                     counsel from us about what action you should,
   proceedings.                                                            or should not do.
9) Any threat, extortion, or blackmail including, but not            4) Pre-Notification Consultation - You agree to
   limited to, ransom payments and private security as-                 consult with us prior to issuing any notification
   sistance.                                                            to "affected individuals". We assume no re-
10) Any virus or other "malicious code" that is or be-                  sponsibility under this Data Breach Response
    comes named and recognized by the CERT Coordi-                      Expenses coverage for any services promised to
    nation Center, McAfee, Secunia, Symantec, or other                  "affected individuals" without our prior agree-
    comparable third party monitors of malicious code                   ment. If possible, this pre-notification consulta-
    activity.                                                           tion will also include the designated service
                                                                        provider(s) as agreed to under the Service Pro-
11) Your reckless disregard for the security of "personal-              viders Condition. You must provide the follow-
    ly identifying information" in your care, custody, or               ing at our pre-notification consultation with
    control.                                                            you:
12) Your purposeful off-shoring of the processing, stor-                        a)   Information about the "personal data
    age, or other use of data containing "personally iden-                           breach" that may appropriately be com-
    tifying information" to a jurisdiction outside of the                            municated with "affected individuals";
    "coverage territory".                                                            and
C.   Additional Conditions                                                      b) The scope of services that you desire for
     1) Bankruptcy or Insolvency - Bankruptcy or in-                               the "affected individuals". For example,
        solvency of you or your estate will not relieve                            coverage may be structured to provide
        us of our obligations under this Data Breach                               fewer services in order to make those
        Response Expenses coverage.                                                services available to more "affected indi-
                                                                                   viduals" without exceeding the available
     2) Due Diligence - You agree to use due diligence                             Data Breach Response Expenses cover-
        to prevent and mitigate costs covered under this                           age limit.
        Data Breach Response Expenses coverage. This
        includes, but is not limited to, complying with            5) Service Providers
        reasonable and industry-accepted protocols for                    a)     We will only pay under this Data Breach
        the following:                                                           Response Expenses coverage for services
        a) Providing and maintaining appropriate phys-                           that are provided by service providers ap-
            ical security for your premises, computer                            proved by us. Approval of an alternate ven-

                                                              29




                                                                                                               EIE-Lock 0038
          Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 40 of 103

              dor must be obtained prior to the consulta-                d) You will have a direct relationship with the pro-
              tion process. We will only pay reasonable                     fessional service firms paid for in whole or in part
              and customary charges associated with ser-                    under this coverage. Those firms work for you.
              vices covered under this Data Breach Re-
                                                                   7)    Time Limits
              sponse Expenses coverage provided by an
              alternate vendor.                                          a) You must report a "personal data breach" to us
                                                                            within 30 days of your discovery of the "personal
          b) Prior to the pre-notification consultation de-
                                                                            data breach".
             scribed in the Pre-Notification Consultation
             Condition, you must come to an agreement                    b) You have up to one year from the date of report-
             with us regarding the service provider(s) to                   ing a "personal data breach" to initiate the ser-
             be used for the Notification to Affected In-                   vices provided for you.
             dividuals and Services to Affected Individu-
             als as described in Paragraph A. Data                       c) An "affected individual" has up to one year from
             Breach Response Expenses - What is                             the date the notification is received of a "personal
             Covered, Paragraphs 2) and 3). We will                         data breach" to initiate the credit report monitor-
             suggest a service provider. If you prefer to                   ing services provided.
             use an alternate service provider, our cover-                   Once initiated the credit monitoring services will
             age is subject to the following limitations:                    continue to be provided to that person for two
               i. Such alternate service provider(s) must                    years.
                  be approved by us prior to the consulta-               d) Credit Report Monitoring and Identity Restoration
                  tion process;                                             Case Management Services will be provided by
              ii. Our payment for services provided by                      our Designated Service Provider for a period of
                  any alternate service provider will not                   12 consecutive months from the inception of the
                  exceed the amount that we would have                      Credit Report Monitoring and Identity Restoration
                  paid using the service provider we had                    Case Management Services.
                  suggested; and                                   8) Additional Duties After a Personal Data Breach - In
              iii. Such alternate service provider must               case of a covered "personal data breach", you must
                   provide services that are reasonably               perform the following duties:
                   equivalent or superior in both kind and               a) Give us prompt notice of the "personal data
                   quality to the services that would have                  breach". As stated in the Time Limits condition,
                   been provided by the service provider                    you must report the "personal data breach" to us
                   we had suggested.                                        within 60 days of "your" discovery.
     c)   We will only pay for Legal Services under this                b) Take all reasonable steps to protect "personally
          Data Breach Response Expenses coverage from                      identifying information" remaining in your care,
          licensed legal counsel.                                          custody, or control.
6)   Services - The following conditions apply regarding                c)   Preserve all evidence of the "personal data
     any services provided to you or any "affected indi-                     breach".
     vidual" by us, our designees, or any service firm paid
     for in whole or in part under this Data Breach Re-                 d) Permit us to inspect the property and records
     sponse Expenses coverage:                                             proving the "personal data breach".

     a) The effectiveness of such services depends on                   e)   Send us, within 60 days after the "personal data
        your cooperation and assistance;                                     breach", your signed and sworn proof of loss
     b) All services may not be available or applicable to                   statement which includes:
        all "affected individuals". For example, "affected                    i. Time and cause of the "personal data breach";
        individuals" who are minors or foreign nationals
        may not have credit records that can be provided                     ii. Other policies which may cover the "personal
        or monitored. Service in Canada will be different                        data breach";
        from service in the United States and Puerto Rico                    iii. The method of the "personal data breach";
        in accordance with local conditions;
                                                                             iv. The approximate number of "affected indi-
     c) We cannot guarantee, after our vendor has pro-                           viduals" as a result of the "personal data
        vided the applicable services, that the problems                         breach";
        associated with the covered "personal data
        breach" will be eliminated; and
                                                              30




                                                                                                                  EIE-Lock 0039
                 Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 41 of 103

                 v. A detailed description of the type and nature               co, or Canada with a valid Social Security Number
                    of the information that was compromised;                    (SSN) or Social Insurance Number (SIN).
                vi. Whether or not the information was encrypt-             •   "Malicious code" means any loss of data that results
                    ed and if so, the level of encryption;                      from a worm, virus, Trojan, BOT, or other piece of
                                                                                computer code, software, spyware, or malware that is
                vii. Whether or not law enforcement has been no-
                                                                                used to collect, destroy, alter, retrieve, or affect com-
                     tified;
                                                                                puter software and/or data on a computer system,
            viii. If available, the states in which the "affected               network, storage device, Smartphone, or other pe-
                  individuals" are domiciled; and                               ripheral device; and on the date the "personal data
                                                                                breach" occurred is named and recognized by the
                ix. If available who received the "personally
                                                                                CERT Coordination Center or any other industry ac-
                    identifying information" as a result of the
                                                                                ceptable third party antivirus, antimalware, or other
                    "personal data breach".
                                                                                solution that monitors malicious code activity.
D.   Additional Data Breach Definitions                                     •   "Personal data breach" means the loss, theft, acci-
     • "Affected Individual" means any person who is your                       dental release, or accidental publication of "personal-
       current, former, or prospective customer, client, mem-                   ly identifying information" regarding one or more
       ber, director, or employee and whose "personally iden-                   "affected individual(s)", if such loss, theft, accidental
       tifying information" is lost, stolen, accidentally re-                   release, or accidental publication has or could rea-
       leased, or accidentally published by a "personal data                    sonably result in the fraudulent use of such infor-
       breach" covered under this Extension of Coverage.                        mation. This definition is subject to the following
       This definition is subject to the following provisions:                  provisions:
          1. "Affected individual" does not include any busi-                   1.   At the time of the loss, theft, accidental release,
             ness or organization. Only an individual person                         or accidental publication, the "personally identi-
             may be an "affected individual".                                        fying information" must be in your direct care,
                                                                                     custody, or control.
          2. An "affected individual" must have a direct rela-
             tionship with your interests as an insured under this              2.   "Personal data breach" includes disposal or
             policy. The following are examples of individuals                       abandonment of "personally identifying infor-
             who would not meet this requirement:                                    mation" without appropriate safeguards such as
                                                                                     shredding or destruction, subject to the following
           a.    If you aggregate or sell information about indi-
                                                                                     provisions:
                 viduals as part of your business, the individuals
                 about whom you keep such information do not                         a.   Your failure to use appropriate safeguards
                 qualify as "affected individuals". However, spe-                         must be accidental and not reckless or delib-
                 cific individuals may qualify as "affected indi-                         erate; and
                 viduals" for another reason, such as being an
                                                                                     b.   Such disposal or abandonment must take
                 employee of yours.
                                                                                          place during the time period for which this
           b.    If you store, process, transmit, or transport rec-                       Data Breach Response Expenses coverage is
                 ords, the individual whose "personally identify-                         effective.
                 ing information" you are storing, processing,
                                                                                3.   "Personal data breach" includes situations where
                 transmitting, or transporting for another entity do
                                                                                     there is a reasonable cause to suspect that such
                 not qualify as "affected individuals". However,
                                                                                     "personally identifying information" has been
                 specific individuals may qualify as "affected in-
                                                                                     lost, stolen, accidentally released, or accidentally
                 dividuals" for another reason, such as being an
                                                                                     published, even if there is no firm proof.
                 employee of yours.
                                                                                All "personal data breach" that are discovered at the
           c.    You may have operations, interests, or properties
                                                                                same time or arise from the same cause will be con-
                 that are not insured under this policy. Individuals
                                                                                sidered one "personal data breach".
                 who have a relationship with you through such
                 other operations, interests, or properties do not     •    "Personally identifying information" means information
                 qualify as "affected individuals". However, spe-           that could be used to commit fraud or other illegal activity
                 cific individuals may qualify as "affected indi-           involving the credit or identity of an "affected individual".
                 viduals" for another reason, such as being an              This includes but is not limited to, social security num-
                 employee of yours.                                         bers, drivers' license numbers, credit card numbers, bank
     3.    An "affected individual" may reside anywhere in the              account information, or any other account numbers corre-
           world but must be a citizen or legal alien of the Unit-          lated with names and addresses.
           ed States (its territories and possessions), Puerto Ri-
                                                                       31




                                                                                                                          EIE-Lock 0040
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 42 of 103

SECTION IX - WHEN AND WHERE THIS POLICY AP-                              a.   Sixty (60) consecutive days after the date of the phys-
PLIES                                                                         ical "loss" or damage; or
1.   When                                                                b. The period beginning with the date of direct physical
                                                                              "loss" or damage to repair, rebuild, or replace, with
     This policy applies to losses that occur during the policy
                                                                              reasonable speed and similar quality, other property
     period. Unless otherwise specified in the "Declarations",
                                                                              at the insured premises due to "loss" caused by the
     "Renewal Certificate", "Amended Declarations", "Re-
                                                                              same occurrence.
     vised Declarations", or endorsement, the policy period
     begins and ends at 12:01 AM Standard Time at the stated             Electronic media and records mean:
     address of the Named Insured. An "Amended Declara-                  a. Electronic data processing, recording, or storage me-
     tions" or endorsement tells you that the policy has been                 dia such as films, tapes, discs, drums, or cells;
     changed. A "Renewal Certificate" tells you that the policy          b. Data stored on such media; or
     is being renewed for another policy period.
                                                                         c. Programming records used for electronic data pro-
2.   Where                                                                    cessing or electronically controlled equipment.
     The United States, its territories and possessions, Puerto          This condition does not apply to "extra expense".
     Rico, and Canada.
                                                                    5.   LOSS PAYMENT
SECTION X - COMMERCIAL PROPERTY CONDI-                                   We will adjust all "losses" with you. We will pay you un-
TIONS                                                                    less some other person is named in the policy or is legally
                                                                         entitled to receive payment. We will not pay you more
 1. ABANDONMENT OF PROPERTY                                              than your financial interest in the covered property.
    We will not accept abandoned property.                               "Loss" will be payable 30 days after we receive your
 2. APPRAISAL                                                            proof of "loss" if you have complied with all the terms of
    If you and we fail to agree on the amount of "loss", either          this coverage part and one of the following has been done:
    party may make written demand for an appraisal. Each                 a. We have reached an agreement with you;
    party will select an appraiser and notify the other of the           b. There is an entry of final judgment; or
    appraiser's identity within 20 days after the demand is re-
                                                                         c. There is a filing of an appraisal award on your behalf.
    ceived. The appraisers will select a competent and impar-
    tial umpire. If the appraisers are unable to agree upon an           We have the option to:
    umpire within 15 days after both appraisers have been                a. Pay the value of that part of the damaged property;
    identified, you or we can ask a judge of a court of record           b. Pay the cost to repair or replace that part of the dam-
    in the state where your principal office is located to select             aged property, but this does not include the increased
    an umpire.                                                                cost of construction due to enforcement of or compli-
    The appraisers shall then set the amount of "loss". If the                ance with any ordinance or law regulating the con-
    appraisers submit a written report of an agreement to us,                 struction or repair of the damaged building;
    the amount agreed upon shall be the amount of "loss". If             c. Take all or part of the damaged property at an agreed
    they cannot agree, they will submit their differences to the              or appraised value; or
    umpire. A written award by two will determine the
                                                                         d. Repair or replace that part of the damaged property
    amount of "loss".
                                                                              with material of like kind and quality, but this does
    Each party will pay the appraiser it chooses and equally                  not include the increased cost of construction due to
    bear expenses of the appraisal. However, if the written                   any ordinance or law regulating the construction or
    demand for appraisal is made by us, we will pay for the                   repair of the damaged building.
    reasonable cost of your appraiser and your share of the
                                                                              We will not pay more than the amount of insurance
    cost of the umpire.
                                                                              shown in the "Declarations" applicable to the dam-
    We will not be held to have waived any rights by any act                  aged or destroyed property.
    relating to appraisal.
                                                                              Pennsylvania only:
 3. DIVISIBLE CONTRACT
                                                                              We must give the insured notice of our intent to re-
    The breach of a policy condition in one building or loca-                 pair or replace within 15 working days after we re-
    tion will have no effect on the coverage on another where                 ceive your sworn proof of loss.
    no breach exists.
                                                                    6.   MORTGAGEE
 4. LIMITATION – ELECTRONIC MEDIA AND REC-
                                                                         "Loss" shall be payable to mortgagees named in the "Dec-
    ORDS
                                                                         larations", to the extent of their interest and in the order of
    We will not pay for any loss of "income" or "rental in-              precedence.
    come" caused by direct physical damage to electronic
                                                                         Our Duties
    media and records after the longer of:
                                                                    32




                                                                                                                        EIE-Lock 0041
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 43 of 103

    We will:                                                             In case of disagreement with the property owner, we will
    a. Protect the mortgagee's interest in an insured build-             conduct the defense on your behalf at our expense.
         ing. This protection will not be invalidated by any act     10. PROTECTIVE SAFEGUARDS
         or neglect of the insured, any breach of warranty, in-          You must maintain, as far as is within your control, any
         crease in hazard, change of ownership, or foreclosure           protective safeguards shown in the "Declarations". Failure
         if the mortgagee has no knowledge of these condi-               to do so will suspend the coverage of this policy at the af-
         tions; or                                                       fected location. Coverage will not be suspended if you no-
    b. Give the mortgagee 30 days notice before cancella-                tify us immediately when the system is not in operation
         tion or refusal to renew this policy.                           because of repairs or maintenance and you comply with
    Mortgagee's Duties                                                   our requests and directions at that time.
    The mortgagee will:                                              11. RECORDS
    a. Furnish proof of "loss" within 60 days if you fail to             You must keep proper records so that we can accurately
         do so;                                                          determine the amount of "loss".
    b. Pay upon demand any premium due if you fail to do             12. RECOVERIES
         so;                                                             If either you or we recover any property after settlement,
    c. Notify us of any change in ownership or occupancy                 that party must notify the other. Expenses of recovery will
         or any increase in hazard of which the mortgagee has            be deducted from the value of the property. The balance
         knowledge;                                                      of the proceeds will be divided according to your and our
                                                                         interests.
    d. Give us his or her right of recovery against any party
         liable for "loss". This shall not impair the right of the       At your option, the recovered property will be returned to
         mortgagee to recover the full amount of the mortgage            you. You must then return to us the amount we paid to
         debt; and                                                       you for the property. We will pay the expenses of the re-
                                                                         covery and the expenses to repair the recovered property,
    e. After a "loss", permit us to satisfy the mortgage re-
                                                                         up to the Limit of Insurance.
         quirements and receive full transfer of the mortgage
         and all "securities" held as collateral to the mortgage     13. REPLACEMENT COST COVERAGE
         debt.
                                                                          After a covered "loss" to your Building(s) - Coverage 1 or
    Policy conditions relating to APPRAISAL, LOSS                         Business Personal Property or Personal Property of Oth-
    PAYMENT, and SUITS AGAINST US apply to the                            ers - Coverage 2, our payment will be on a replacement
    mortgagee.                                                            cost basis, instead of an actual cash value basis, thereby
    This mortgagee interest provision shall apply to any trus-            eliminating deduction for depreciation. Payment will not
    tee or loss payee named in the "Declarations".                        exceed the Limit of Insurance shown in the "Declara-
7. NO BENEFIT TO BAILEE                                                   tions".
    No bailee shall benefit, directly or indirectly, from this in-        We will not pay replacement cost until the damaged or
    surance.                                                              destroyed property is actually repaired or replaced. Re-
                                                                          pairs or replacement must be made as soon as practicable.
8. OTHER INSURANCE
                                                                               We will pay the smaller of the following:
    You may have other insurance subject to the same plan,
    terms, conditions, and provisions as insurance under this             a. The amount of insurance applicable to the damaged
    Coverage Part. If you do, we will pay our share of the                     or destroyed property;
    covered loss or damage. Our share is the proportion that              b. The cost of replacement on the same premises with
    the applicable Limit of Insurance under this Coverage                      material of like kind and quality and intended for the
    Part bears to the Limits of Insurance of all insurance cov-                same use; or
    ered on the same basis.                                               c. The amount actually spent in repairing or replacing
    If there is other insurance covering the same loss or dam-                 the property.
    age, other than that described in the paragraph above, we                  In order to obtain replacement cost on Business Per-
    will pay only for the amount of covered loss or damage in                  sonal Property or Personal Property of Others – Cov-
    excess of the amount due from the other insurance,                         erage 2, the amount of insurance shown in the "Dec-
    whether you can collect on it or not. But we will not pay                  larations" for Business Personal Property or Personal
    more than the applicable Limit of Insurance.                               Property of Others – Coverage 2 must be 100% or
9. PROPERTY OF OTHERS                                                          more of your average monthly values for the last 12
    If we are called upon to pay a "loss" for property of oth-                 months preceding the date of "loss". In the event you
    ers, we reserve the right to adjust the "loss" with the own-               have been in business for less than 12 months, the
    er. If we pay the owner, such payments will satisfy your                   average monthly value will be based on the shorter
    claims against us for the owner's property.                                period of time.
                                                                     33




                                                                                                                      EIE-Lock 0042
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 44 of 103

       We will not pay for "loss" on a replacement cost ba-                We may not be sued unless there is full compliance
       sis:                                                                with all the terms of this policy. Suit must be brought
       a. Due to any ordinance or law regulating the con-                  within 2 years (Maryland and North Carolina - 3
            struction or repair of buildings;                              years) after the "loss" occurs.
       b. To stock (raw, in process, or finished) or mer-           16. VACANCY AND UNOCCUPANCY
            chandise including materials and supplies in                   Property may be unoccupied without limit of time. If
            connection therewith;                                          the building at which the "loss" occurs is vacant for
       c. To household furniture or apartment and dwell-                   more than 60 consecutive days before the "loss", then
            ing contents;                                                  we will:
       d. To manuscripts;                                               a. Not pay for any "loss" caused by:
       e. To paintings, etchings, pictures, tapestries, statu-                  1) Vandalism or malicious mischief, water
            ary, marbles, bronzes, antique furniture, rare                           damage, glass breakage, or theft; or
            books, antique silver, porcelains, rare glassware,                  2) Sprinkler leakage unless you have exercised
            bric-a-brac, or other articles of art, rarity, or an-                    reasonable care to protect the system against
            tiquity; or                                                              freezing.
       f. To obsolete property.                                         b. Pay for other covered "losses", but we will reduce the
       You may choose to accept payment on an actual cash                  amount of payment by 15%.
       value basis. If you do choose an actual cash value ba-              For a tenant operated business, the building means
       sis, you can still select a replacement cost basis if the           the unit or suite rented or leased to the tenant. Such
       building(s) or business personal property or personal               building is vacant when it does not contain enough
       property of others is repaired or replaced within six               business personal property to conduct customary op-
       months of "loss".                                                   erations.
       As respects "covered equipment" that sustains a                     For the owner of the building, the building means the
       "loss" resulting from an "accident" or "electronic cir-             entire building. Such building is vacant unless at least
       cuitry impairment:                                                  31% of its total square footage is:
       a. The amount of our payment will be based on the                   a. Rented to a lessee or sub-lessee and used by the
            most cost-effective means to replace the func-                      lessee or sub-lessee to conduct its customary op-
            tion, capacity, and remaining useful life of the                    erations; and/or
            damaged property. This may include the use of                  b. Used by the building owner to conduct custom-
            generic, used, or reconditioned parts, equipment,                   ary operations.
            or property.
                                                                           Buildings under construction or renovation are not
       b. Except as described in Section X Commercial                      considered vacant or unoccupied.
            Property Conditions – 4. Environmental,
                                                                    17. VALUATION
            Safety and Efficiency Improvements, you must
            pay the extra cost of replacing damaged property               We will determine the value of covered property in
            with property of a better kind or quality or of a              the event of "loss" to stock you have sold but not de-
            different size or capacity.                                    livered. It will be valued at the selling price less any
                                                                           discounts and expenses you otherwise would have
       c. The most we will pay in any "one equipment
                                                                           had.
            breakdown" for "loss", damage, or expense is the
            applicable limit of protection as set forth in the      18. YOUR DUTIES AFTER A LOSS
            "Declarations".                                                In case of a covered "loss", you must perform the fol-
14. RESUMPTION OF YOUR BUSINESS                                            lowing duties:
       We will reduce the amount of your:                               a. Give us or our Agent immediate notice. If a crime
                                                                           "loss", also notify the police (except Virginia);
    a. Income protection loss, other than "extra expense", to
       the extent that you can resume your business, in                 b. Protect the property from further damage. If neces-
       whole or in part, by using damaged or undamaged                     sary for property protection, make reasonable repairs
       property (including business personal property) at the              and keep a record of all repair costs;
       premises described in the "Declarations" or else-                c. Furnish a complete inventory of damaged property
       where.                                                              stating its original cost. At our request, furnish a
    b. "Extra expense" loss to the extent you can return your              complete inventory of undamaged property stating its
       business to normal and discontinue such "extra ex-                  original cost. If a "loss" is both less than $10,000 and
       pense".                                                             less than 5% of the amount of insurance, no special
                                                                           inventory and appraisal of the undamaged property
15. SUITS AGAINST US
                                                                           shall be required;
                                                                    34




                                                                                                                    EIE-Lock 0043
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 45 of 103

    d.   Produce for examination, with permission to copy, all           None of the following is an "accident"
         books of accounts, bills, invoices, receipts, and other         1. Defect, programming error, programming limitation,
         vouchers as we may reasonably require;                               computer virus, malicious code, loss of "data", loss of
    e.   Show us or our representative the damaged property,                  electronic data, access, loss of use, loss of functional-
         as often as may be reasonably required;                              ity or other condition within or involving "data" or
    f.   Cooperate with us in our investigation of a "loss" and               "media" of any kind; or
         any suits;                                                      2. Misalignment, miscalibration, tripping off-line, or
                                                                              any condition which can be corrected by resetting,
    g.   Separately submit to examinations under oath and
                                                                              tightening, adjusting or cleaning, or by the perfor-
         sign a transcript of the same;
                                                                              mance of maintenance.
    h.   Send us, within 90 days after the "loss", your signed
                                                                         However, if an "accident" results, we will pay for the re-
         and sworn proof of loss statement which includes:
                                                                         sulting "loss", damage or expense caused by that "acci-
              1) Time and cause of "loss";                               dent"
              2) Your interest in the property and the interest     •    "Aircraft" means any machine or device capable of at-
                   of all others involved;                               mospheric flight except model airplanes.
              3) Any encumbrances on the property;                  •    "Automobile" means a land motor vehicle, trailer, or
              4) Other policies which may cover the "loss";              semi-trailer designed for travel on public roads (including
              5) Any changes in title, use, occupancy, or pos-           any attached machinery or equipment), but does not in-
                   session of the property which occurred dur-           clude "mobile equipment".
                   ing the policy term;                             •    "Burglary" means the taking of business personal property
              6) When required by us any plans, specifica-               and personal property of others from inside the premises
                   tions, and estimates for the repair of the            described in the "Declarations" by a person unlawfully
                   damaged building; and                                 entering or exiting the premises as evidenced by visible
              7) The inventory of damaged property as pre-               marks of forcible entry or exit. It includes "loss" to the
                   pared in c. above;                                    building and its equipment resulting from "burglary" or
                                                                         attempted "burglary".
    i.   In addition to the other conditions under Income
         Protection - Coverage 3, make necessary replace-           •    "Buried vessels or piping" means any piping or vessel
         ments or repairs and use all available means to elimi-          buried or encased in the earth, concrete, or other material,
         nate any unnecessary delay in order to resume opera-            whether above or below grade, or in an enclosure which
         tions as soon as possible;                                      does not allow access for inspection and repair.
    j.   Agree to help us enforce any right of recovery against     •    "Cloud computing services" means professional, on-
         any party liable for "loss" under this policy. This will        demand, self-service data storage or data processing ser-
         not apply if you have waived recovery rights in writ-           vices provided through the Internet or over telecommuni-
         ing prior to a "loss".                                          cations lines. This includes services known as IaaS (in-
                                                                         frastucture as a service), PaaS (platform as a service),
SECTION XI - DEFINITIONS                                                 SaaS (software as a service) and NaaS (network as a ser-
•   "Accident" means a fortuitous event that causes direct               vice). This includes business models known as public
    physical damage to "covered equipment". The event must               clouds, community clouds, and hybrid clouds. "Cloud
    be one of the following:                                             computing services" include private clouds if such ser-
                                                                         vices are owned and operated by a third party.
    1. Mechanical breakdown, including rupture or bursting
        caused by centrifugal force;                                •    "Covered equipment" means covered property:
    2. Artificially generated electrical current, including              1. That generates, transmits, or utilizes energy;; or
        electrical arcing, that disturbs electrical devices, ap-         2. Which, during normal usage, operates under vacuum
        pliances, or wires;                                                  or pressure, other than weight of its contents.
    3. Explosion of steam boilers, steam piping, steam en-
                                                                         "Covered equipment" may utilize conventional design and
        gines, or steam turbines owned or leased by you or
                                                                         technology or new or newly commercialized design and
        operated under your control;
                                                                         technology.
    4. "Loss" or damage to steam boilers, steam pipes,
        steam engines, or steam turbines caused by or result-            None of the following is "covered equipment":
        ing from any condition or event inside such equip-               1. Insulating or refractory material;
        ment;                                                            2. Buried vessel or piping, sewer piping, or piping
    5. "Loss" or damage to hot water boilers or other water                  forming a part of a fire protection system;
        heating equipment caused by or resulting from any
        condition or event inside such boilers or equipment.

                                                                    35




                                                                                                                       EIE-Lock 0044
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 46 of 103

    3.   Water piping that is not part of a closed loop used to                         troduced, or networked within the prior 30
         conduct heat or cooling from a boiler or a refrigera-                          days; or
         tion or air conditioning system;                                          2) Insufficient size, capability, or capacity of
    4.   Structure, foundation, cabinet, or compartment                                 the "covered equipment".
                                                                              c.   Exposure to adverse environmental conditions,
    5.   Dragline, excavation, or construction equipment;
                                                                                   including but not limited to change in tempera-
    6.   "Vehicle" or any equipment mounted on a "vehicle"                         ture or humidity, unless such conditions result in
         as respects Section IV – Additional Coverages – D.                        an observable loss of functionality. Loss of war-
         Equipment Breakdown Coverage means any ma-                                ranty shall not be considered an observable loss
         chine or apparatus that is used for transportation or                     of functionality.
         moves under its own power. "Vehicle" includes, but
                                                                     •    "Electronic data" means information, facts, or computer
         is not limited to: car, truck, bus, trailer, train, "air-
                                                                          programs stored as or on, created or used on, or transmit-
         craft", watercraft, forklift, bulldozer, tractor, or har-
                                                                          ted to or from computer software (including systems and
         vester.
                                                                          applications software), on hard or floppy disks, CD-
         However, any property that is stationary, permanent-             ROMs, DVDs, tapes, drives, cells, data processing devic-
         ly installed at a covered location, and that receives            es, or any other repositories of computer software which
         electrical power from an external power source will              are used with electronically controlled equipment. The
         not be considered a "vehicle";                                   term computer programs, referred to in the foregoing de-
    7.   Satellite, spacecraft, or any equipment mounted on a             scription of "electronic data", means a set of related elec-
         satellite or spacecraft; or                                      tronic instructions which direct the operations and func-
    8.   Equipment manufactured by you for sale.                          tions of a computer or device connected to it, which ena-
                                                                          ble the computer or device to receive, process, store, re-
•   "Declarations", "Amended Declarations", "Revised Dec-
                                                                          trieve, or send data. This paragraph does not apply to your
    larations", and "Renewal Certificate" means the form
                                                                          stock of prepackaged software.
    which shows your coverages, limits of protection, premi-
    um charges, and other information. This form is part of          •    "Extra expense" means the necessary expenses incurred
    your policy.                                                          by you during the "interruption of business" that would
                                                                          not have been incurred if there had been no direct "loss"
•   "Electronic circuitry" means microelectronic components,
                                                                          to covered property caused by a peril insured against.
    including but not limited to circuit boards, integrated cir-
    cuits, computer chips, and disk drives.                          •    "Fungus" means any type or form of "fungus", including
                                                                          mold or mildew and any mycotoxins, spores, scents, or
•   "Electronic circuitry impairment" means a fortuitous
                                                                          by-products produced or released by "fungi".
    event involving "electronic circuitry" within "covered
    equipment" that causes the "covered equipment" to sud-           •    "Hazardous substance" means any substance that is haz-
    denly lose its ability to function as it had been functioning         ardous to health or has been declared to be hazardous to
    immediately before such event. This definition is subject             health by a governmental agency.
    to the conditions specified in 1., 2., and 3. Below.             •    "Income" means the sum of net income (net profit or loss
    1. We shall determine that the reasonable and appropri-               before income taxes) that would have been earned or in-
         ate remedy to restore such "covered equipment's"                 curred and necessary continuing operating expenses in-
         ability to function is the replacement of one or more            curred by the business such as payroll expenses, taxes, in-
         "electronic circuitry" components of the "covered                terests, and rents.
         equipment".                                                 •    "Interruption of business" means the period of time that
    2. The "covered equipment" must be owned or leased                    your business is partially or totally suspended and it:
         by you, or operated under your control.                          1. Begins with the date of direct "loss" to covered prop-
    3. None of the following is an "electronic circuitry im-                   erty caused by a peril insured against; and
         pairment":
         a. Any condition that can be reasonably remedied                 2. Ends on the date when the covered property should
              by:                                                              be repaired, rebuilt, or replaced with reasonable
              1) Normal maintenance, including but not lim-                    speed and similar quality.
                   ited to replacing expendable parts, recharg-      •    "Loss" means direct and accidental loss of or damage to
                   ing batteries, or cleaning;                            covered property.
              2) Rebooting , reloading, or updating software         •    "Media" means material on which "data" is recorded such
                   or firmware; or                                        as solid state drives, hard disks, optical disks, flash drives,
              3) Providing necessary power or supply.                     magnetic tapes, or floppy disks.
         b. Any condition caused by or related to:
              1) Incompatibility of the "covered equipment"          •    "Mobile equipment" means any of the following types of
                   with any software or equipment installed, in-          land vehicles (including any attached machinery or
                                                                          equipment):
                                                                     36




                                                                                                                         EIE-Lock 0045
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 47 of 103

    1.   Bulldozers, farm machinery, forklifts, and other vehi-         "Money'" does not include crypto-currencies such as
         cles designed for use principally off public roads;            Bitcoin.
    2.   Vehicles maintained for use solely on or next to          •    "One equipment breakdown" means if an initial "acci-
         premises you own or rent;                                      dent" or "electrical circuitry impairment" causes other
    3.   Vehicles that travel on crawler treads;                        "accidents" or "electronic circuitry impairments", all will
                                                                        be considered "one equipment breakdown". All "acci-
    4.   Vehicles, whether self-propelled or not, maintained
                                                                        dents" or "electronic circuitry impairments" that are the
         primarily to provide mobility to permanently mount-
                                                                        result of the same "accident" or "electronic circuitry im-
         ed:
                                                                        pairment" will be considered "one equipment break-
         a. Power cranes, shovels, loaders, diggers, or drills;         down".
              or
                                                                   •    "Pollutants" mean any solid, liquid, gaseous, or thermal
         b. Road construction or resurfacing equipment such             irritant or contaminant, including smoke, vapor, soot,
              as graders, scrapers, or rollers;                         fumes, acids, alkalis, chemicals, and waste. Waste in-
    5.   Vehicles not described in 1., 2., 3., or 4. above that         cludes materials to be recycled, reconditioned, or re-
         are not self-propelled and are maintained primarily to         claimed.
         provide mobility to permanently attached equipment        •    "Rental income" means:
         of the following types:
                                                                        1. The rents from the tenant occupancy of the premises
         a. Air compressors, pumps, and generators, includ-                 described in the "Declarations";
              ing spraying, welding, building cleaning, geo-
              physical exploration, lighting, and well servicing        2. Continuing operating expenses incurred by the busi-
              equipment; or                                                 ness such as:
         b. Cherry pickers and similar devices used to raise                a. Payroll; and
              or lower workers;                                             b. All expenses for which the tenant is legally re-
    6.   Vehicles not described in 1., 2., 3., or 4. above main-                 sponsible and for which you would otherwise be
         tained primarily for purposes other than the transpor-                  responsible;
         tation of persons or cargo. However, self-propelled            3. Rental value of the property described in the "Decla-
         vehicles with the following types of permanently at-               rations" and occupied by you; or
         tached equipment are not "mobile equipment" but are            4. Incidental income received from coin-operated laun-
         considered "automobiles":                                          dries, hall rentals, or other facilities on the premises
         a. Equipment designed primarily for:                               described in the "Declarations".
              1) Snow removal;                                     •    "Robbery" means the taking of business personal property
              2) Road maintenance, but not construction or              and personal property of others from the care, custody,
                   resurfacing; or                                      and control of a person by one who has:
              3) Street cleaning;                                       1. Caused or threatened to cause that person bodily
                                                                            harm; or
         b. Cherry pickers and similar devices mounted on
              an "automobile" or truck chassis and used to              2. Committed an obviously unlawful act witnessed by
              raise or lower workers; and                                   that person.
         c. Air compressors, pumps, and generators, includ-        •    "Securities" means negotiable and non-negotiable instru-
              ing spraying, welding, building cleaning, geo-            ments or contracts representing either "money" or other
              physical exploration, lighting, and well servicing        property and includes:
              equipment.                                                1. Tokens, tickets including lottery tickets, food stamps,
•   "Money" means:                                                          revenue, and other stamps (whether represented by
                                                                            actual stamps or unused value in a meter) in current
    1. Currency, coins, and bank notes in current use and
                                                                            use; and
       having a face value; and
                                                                        2. Evidences of debt issued in connection with credit or
    2. Travelers checks, register checks, credit card slips,
                                                                            charge cards not issued by you.
       and money orders held for sale.
                                                                        "Securities" does not include "money".




                                                                   37




                                                                                                                     EIE-Lock 0046
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 48 of 103




                                                                                              ERIE INSURANCE GROUP
                                                                                                    ULTRAPACK PLUS
                                                                                               PK-AX (Ed. 1/10) CL-0034

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PRODUCTION OR PROCESS MACHINERY - DEDUCTIBLE
This endorsement modifies insurance provided under the following:
    ULTRAPACK PLUS COMMERCIAL PROPERTY COVERAGE PART

A. The following is added to Section V - Deductibles:               The "average daily value" will be the "income" for the en-
                                                                    tire location that would have been earned had no "me-
    We will pay the amount of "loss" to "production or
                                                                    chanical, electrical, or pressure system breakdown" oc-
    process machinery" caused by "mechanical, electrical, or
                                                                    curred during the period of "interruption of business" di-
    pressure systems breakdown" in any one occurrence
                                                                    vided by the number of working days in that period. No
    which is in excess of either $1,000 or the deductible
                                                                    reduction shall be made for the "income" not being earned
    amount applying to Building(s) (Coverage 1) and Busi-
                                                                    or in the number of working days, because of the "me-
    ness Personal Property and Personal Property of Others
                                                                    chanical, electrical, or pressure systems breakdown" or
    (Coverage 2) shown in the "Declarations", whichever is
                                                                    any other scheduled or unscheduled shutdowns during the
    the greater amount.
                                                                    period of interruption. The "average daily value" applies
    For Income Protection Coverage, if the loss to "produc-         to all locations included in the valuation of the loss.
    tion or process machinery" is caused by "mechanical,
                                                                    The number indicated in the “Declarations” will be mul-
    electrical, or pressure systems breakdown", we will pay
                                                                    tiplied by the "average daily value" as determined above.
    the amount of "income" loss which is in excess of one day
                                                                    The result will be used for the Business Income and Extra
    multiplied by the "average daily value".
                                                                    Expense dollar deductible.
    Should the policy deductible apply to the same "loss", on-
                                                                    The "average daily value" applies to all locations included
    ly the deductibles for "production or process machinery"
                                                                    in the valuation of the loss.
    plus income protection or the policy deductible, whichev-
    er is the greater amount, shall be used.                        Example:
                                                                        Business is interrupted partially or completely for 10
B. The following definitions are added to Section XI - Defi-
                                                                        days. If there had been no "mechanical, electrical, or
   nitions:
                                                                        pressure systems breakdown", the average daily value
    "Average daily value" means the loss of "income" for that           would have been $500. The Income Protection De-
    location that you would have earned had no "mechanical,             ductible is 1 times the "average daily value".
    electrical, or pressure systems breakdown" occurred dur-
                                                                        $500 Average Daily Value X 10 Days = $5,000 Loss
    ing the "interruption of business" divided by the number
                                                                        of Income
    of days in that period.
                                                                        1 times $500 = $500 Loss of Income Protection De-
    We will make no reduction for loss of "income" not being
                                                                        ductible.
    earned, or the number of working days, because the "me-
    chanical, electrical, or pressure systems breakdown" oc-        "Production or process machinery" means any machine or
    curred, or any other scheduled or unscheduled shutdowns         apparatus that processes or produces a product intended
    during the "interruption of business". If the Business In-      for eventual sale. This includes all component parts of
    come and Extra Expense dollar deductible is expressed as        such machine or apparatus and any other equipment used
    a number times the "average daily value", that amount           exclusively with such machine or apparatus.
    will be calculated as follows:




                                                                                                                EIE-Lock 0047
               Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 49 of INSURANCE
                                                                             ERIE 103
                                                                                                            ULTRAPACK PLUS
                                                                                                        PK-JF (Ed. 5/15) CL-0073

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         HAIR AND NAIL SALONS ENHANCEMENTS ENDORSEMENT
This endorsement modifies insurance provided under the following:
    ULTRAPACK PLUS COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

ULTRAPACK PLUS             COMMERCIAL           PROPERTY                pay under this endorsement for "loss" or damage resulting
COVERAGE PART                                                           from any one occurrence at any premises described in the
                                                                        "Declarations" is $250,000. The Blanket Amount of
A. The amount of insurance is increased for these coverages
                                                                        Insurance applies separately to each premises described in
   under Section VIII – B. Extensions of Coverage:
                                                                        the "Declarations".
    1.   Check, Credit, Debit or Charge Card Forgery or
                                                                     C. Merchandise – Deferred Payment is added to Section I
         Alteration is increased from $5,000 to $15,000 for
                                                                        – Coverages under Business Personal Property and
         any one "loss".
                                                                        Personal Property of Others – Coverage 2:
    2.   Counterfeit Money is increased from $1,000 to
                                                                        We will pay up to $5,000 for "loss" or damage to mer-
         $11,000 for any one "loss".
                                                                        chandise which you have sold under a conditional sale,
    3.   Employee Dishonesty is increased from $10,000 to               trust agreement, or any installment or deferred payment
         $25,000 for any one "loss".                                    plan after delivery to buyers provided "loss" or damage is
                                                                        caused by a peril insured against.
    4.   Income Protection – Off- Premises Utility Proper-
         ties Failure is increased from $25,000 to $50,000 for          When a total loss to covered property occurs, deferred
         any one "loss".                                                payments are valued on the amount shown on your books
                                                                        as due from the buyer.
B. We will pay up to $250,000 as a Blanket Amount of
   Insurance which may be applied to any of the following               When partial loss to covered property occurs and the buy-
   coverage or combination of the following coverages:                  er refuses to continue payment, forcing you to repossess,
                                                                        deferred payments are valued as follows:
    1.   Under Section IV – Additional Coverages - Elec-
         tronic Data Processing Equipment and Electronic                1.   If the realized value of the repossessed property is
         Data Coverage:                                                      greater than or equal to the amount shown on your
                                                                             books, as due from the buyer, we will make no pay-
         a.   Electronic Data –Expenses for Reproduction or
                                                                             ment; but
              Replacement; or
                                                                        2.   If the realized value of the repossessed property is
         b.   Electronic Data Processing Equipment – Com-                    less than the amount shown on your books as due
              puter Virus; or                                                from the buyer, we will pay the difference.
    2.   Under Section VIII – B. Extensions of Coverage:
                                                                        When a total or partial loss occurs and the buyer contin-
         a.   Accounts Receivable;                                      ues to pay you, we will make no loss payment.
         b.   Business Personal Property and Personal Proper-
              ty of Others - Temporarily Off-Premises;               D. Brands And Labels Coverage is added to Section VIII
                                                                        – B. Extensions of Coverage:
         c.   Debris Removal;
         d.   Fine Arts;                                                We will cover branded or labeled merchandise damaged
                                                                        by a peril insured against in the Ultrapack Plus Commer-
         e.   Transportation; or
                                                                        cial Property Coverage Part.
         f.   Valuable Papers and Records.
                                                                        If we take your damaged merchandise at an agreed or ap-
    The Blanket Amount of Insurance is in addition to the               praised value, we may also pay expenses you incur to:
    amount of insurance provided for these coverages in
    Section IV – Additional Coverages and Section VIII –                1.   Stamp salvage on the merchandise or its containers, if
    B. Extensions of Coverage.                                               the stamp will not cause further damage to the mer-
                                                                             chandise; or
    This Blanket Amount of Insurance may be applied to any
    one coverage or combination of coverages shown in 1.a.              2.   Remove any brands or labels, if doing so will not
    and 1.b. and 2.a. through 2.f. However, the most we will                 cause further damage to the merchandise or its con-

                                                                 1



                                                                                                                     EIE-Lock 0048
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 50 of 103

         tainers. You must relabel the merchandise or its con-                  a.   Communication transmission lines (including fi-
         tainers to comply with the law.                                             ber optic transmission lines);
E. Contract Penalty Coverage is added to Section VIII –                         b.   Coaxial cables; and
   B. Extensions of Coverage:
                                                                                c.   Microwave radio relay except satellites.
    We will pay up to $5,000 for contractual penalties that
                                                                           2.   Power Supply Services, meaning the following types
    you are required to pay your customers. These contractu-
                                                                                of property supplying electricity, steam or gas to the
    al penalties must be a result of any clause in your con-
                                                                                premises described in the "Declarations":
    tracts that imposes a penalty for failure to timely deliver
    your products according to the contract terms. These con-                   a.   Utility generating plants;
    tractual penalties must result from "loss" or damage to                     b.   Switching stations;
    your covered property by a peril insured against.
                                                                                c.   Substations;
F. Outdoor Radio, Television Antennas, and Satellite                            d.   Transformers; and
   Dishes is added to Section VIII – B. Extensions of Cov-
                                                                                e.   Transmission lines.
   erage:
                                                                           3.   Water Supply Services, meaning the following types
    We will pay up to $2,500 for "loss" or damage to outdoor
    radio and television antennas, satellite dishes, and their                  of property supplying water to the premises described
    lead-in wiring, masts or towers caused by windstorm or                      in the "Declarations":
    hail at the premises described in the "Declarations".                       a.   Pumping stations; and
G. Sewer and Drain Back-Up Coverage is added to Sec-                            b.   Water mains.
   tion VIII – B. Extensions of Coverage:                                  Excluded Property: We will not pay for "loss" or dam-
    1.   We will pay up to $5,000 for any one "loss" to cov-               age to "electronic data" including destruction or corrup-
         ered property caused by water and sewage that backs               tion of "electronic data".
         up through sewers and drains, or which enters into
         and overflows or is otherwise discharged from a sew-          COMMERCIAL GENERAL LIABILITY COVERAGE
         er, drain, sump pump, sump pump well, or any other            FORM
         system designed to remove subsurface water which is           A. Section II – Who Is An Insured is amended to include as
         drained from the foundation area.                                an additional insured operators who rent or lease from
    2.   Paragraph A.6.c. of Exclusions in Section III is not             the insured a booth, space, chairs, or any portion of the
         applicable but only to the extent coverage is provided           premises described in the Declarations from the insured
         in this Extension of Coverage.                                   for the purpose of conducting barber shop, beauty shop,
                                                                          or nail salon services and employee of such operator, but
    3.   Deductible                                                       only with respect to "bodily injury", "property damage" or
         We will pay the amount of "loss" to your covered                 "personal and advertising injury" arising out of such ser-
         property in any one occurrence which is in excess of             vices.
         $500 but only for this coverage.                                  The following are not insureds with respect to this cover-
H. Utility Services - Direct Damage Coverage is added to                   age:
   Section VIII – B. Extensions of Coverage:                               1.   Any person with respect to "bodily injury" or "per-
    We will pay up to $25,000 for "loss" or damage to cov-                      sonal and advertising injury" to any fellow employee
    ered property on the premises described in the "Declara-                    of an insured injured in the course of employment; or
    tions" you sustain due to an interruption in utility service           2.   Any person with respect to damage to property
    to the premises described in the "Declarations".                            owned by, rented to, in charge of, or occupied by any
    The interruption in utility services must result directly                   insured.
    from "loss" to the following property, not on the premises         B. Paragraph 7. under Section III – Limits of Insurance of
    described in the "Declarations", from a peril insured                 the Commercial General Liability Coverage Form is
    against:                                                              replaced by the following:
    1.   Communication Supply Service, meaning property                    7.   Subject to 5. above, the Medical Expenses Limit is
         supplying communication services, including tele-                      increased from $5,000 to $10,000. This limit is the
         phone, radio, microwave or television services, to the                 most we will pay under Coverage C for all medical
         premises described in the "Declarations", such as:                     expenses because of "bodily injury" sustained by any
                                                                                one person.
                                                                   2




                                                                                                                       EIE-Lock 0049
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 51 of 103

                                                                                                    ERIE INSURANCE GROUP
                                                                                                          ULTRAPACK PLUS
                                                                                                     PK-RF (Ed. 11/10) CL-0184

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             OHIO AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     ULTRAPACK PLUS POLICY

A. The Introductory Paragraph prior to the AGREEMENT                 D. CONCEALMENT, FRAUD OR MISREPRESEN-
   SECTION is replaced by the following:                                TATION in the GENERAL POLICY CONDITIONS
                                                                        is replaced by the following:
    ERIE INSURANCE GROUP is proud to present this
    policy. This important contract between YOU and The                 CONCEALMENT, FRAUD, MISREPRESENTA-
    ERIE consists of this policy, with coverage agreements,             TION AND BREACH OF WARRANTY
    limitations, exclusions and conditions, your application,
                                                                        This entire policy is void if before or after a loss any in-
    your Declarations, applicable endorsements and waiv-
                                                                        sured has intentionally concealed or misrepresented any
    ers, and the "Subscriber's Agreement", all of which are
                                                                        material fact or circumstance concerning this insurance.
    specifically incorporated into, and made a part of your
    policy. This policy is written in plain, simple terms so            All statements made by you on the application (which is
    that it can be easily understood. We urge YOU to read               expressly incorporated as part of this policy) constitute
    it.                                                                 warranties and not mere representations. The falsity of
                                                                        any statement made by you on the application renders
    The protection given by this policy is in keeping with
                                                                        this policy void back to its inception regardless of
    the single purpose of our Founders: "To provide YOU
                                                                        whether the false statement was in any way related to
    with as near PERFECT PROTECTION, as near PER-
                                                                        the cause of any loss.
    FECT SERVICE, as is humanly possible, and to do so
    at the LOWEST POSSIBLE COST."                                       In the event of a fraudulent claim, we will not make
                                                                        payment for the loss.
B. The last two paragraphs under AGREEMENT – ERIE
   INSURANCE EXCHANGE are replaced by the fol-                       E. The following are added to GENERAL POLICY
   lowing:                                                              CONDITIONS:
    This agreement is made in reliance on the information               1. CHANGES
    you have given us, including the statements made in the
    application which are incorporated into and made a part             This policy contains all the agreements between you and
    of this policy. This agreement is subject to all of the             us concerning the insurance afforded. The first Named
    terms of this policy.                                               Insured shown in the Declarations is authorized to make
                                                                        changes in the terms of this policy with our consent.
    This policy, with coverage agreements, limitations, ex-             This policy’s terms can be amended or waived only by
    clusions and conditions, your application, your Declara-            endorsement issued by us and made a part of this policy.
    tions, applicable endorsements and waivers, and the
    "Subscriber's Agreement", constitute the entire agree-              2. PREMIUMS
    ment between you and us.                                            The first Named Insured shown in the Declarations:
C. AUTOMATIC RENEWAL POLICY in the GEN-                                 Is responsible for the payment of all premiums; and
   ERAL POLICY CONDITIONS is replaced by the fol-
   lowing:                                                              Will be the payee for any return premiums we pay.

    DURATION OF COVERAGE                                                3.   TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                             UNDER THIS POLICY
    This policy is written for a specific time period as indi-
    cated in your Declarations, unless terminated by you or             Your rights and duties under this policy may not be
    us. Each renewal and issuance of Declarations and your              transferred without our written consent except in the
    corresponding payment of the premium for coverage                   case of death of an individual named insured.
    shall constitute a new contract between you and us, as              If you die, your rights and duties will be transferred to
    allowed by law, for the coverages and terms stated on               your legal representative but only while acting within
    the Declarations.                                                   the scope of duties as your legal representative. Until
                                                                 1



                                                                                                                     EIE-Lock 0050
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 52 of 103

    your legal representative is appointed, anyone having            2.   Cancellation of Policies in Effect for 90 Days or
    proper temporary custody of your property will have                   More
    your rights and duties and only with respect to that
                                                                          a.   The first Named Insured shown in the Declara-
    property.
                                                                               tions may cancel this policy by mailing or deli-
                                                                               vering to us advance written notice of cancella-
F. Policy Acceptance in the General Policy Conditions is                       tion.
   replaced by the following:
                                                                               If you do not notify us that you want to cancel
POLICY ACCEPTANCE AND WARRANTIES                                               or refuse renewal in advance of a new policy
                                                                               period, you must pay the earned premium due
By accepting this policy, you agree that:                                      until cancellation is effective. We may waive
    a.   the statements on the Declarations are accurate and                   these requirements by confirming the date of
         complete;                                                             cancellation to you in writing.
    b.   those statements are based on the facts you have                 b.   We may cancel this policy only for one or
         given us, including the information set forth in the                  more of the following reasons, except as pro-
         application;                                                          vided in Paragraph 6. below.
    c.   the application is incorporated by reference and
         made a part of your policy and all statements made                    1) Nonpayment of premium;
         in the application constitute warranties;                             2) Discovery of fraud or material misrepre-
    d.   we have issued this policy in reliance upon the facts                    sentation in the procurement of the insur-
         you have given us and your statements, as de-                            ance or with respect to any claims submit-
         scribed above.                                                           ted thereunder;
                                                                               3) Discovery of a moral hazard or willful or
G. CANCELLATION in the General Policy Conditions
                                                                                  reckless acts or omissions on our part
   of our Ultrapack Plus Policy is replaced by the follow-
                                                                                  which increases any hazard insured
   ing:
                                                                                  against;

CANCELLATION                                                                   4) The occurrence of a change in the individ-
                                                                                  ual risk which substantially increases any
                                                                                  hazard insured against after the insurance
    1.   Cancellation of Policies in Effect for Less Than
                                                                                  coverage has been issued or renewed ex-
         90 Days
                                                                                  cept to the extent the insurer could reason-
         a.   The first Named Insured shown in the Declara-                       ably have foreseen the change or contem-
              tions may cancel this policy by mailing or deli-                    plated the risk in writing the contract;
              vering to us advance notice written notice of
                                                                               5) Loss of applicable reinsurance or a sub-
              cancellation.
                                                                                  stantial decrease in applicable reinsurance,
              If you do not notify us that you want to cancel
                                                                                  if the Superintendent has determined that
              or refuse in advance of a new policy period,
                                                                                  reasonable efforts have been made to pre-
              you must pay the earned premium due until
                                                                                  vent the loss of, or substantial decrease in,
              cancellation is effective. We may waive these
                                                                                  the applicable reinsurance, or to obtain re-
              requirements by confirming that date of cancel-
                                                                                  placement coverage;
              lation to you in writing.
                                                                               6) Failure of an insured to correct material
         b.   We may cancel this policy by mailing or deli-
                                                                                  violations of safety codes or to comply
              vering to the first Named Insured written notice
                                                                                  with reasonable written loss control rec-
              of cancellation at least:
                                                                                  ommendations; or
              1) 20 days before the effective date of cancel-
                                                                               7) A determination by the Superintendent of
                 lation, if we cancel for nonpayment of
                                                                                  Insurance that the continuation of the poli-
                 premium; or
                                                                                  cy would create a condition that would be
              2) 30 days before the effective date of cancel-                     hazardous to the policyholders or the pub-
                 lation if we cancel for any other reason.                        lic.
                                                                          c.   We will mail the notice of cancellation at least:
                                                                               1) 10 days before the effective date of cancel-
                                                                                  lation, if we cancel for nonpayment of
                                                                                  premium; or
                                                                 2




                                                                                                                 EIE-Lock 0051
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 53 of 103

             2) 30 days before the effective date of cancel-        NONRENEWAL
                lation if we cancel for a reason stated in
                                                                      1.   If we elect not to renew this policy, we will mail
                b.2) through b.7) above.
                                                                           written notice of nonrenewal to the first Named In-
                                                                           sured, and agent if any, at the last mailing addresses
                                                                           known to us. The notice will contain the date of the
3. Cancellation of Policies
                                                                           notice and the policy number, and will state the ex-
    a.   We will mail written notice of cancellation to the                piration date of the policy.
         first Named Insured, and agent if any, at the last
                                                                      2.   We will mail the notice of nonrenewal at least 30
         mailing address known to us. Proof of mailing will
                                                                           days before the expiration date of the policy.
         be sufficient proof of notice.
                                                                      3.   Proof of mailing will be sufficient proof of notice.
    b.   The notice of cancellation will:
         1) State the effective date of cancellation. The
            policy period will end on that date.
         2) Contain the date of the notice and the policy
            number, and will state the reason for cancella-
            tion.
    c.   Policies written for a term of more than one year or
         on a continuous basis may be cancelled by us for
         any reason at an anniversary date, upon 30 days
         written notice of cancellation.
    d.   If this policy is cancelled, we will send the first
         Named Insured any premium refund due. If we
         cancel, the refund will be pro rata. If the first
         Named Insured cancels, the refund ma be less than
         pro rata. The cancellation will be effective even if
         we have not made or offered a refund.




                                                                3




                                                                                                                  EIE-Lock 0052
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 54 of 103

                                                                                                ERIE INSURANCE GROUP
                                                                                                      ULTRAPACK PLUS
                                                                                                       CL-0209 (Ed. 11/10)

               IMPORTANT NOTICE – LEAD LIABILITY EXCLUSION
Your policy contains Lead Liability Exclusion Endorsement          It has become increasingly apparent in recent years that lead
PK-MJ, an exclusion involving lead contamination.                  poisoning poses a serious threat to children. Studies have
                                                                   shown that even small doses of lead can cause severe
Any claims of bodily injury, personal injury or property
                                                                   poisoning, slowed development, altered behavior, and loss of
damage from lead contamination occurring during this policy
                                                                   intelligence. The lead hazard can be reduced by removing the
period and future policy periods will not be covered. Your
                                                                   lead from the premises using approved abatement methods.
liability insurance does not cover any loss, cost or expense
arising from any requests or claims made by a governmental         Again, this policy contains a complete exclusion for liability
authority that you test for, remove or in any way respond to       resulting from lead. Therefore, we recommend you take action
the effects of lead.                                               to identify and remove any lead hazards that may exist on your
                                                                   premises to protect yourself.




                                                               1



                                                                                                                   EIE-Lock 0053
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 55 of 103



                                                                                              ERIE INSURANCE GROUP
                                                                                                    ULTRAPACK PLUS
                                                                                                     CL-0212 (Ed. 11/10)


                     IMPORTANT NOTICE - POLICY SERVICE FEES
Dear Policyholder:
SERVICE FEES - The following service fees will be applicable to all payment plans.
    •   Returned Payment Fee - A $25.00 charge will be applied to your account if your check or other payment is returned
        unpaid by your financial institution.
    •   Late Fee - A $10.00 charge will be applied to your account when a cancellation notice is issued on your policy because of
        non-payment of premium.
    •   Reinstatement Fee - A $25.00 charge will be applied to your account when your policy is reinstated with a lapse in
        coverage following cancellation of your policy because of non-payment of premium.
If you have any questions concerning this Important Notice, please contact your ERIE Agent.




                                                                                                                  EIE-Lock 0054
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 56 of 103

                                                                                               ERIE INSURANCE GROUP
                                                                                                     ULTRAPACK PLUS
                                                                                                      CL-0217 (Ed. 11/10)



                     IMPORTANT NOTICE - NO FLOOD COVERAGE
Your basic policy covers losses from many perils. However, it DOES NOT provide coverage for flood loss.
Insurance covering flood loss is generally available through the National Flood Insurance Program.
In an effort to serve you, information about flood insurance and the National Flood Insurance Program can be provided by your
ERIE Agent.




                                                                1



                                                                                                                EIE-Lock 0055
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 57 of 103

                                                                                                  ERIE INSURANCE GROUP
                                                                                                        ULTRAPACK PLUS
                                                                                                   PK-GP (Ed. 1/10) CL-0064

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 AMENDMENT OF MOBILE EQUIPMENT DEFINITION
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A.    Exclusion 2.g. under Section I - Coverage A - Bodily                         6) "Bodily injury" or "property damage"
     Injury And Property Damage Liability is replaced by                              arising out of the operation of machinery or
     the following:                                                                   equipment that is attached to or part of a
                                                                                      land motor vehicle that would qualify under
         g.   Aircraft, Auto Or Watercraft
                                                                                      the definition of "mobile equipment" if it
              "Bodily injury" or "property damage" arising out                        were not described on the Declarations of a
              of the ownership, maintenance, use or                                   motor vehicle liability policy for liability
              entrustment to others of any aircraft, "auto" or                        coverage.
              watercraft owned or operated by or rented or
              loaned to any insured. Use includes operation           B. Paragraph 12. of Section V - Definitions is replaced by
              and "loading or unloading".                                the following:
              This exclusion applies even if the claims against           "Mobile equipment" means any of the following types of
              any insured allege negligence or other                      land vehicles, including any attached machinery or
              wrongdoing in the supervision, hiring,                      equipment:
              employment, training or monitoring of others by
                                                                              a.   Bulldozers, farm machinery, forklifts and other
              that insured, if the "occurrence" which caused
                                                                                   vehicles designed for use principally off public
              the "bodily injury" or "property damage"
                                                                                   roads;
              involved the ownership, maintenance, use or
              entrustment to others of any aircraft, "auto" or                b.   Vehicles maintained for use solely on or next to
              watercraft that is owned or operated by or rented                    premises you own or rent;
              or loaned to any insured.
                                                                              c.   Vehicles that travel on crawler treads;
              This exclusion does not apply to:
                                                                              d.   Vehicles, whether self-propelled or not,
              1) A watercraft while ashore on premises you                         maintained primarily to provide mobility to
                 own or rent;                                                      permanently mounted:
              2) A watercraft you do not own that is:                              1) Power cranes, shovels, loaders, diggers or
                                                                                      drills; or
                  a)   Less than 26 feet long; and
                                                                                   2) Road construction or resurfacing equipment
                  b) Not being used to carry persons or
                                                                                      such as graders, scrapers or rollers.
                     property for a charge.
                                                                              e.   Vehicles not described in Paragraph a., b., c. or
              3) Parking an "auto" on, or on the ways next to,
                                                                                   d. above that are not self-propelled and are
                 premises you own or rent, provided the
                                                                                   maintained primarily to provide mobility to
                 "auto" is not owned by or rented or loaned
                                                                                   permanently attached equipment of the following
                 to you or the insured;
                                                                                   types:
              4) Liability assumed under any "insured
                                                                                   1) Air compressors, pumps and generators,
                 contract" for the ownership, maintenance or
                                                                                      including spraying, welding, building
                 use of aircraft or watercraft;
                                                                                      cleaning, geophysical exploration, lighting
              5) "Bodily injury" or "property damage"                                 and well servicing equipment; or
                 arising out of the operation of any
                                                                                   2) Cherry pickers and similar devices used to
                 equipment listed in Paragraph f.2) or f.3) of
                                                                                      raise or lower workers.
                 the definition of "mobile equipment"; or

                                                                  1




                                                                                                                      EIE-Lock 0056
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 58 of 103

f.   Vehicles not described in Paragraph a., b., c. or               2) Cherry pickers and similar devices mounted
     d. above maintained primarily for purposes other                   on automobile or truck chassis and used to
     than the transportation of persons or cargo.                       raise or lower workers; and
     However, self-propelled vehicles with the                       3) Air compressors, pumps and generators,
     following types of permanently attached                            including spraying, welding, building
     equipment are not "mobile equipment" but will                      cleaning, geophysical exploration, lighting
     be considered "autos":                                             and well servicing equipment.
     1) Equipment designed primarily for:                    However, "mobile equipment" does not include any land
                                                             vehicle that is described on the Declarations of a motor
         a)   Snow removal;
                                                             vehicle liability policy for liability coverage. "Mobile
         b) Road maintenance, but not construction           equipment" that is described on the Declarations of a
            or resurfacing; or                               motor vehicle liability policy for liability coverage is
                                                             considered an "auto".
         c)   Street cleaning.




                                                         2




                                                                                                           EIE-Lock 0057
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 59ERIE
                                                                             of 103
                                                                                 INSURANCE
                                                                                                               ULTRAPACK PLUS
                                                                                                        PK-00-03 (Ed. 7/16) CL-0003


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ULTRAPACK PLUS EXTRA LIABILITY COVERAGES
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A. Damage To Premises Rented To You - Fire Legal Lia-                   C. Non-Owned Watercraft
   bility
                                                                           Paragraph 2. g. 2) a) Exclusions of Section I - Coverag-
    1.   The following is added to Paragraph 1., Insuring                  es, Coverage A - Bodily Injury And Property Damage
         Agreement of Section I – Coverages, Coverage A -                  Liability is replaced by the following:
         Bodily Injury And Property Damage Liability:
                                                                           This exclusion does not apply to a watercraft that you do
         Insuring Agreement                                                not own that is less than 51 feet long.
         We will pay those sums that the insured becomes le-            D. Incidental Medical Malpractice
         gally obligated to pay as damages because of "prop-
                                                                           1.   The following is added to Paragraph 1., Insuring
         erty damage" to buildings rented to you or occupied
                                                                                Agreement of Section I – Coverages, Coverage A -
         by you.
                                                                                Bodily Injury And Property Damage Liability:
         The damage must be caused by fire, lightning, wind-
                                                                                We will pay those sums that the insured becomes le-
         storm, hail, explosion, riot, civil commotion, vehi-
                                                                                gally obligated to pay as damages because of "bodily
         cles, aircraft, smoke, vandalism, malicious mischief,
                                                                                injury" arising from "incidental medical malpractice
         water damage, or elevator collision.
                                                                                injury".
    2.   Exclusions 2. c. through 2. n. of Section I - Cover-
                                                                           2.   The following is added to Paragraph 2. Exclusions of
         ages, Coverage A - Bodily Injury And Property
                                                                                Section I – Coverages, Coverage A - Bodily Injury
         Damage Liability do not apply to this coverage. A
                                                                                And Property Damage:
         separate limit of insurance applies to this coverage as
         described in Section III - Limits of Insurance.                        This insurance does not apply to:
         We do not cover liability assumed by the insured ex-                   a.   Expenses incurred by the insured for first aid to
         cept in an "insured contract".                                              others at the time of an accident.
    3.   Paragraph 9. a. of "insured contract" of Section V -                   b.   "Bodily injury" arising from any insured if the
         Definitions is replaced by the following:                                   insured is engaged in the business or occupation
                                                                                     of providing the following services:
         9. a. A contract for lease of premises. However, that
         portion of the contract for a lease of premises that in-                    1) Diagnostic, medical, surgical, dental, x-ray,
         demnifies any person or organization for damage by                             or nursing service or treatment, or the fur-
         fire, lightning, windstorm, hail, explosion, riot, civil                       nishing of food or beverages in connection
         commotion, vehicles, aircraft, smoke, vandalism, ma-                           with the service or treatment;
         licious mischief, water damage, or elevator collision
                                                                                     2) Ambulance, paramedical, rescue squad, or
         to premises while rented to you or temporarily occu-
                                                                                        other service or treatment conducive to
         pied by you with permission of the owner is not an
                                                                                        health;
         "insured contract".
                                                                                     3) The furnishing or dispensing of drugs or
B. Host Liquor Liability Coverage
                                                                                        medical, dental, or surgical supplies or ap-
    The following is added to Paragraph 2. c. Exclusions of                             pliances; or
    Section I – Coverages, Coverage A - Bodily Injury
                                                                                     4) Health or therapeutic service, treatment, ad-
    And Property Damage Liability:
                                                                                        vice, or instruction.
    This exclusion does not apply to liability of the insured or
    the indemnitee of the insured arising out of the giving or
    serving of alcoholic beverages at functions incidental to
    your business, provided you are not engaged in the busi-
    ness of manufacturing, distributing, selling, or serving of
    alcoholic beverages.
                                                                    1



                                                                                                                       EIE-Lock 0058
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 60 of 103


         c.   "Bodily injury" arising from any indemnitee if           H. Non-Owned Automobile and/or Hired Automobile
              the indemnitee is engaged in the business or oc-            Liability Insurance Coverage
              cupation of providing the following services:               1. Insuring Agreement - Non-Owned Auto Liability
              1) Diagnostic, medical, surgical, dental, x-ray,                Insurance Coverage
                 or nursing service or treatment, or the fur-                 a. We will pay those sums that the insured becomes
                 nishing of food or beverages in connection                        legally obligated to pay as damages because of
                 with the service or treatment;                                    "bodily injury" or "property damage" resulting
                                                                                   from an accident covered by this endorsement.
              2) Ambulance, paramedical, rescue squad, or
                   other service or treatment conducive to                         The accident must arise out of the use of any
                   health;                                                         "non-owned auto" in your business by any per-
                                                                                   son other than you.
              3) The furnishing or dispensing of drugs or
                   medical, dental, or surgical supplies or ap-               b. This insurance applies to "bodily injury" and
                   pliances; or                                                    "property damage" only if:
              4) Health or therapeutic service, treatment, ad-                     1) The "bodily injury" or "property damage" is
                   vice, or instruction.                                                caused by an accident that takes place in the
                                                                                        "covered territory"; and
    3.   The following is added to Section V - Definitions:
                                                                                   2) The "bodily injury" or "property damage" is
         "Incidental medical malpractice injury" means injury
                                                                                        caused by an accident during the policy pe-
         arising out of the rendering of or failure to render,
                                                                                        riod.
         during the policy period, the following services:
                                                                          2. Insuring Agreement - Hired Auto Liability Insur-
         a. Diagnostic, medical, surgical, dental, x-ray, or
                                                                              ance Coverage
              nursing service or treatment, or the furnishing of
              food or beverages in connection with the service                a. We will pay those sums that the insured becomes
              or treatment; or                                                     legally obligated to pay as damages because of
                                                                                   "bodily injury" or "property damage" resulting
         b. The furnishing or dispensing of drugs or medi-
                                                                                   from an accident covered by this endorsement.
              cal, dental, or surgical supplies or appliances.
                                                                                   The accident must arise out of the maintenance
E. Volunteer Workers - Medical Payments                                            or use of "hired autos" by you or your "employ-
    The following is added to Paragraph 1. Insuring Agree-                         ees" in the course of your business.
    ment of Section I – Coverages, Coverage C - Medical                       b. This insurance applies to "bodily injury" or
    Payments:                                                                      "property damage" only if:
    We will pay medical expenses for "bodily injury" sus-                          1) The "bodily injury" or "property damage" is
    tained by your volunteer workers caused by an accident                              caused by an accident that takes place in the
    while engaged in any of your insured activities.                                    "covered territory"; and
                                                                                   2) This "bodily injury" or "property damage" is
F. Attorney's Fees                                                                      caused by an accident during the policy pe-
    The following is added to Section I - Coverages, Sup-                               riod.
    plementary Payments - Coverages A and B:                              3. Exclusions
    All reasonable attorney's fees up to $100 which the in-                   This Non-Owned Autos and/or Hired Auto Liabil-
    sured incurs because of arrest resulting from an accident                 ity Insurance Coverage does not apply to:
    involving "mobile equipment" covered by this policy.                      a. Contractual Liability
G. The following is added to the definition of "Products-                          "Bodily injury" or "property damage" for which
   completed operations hazard" of Section V - Definitions:                        the insured is obligated to pay damages by rea-
                                                                                   son of the assumption of liability in a contract or
    Includes all "bodily injury" and "property damage" arising                     agreement. This exclusion does not apply to lia-
    out of "your product" if your business includes the han-                       bility for damages:
    dling or distribution of "your product" for consumption on
    premises you own or rent.                                                      1) That the insured would have in the absence
                                                                                        of the contract or agreement; or




                                                                   2



                                                                                                                       EIE-Lock 0059
     Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 61 of 103


     2) Assumed in a contract or agreement that is                  This exclusion applies:
        an "insured contract", provided the "bodily
                                                                    1) Whether the insured may be liable as an em-
        injury" or "property damage" occurs subse-
                                                                       ployer or in any other capacity; and
        quent to the execution of the contract or
        agreement. Solely for the purposes of liabil-               2) To any obligation to share damages with or
        ity assumed in an "insured contract", rea-                     repay someone else who must pay damages
        sonable attorney fees and necessary litiga-                    because of the injury.
        tion expenses incurred by or for a party oth-               This exclusion does not apply to liability as-
        er than an insured are deemed to be damages                 sumed by the insured under an "insured con-
        because of "bodily injury" or "property                     tract".
        damage", provided:
        a) Liability to such party for, or for the             f.   Expected Or Intended Injury
             cost of, that party's defense has also                 "Bodily injury" or "property damage" expected
             been assumed in the same "insured con-                 or intended from the standpoint of the insured.
             tract"; and                                            This exclusion does not apply to "bodily injury"
        b) Such attorney fees and litigation ex-                    resulting from the use of reasonable force to pro-
             penses are for defense of that party                   tect persons or property.
             against a civil or alternative dispute res-       g.   Handling of Property
             olution proceeding in which damages to
             which this insurance applies are alleged.              "Bodily injury" or "property damage" that results
                                                                    from the handling of property:
b.   Damage To Your Product
                                                                    1) Before it is moved from the place where it is
     "Bodily injury" or "property damage" that results                 accepted by the insured for loading into or
     from "your product" arising out of it or any part                 onto a "non-owned auto" or "hired auto"; or
     of it.
                                                                    2) After it is unloaded from a "non-owned au-
c.   Damage To Property                                                to" or "hired auto" to the place it is finally
     "Property damage" to:                                             delivered by the insured.
     1) Property owned or transported by you; or               h.   Fellow Employee
     2) Personal property in the care, custody, or                  "Bodily injury" to any fellow "employee" of the
        control of the insured.                                     insured arising out of and in the course of the fel-
                                                                    low "employee's" employment or while perform-
d.   Damage To Your Work
                                                                    ing duties related to the conduct of your busi-
     "Bodily injury" or "property damage" that results              ness.
     from "your work" arising out of it or any part of
     it and included in the "products-completed op-            i.   Mobile Equipment
     erations hazard".                                              "Bodily injury" or "property damage" arising out
                                                                    of:
e.   Employers' Liability
                                                                    1) The ownership, maintenance, use, or en-
     "Bodily injury" to:
                                                                       trustment to others of any "mobile equip-
     1) An "employee" of the insured arising out of                    ment" owned or operated by or rented or
        and in the course of:                                          loaned to any insured;
        a) Employment by the insured; or                            2) The transportation of "mobile equipment"
        b) Performing duties related to the conduct                    by an "auto" owned or operated by or rented
            of the insured's business; or                              or loaned to any insured; or
     2) The spouse, child, parent, brother, or sister               3) The use of "mobile equipment" in, or while
        of that "employee" as a consequence of Par-                    in practice for, or while being prepared for,
        agraph 1) above.                                               any prearranged racing, speed, demolition,
                                                                       or stunting activity.




                                                           3



                                                                                                        EIE-Lock 0060
     Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 62 of 103



j.   Pollution                                                         i)"Bodily injury" or "property dam-
                                                                         age" arising out of the escape of
     1) "Bodily injury" or "property damage" aris-
                                                                         fuels, lubricants, or other operating
        ing out of the actual, alleged, or threatened
                                                                         fluids which are needed to perform
        discharge, dispersal, seepage, migration, re-
                                                                         the normal electrical, hydraulic, or
        lease, or escape of "pollutants".
                                                                         mechanical functions necessary for
         a)   At or from any premises, site, or loca-                    the operation of "mobile equip-
              tion which is or was at any time owned                     ment" or its parts, if such fuels, lub-
              or occupied by, or rented or loaned to,                    ricants, or other operating fluids es-
              any insured. However, this subpara-                        cape from a vehicle part designed
              graph does not apply to:                                   to hold, store or receive them. This
                                                                         exception does not apply if the
              i)   "Bodily injury" if sustained within
                                                                         "bodily injury" or "property dam-
                   a building and caused by smoke,
                                                                         age" arises out of the intentional
                   fumes, vapor, or soot from equip-
                                                                         discharge, dispersal, or release of
                   ment used to heat that building;                      the fuels, lubricants, or other oper-
            ii) "Bodily injury" or "property dam-                        ating fluids, or if such fuels, lubri-
                 age" for which you may be held li-                      cants or other operating fluids are
                 able, if you are a contractor and the                   brought on or to the premises, site
                 owner or lessee of such premises,                       or location with the intent that they
                 site, or location has been added to                     be discharged, dispersed or re-
                 your policy as an additional insured                    leased as part of the operations be-
                 with respect to your ongoing opera-                     ing performed by such insured,
                 tions performed for that additional                     contractor or subcontractor;
                 insured at that premises, site, or lo-             ii) "Bodily injury" or "property dam-
                 cation and such premises, site or                       age" sustained within a building
                 location is not and never was                           and caused by the release of gases,
                 owned or occupied by, or rented or                      fumes or vapors from materials
                 loaned to, any insured, other than                      brought into that building in con-
                 that additional insured; or                             nection with operations being per-
            iii) "Bodily injury" or "property dam-                       formed by you or on your behalf by
                 age" arising out of heat, smoke, or                     a contractor or subcontractor; or
                 fumes from a "hostile fire".                       iii) "Bodily injury" or "property dam-
         b) At or from any premises, site or loca-                       age" arising out of heat, smoke or
            tion which is or was at any time used by                     fumes from a "hostile fire".
            or for any insured or others for the han-            e) At or from any premises, site or loca-
            dling, storage, disposal, processing, or                tion on which any insured or any con-
            treatment of waste;                                     tractors or subcontractors working di-
         c) Which are or were at any time trans-                    rectly or indirectly on any insured's be-
            ported, handled, stored, treated, dis-                  half are performing operations if the
            posed of, or processed as waste by or                   operations are to test for, monitor, clean
            for any insured or any person or organi-                up, remove, contain, treat, detoxify or
            zation for whom you may be legally re-                  neutralize, or in any way respond to, or
            sponsible; or                                           assess the effects of, "pollutants".
         d) At or from any premises, site, or loca-           2) Any loss, cost or expense arising out of any:
            tion on which any insured or any con-                a) Request, demand, order or statutory or
            tractors or subcontractors working di-                  regulatory requirement that any insured
            rectly or indirectly on any insured's be-               or others test for, monitor, clean up, re-
            half are performing operations if the                   move, contain, treat, detoxify or neu-
            "pollutants" are brought on or to the                   tralize, or in any way respond to, or as-
            premises, site, or location in connection               sess the effects of, "pollutants"; or
            with such operations by such insured,
            contractor, or subcontractor. However,
            this subparagraph does not apply to:

                                                          4



                                                                                                 EIE-Lock 0061
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 63 of 103


              b) Claim or suit by or on behalf of a gov-                      b.   Any person engaged in the business of their em-
                   ernmental authority for damages be-                             ployer, with respect to "bodily injury" to any fel-
                   cause of testing for, monitoring, clean-                        low co-"employee" of such person injured in the
                   ing up, removing, containing, treating,                         cause of their employment;
                   detoxifying or neutralizing, or in any                     c. Any person while employed in or otherwise en-
                   way responding to, or assessing the ef-                         gaged in duties in connection with an "auto busi-
                   fects of, "pollutants".                                         ness" other than an "auto business" you operate;
              However, this paragraph does not apply to                       d. The owner or lessee (of whom you are a subles-
              liability for damages because of "property                           see) of a "hired auto" or the owner of a "non-
              damage" that the insured would have in the                           owned auto" or any agent or employer of such
              absence of such request, demand, order or                            owner or lessee; or
              statutory or regulatory requirement, or such
                                                                              e. Any person or organization with respect to the
              claim or "suit" by or on behalf of a govern-
                                                                                   conduct of any current or past partnership, joint
              mental authority.
                                                                                   venture, or limited liability company shown as a
     k. Racing                                                                     named Insured in the Declarations.
         Any "auto" while being used in any prearranged                  6.   The following are added to Section V - Definitions:
         or organized racing, speed or demolition contest,
                                                                              "Auto business" means the business or occupation of
         stunting activity or similar activities, or in prac-
                                                                              selling, repairing, servicing, storing or parking "au-
         tice for any such activities.
                                                                              tos".
     l. War
                                                                              "Covered territory" means the United States of Amer-
         "Bodily injury" or "property damage" due to war,                     ica (including its territories and possessions), Puerto
         whether or not declared, or any act or condition                     Rico and Canada.
         incidental to war. War includes civil war, insur-
                                                                              "Hired auto" means any auto you lease, hire, or bor-
         rection, rebellion or revolution. This exclusion
                                                                              row.
         applies only to liability assumed under a contract
         or agreement.                                                        This does not include any "auto" you lease, hire, or
                                                                              borrow from any of your "employees", any members
     m. Workers' Compensation And Similar Laws
                                                                              of a limited liability company, any partner, "execu-
         Any obligation of the insured under a workers'                       tive officer", or members of their households.
         compensation, disability benefits or unemploy-
                                                                              "Non-owned auto" means any "auto" you do not own,
         ment compensation law or any similar law.
                                                                              lease, hire, or borrow which is used in connection
4.   Section II - Who Is An Insured                                           with your business. This includes any "auto" owned
     For Non-Owned Automobile and/or Hired Auto-                              by or registered in the name of:
     mobile Liability Insurance Coverage Who Is An                            a. Your “employees” including members of their
     Insured includes the following:                                               households;
     a. You;                                                                  b. Partners including members of their households
     b. Any other person using a "hired auto" with your                            if you are a partnership; or
         permission;                                                          c. Members of a limited liability company includ-
     c. With respect to a "non-owned auto", any partner,                           ing members of their households;
         member of a limited liability company, or execu-                     but only while such "auto" is being used in connec-
         tive officer, but only while such "auto" is being                    tion with your business.
         used in your business; or
                                                                    I.   Additional Insured – Managers or Owners of Build-
     d. Any other person or organization, but only with
                                                                         ings
         respect to liability because of acts or omissions
         of the insured under a., b., or c. above.                       The following is added to Section II - Who Is An In-
5.   The following are not included under Section II -                   sured:
     Who Is An Insured:                                                  The person or organization who owns, maintains, or uses
     a. Any person, member of a limited liability com-                   that part of the premises leased to you, but only with re-
         pany, or executive officer with respect to an "au-              spect to their liability arising out of the premises leased to
         to" owned by such partner, member of a limited                  you.
         liability company, or executive officer or a
         member of their household;


                                                                5



                                                                                                                       EIE-Lock 0062
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 64 of 103


     The following is added to Paragraph 2. Exclusions of              L. Auto-Keepers' Liability Coverage
     Section I – Coverages, Coverage A - Bodily Injury
     And Property Damage:                                                 1.   The following is added to Paragraph 1., Insuring
                                                                               Agreement of Section I – Coverages, Coverage A –
     This insurance does not apply to:
                                                                               Bodily Injury and Property Damage Liability:
     1. Any "occurrence" which takes place after you cease
         to be a tenant of the premises;                                       Insuring Agreement – Auto-Keepers' Liability
     2. Structural alterations, new construction, or demoli-                   Coverage
         tion operations performed by or on behalf of the per-
                                                                               We will pay those sums that the insured becomes le-
         son or organization who is the additional insured; or
                                                                               gally obligated to pay as damages because of "prop-
     3. "Bodily injury" to “employees” of the person or or-                    erty damage" to customers' "autos" and "mobile
         ganization arising out of and in the course of con-                   equipment" parked or stored on the "premises" de-
         struction.                                                            scribed in the "Declarations" caused by:
J.   Additional Insured – Mortgagee, Assignee, or Receiver                         Coverage I – fire, explosion, riot, civil commo-
     The following is added to Section II - Who Is An In-                          tion, theft of an entire "auto" or piece of "mobile
     sured:                                                                        equipment", vandalism and malicious mischief.
     The person or organization but only with respect to their                     Coverage II – collision or upset.
     liability as a mortgagee, assignee, or receiver arising out
                                                                               Coverage also applies while a customer's "auto" or
     of the ownership, maintenance, or use of the premises by
                                                                               "mobile equipment" is temporarily away from "prem-
     you.
                                                                               ises" (in connection with the insured's business) or
     The following is added to Paragraph 2. Exclusions of                      while any insured has control of such "auto" or "mo-
     Section I – Coverages, Coverage A - Bodily Injury                         bile equipment".
     And Property Damage:
     This insurance does not apply to:                                    2.   This Auto-Keepers' Liability Coverage does not
                                                                               apply to:
         Structural alterations, new construction and demoli-
         tion operations performed by or for that person or or-                    a.   Owned, Rented, or Demo Autos
         ganization.                                                                    This insurance does not apply to "property
                                                                                        damage" to "autos" or "mobile equipment"
K. Additional Insured – Lessor of Leased Equipment                                      owned, rented, or held for demonstration or
                                                                                        sale by any insured under the policy.
     The following is added to Section II - Who Is An In-
                                                                                   b.   Employee Dishonesty
     sured:
                                                                                        This insurance does not apply to "property
     The person or organization but only with respect to liabil-
                                                                                        damage" arising out of theft by you or your
     ity for "bodily injury", "property damage" or "personal or
                                                                                        "employees", directors, trustees, authorized
     advertising injury" caused, in whole or in part, by your
                                                                                        representatives, or any insured under the
     maintenance, operation or use of equipment leased to you
                                                                                        policy.
     by such person or organization.
                                                                                   c.   Use of Auto Elevators or Hoists
     The following is added to Paragraph 2. Exclusions
     of                                                                                 This insurance does not apply to "property
                                                                                        damage" arising out of the use of any auto
     Section I – Coverages, Coverage A - Bodily Injury
                                                                                        elevator or hoist.
     And Property Damage:
                                                                                   d.   Defective Parts or Faulty Work
     This insurance does not apply to:
                                                                                        This insurance does not apply to "property
          Any "occurrence" which takes place after the equip-
                                                                                        damage" as a result of defective parts, ac-
          ment lease expires.
                                                                                        cessories, or materials furnished for an "au-
     The following is added to Paragraph 2. Exclusions                                  to" or piece of "mobile equipment". This in-
     of Section I – Coverages, Coverage B – Personal and                                surance also does not apply to "property
     Advertising Injury:                                                                damage" as a result of faulty work per-
     This insurance does not apply to:                                                  formed on an "auto" or piece of "mobile
          Any "occurrence" which takes place after the equip-                           equipment".
          ment lease expires.



                                                                   6



                                                                                                                       EIE-Lock 0063
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 65 of 103



            e.   Racing, Speed, or Demolition Contests                 N. The following is added to Paragraph 4. Other Insur-
                 This insurance does not apply to "property               ance of Section IV – Commercial General Liability
                 damage" to an "auto" or piece of "mobile                 Conditions in the Commercial General Liability Cover-
                 equipment" while operated or being pre-                  age Form:
                 pared for any prearranged racing, speed or               Primary and Non-Contributory Insurance
                 demolition contest, or stunting activity.
                                                                          This insurance is primary to and will not seek contribu-
   3.   For Auto-Keepers' Liability Coverage, the follow-                 tion from any other insurance available to an additional
        ing is added to Section IV – Commercial General                   insured under your policy provided that:
        Liability Conditions:
                                                                          1. The additional insured is a Named Insured under such
        Deductible                                                        other insurance; and
        We will only pay those sums in excess of $200 for all             2. You have agreed in writing in a contract or agreement
        damages sustained by any one person because of                    that this insurance would be primary and would not seek
        "property damage" as a result of any one "occur-                  contribution from any other insurance available to the ad-
        rence". We may pay all or part of the $200 deducti-               ditional insured.
        ble in order to settle any claim or "suit". If we do so,
        you must repay us the deductible amount we paid.
   4.   For Auto-Keepers' Liability Coverage, the follow-
        ing definition is added to Section V - Definitions:
        "Premises" means the place where you conduct your
        operations, including the ways immediately adjoin-
        ing. It does not include any portion of such premises
        where any other person or organization conducts op-
        erations.

M. Waiver of Subrogation
   Transfer of Right of Recovery Against Others to Us -
   Section IV – Commercial General Liability Conditions
   is replaced by the following:
   We waive any right of recovery we may have against the
   additional insured because of payments we have made
   under this Coverage Part. However, our rights may only
   be waived prior to the "bodily injury" or "property dam-
   age" caused by the "occurrence" which we have made
   payments under this Coverage Part.
   The insured must do nothing after a loss to impair our
   rights. At our request, the insured will bring "suit" or
   transfer those rights to us and help us enforce these rights.




                                                                   7



                                                                                                                     EIE-Lock 0064
                                                                          ERIE
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 66 ofINSURANCE
                                                                                103
                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                            CG 00 01 (Ed. 4/13) UF-9708



             COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the            3) Prior to the policy period, no insured listed under
entire policy carefully to determine rights, duties and what is             Paragraph 1. of Section II – Who Is An Insured
and is not covered.                                                         and no "employee" authorized by you to give or
                                                                            receive notice of an "occurrence" or claim, knew
Throughout this policy the words "you" and "your" refer to the
                                                                            that the "bodily injury" or "property damage" had
Named Insured shown in the Declarations, and any other                      occurred, in whole or in part. If such a listed
person or organization qualifying as a Named Insured under
                                                                            insured or authorized "employee" knew, prior to
this policy. The words "we", "us" and "our" refer to the
                                                                            the policy period, that the "bodily injury" or
company providing this insurance.                                           "property     damage"       occurred,  then     any
The word "insured" means any person or organization                         continuation, change or resumption of such "bodily
qualifying as such under Section II – Who Is An Insured.                    injury" or "property damage" during or after the
                                                                            policy period will be deemed to have been known
Other words and phrases that appear in quotation marks have                 prior to the policy period.
special meaning. Refer to Section V –Definitions.
                                                                      c. "Bodily injury" or "property damage" which occurs
SECTION I – COVERAGES                                                    during the policy period and was not, prior to the
                                                                         policy period, known to have occurred by any insured
COVERAGE A – BODILY INJURY AND PROPERTY                                  listed under Paragraph 1. of Section II – Who Is An
DAMAGE LIABILITY                                                         Insured or any "employee" authorized by you to give
                                                                         or receive notice of an "occurrence" or claim, includes
1. Insuring Agreement                                                    any continuation, change or resumption of that "bodily
                                                                         injury" or "property damage" after the end of the
    a. We will pay those sums that the insured becomes                   policy period.
       legally obligated to pay as damages because of "bodily
       injury" or "property damage" to which this insurance           d. "Bodily injury" or "property damage" will be deemed
       applies. We will have the right and duty to defend the            to have been known to have occurred at the earliest
       insured against any "suit" seeking those damages.                 time when any insured listed under Paragraph 1. of
       However, we will have no duty to defend the insured               Section II – Who Is An Insured or any "employee"
       against any "suit" seeking damages for "bodily injury"            authorized by you to give or receive notice of an
       or "property damage" to which this insurance does not             "occurrence" or claim:
       apply. We may, at our discretion, investigate any                 1) Reports all, or any part, of the "bodily injury" or
       "occurrence" and settle any claim or "suit" that may                 "property damage" to us or any other insurer;
       result. But:
                                                                         2) Receives a written or verbal demand or claim for
       1) The amount we will pay for damages is limited as                  damages because of the "bodily injury" or
          described in Section III – Limits Of Insurance; and               "property damage"; or
       2) Our right and duty to defend ends when we have                 3) Becomes aware by any other means that "bodily
          used up the applicable limit of insurance in the                  injury" or "property damage" has occurred or has
          payment of judgments or settlements under                         begun to occur.
          Coverages A or B or medical expenses under
          Coverage C.                                                 e. Damages because of "bodily injury" include damages
                                                                         claimed by any person or organization for care, loss of
       No other obligation or liability to pay sums or perform           services or death resulting at any time from the "bodily
       acts or services is covered unless explicitly provided            injury".
       for under Supplementary Payments – Coverages A and
       B.                                                         2. Exclusions
    b. This insurance applies to "bodily injury" and "property        This insurance does not apply to:
       damage" only if:                                               a. Expected Or Intended Injury
       1) The "bodily injury" or "property damage" is caused             "Bodily injury" or "property damage" expected or
          by an "occurrence" that takes place in the                     intended from the standpoint of the insured. This
          "coverage territory";                                          exclusion does not apply to "bodily injury" resulting
       2) The "bodily injury" or "property damage" occurs                from the use of reasonable force to protect persons or
          during the policy period; and                                  property.



                                                                  1


                                                                                                                  EIE-Lock 0065
        Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 67 of 103

b. Contractual Liability                                          However, this exclusion applies only if you are in the
                                                                  business of manufacturing, distributing, selling,
   "Bodily injury" or "property damage" for which the             serving or furnishing alcoholic beverages. For the
   insured is obligated to pay damages by reason of the
                                                                  purposes of this exclusion, permitting a person to
   assumption of liability in a contract or agreement. This
                                                                  bring alcoholic beverages on your premises, for
   exclusion does not apply to liability for damages:             consumption on your premises, whether or not a fee
   1) That the insured would have in the absence of the           is charged or a license is required for such activity, is
      contract or agreement; or                                   not by itself considered the business of selling,
                                                                  serving or furnishing alcoholic beverages.
   2) Assumed in a contract or agreement that is an
      "insured contract", provided the "bodily injury" or     d. Workers' Compensation And Similar Laws
      "property damage" occurs subsequent to the
                                                                Any obligation of the insured under a workers'
      execution of the contract or agreement. Solely for        compensation, disability benefits or unemployment
      the purposes of liability assumed in an "insured
                                                                compensation law or any similar law.
      contract", reasonable attorneys' fees and necessary
      litigation expenses incurred by or for a party other    e. Employer's Liability
      than an insured are deemed to be damages because
                                                                "Bodily injury" to:
      of "bodily injury" or "property damage", provided:
                                                                 1) An "employee" of the insured arising out of and in
       a) Liability to such party for, or for the cost of,
          that party's defense has also been assumed in             the course of:
          the same "insured contract"; and                          a) Employment by the insured; or
      b) Such attorneys' fees and litigation expenses are           b) Performing duties related to the conduct of the
         for defense of that party against a civil or                  insured's business; or
         alternative dispute resolution proceeding in
         which damages to which this insurance applies           2) The spouse, child, parent, brother or sister of that
         are alleged.                                               "employee" as a consequence of Paragraph 1)
                                                                    above.
c. Liquor Liability
                                                                This exclusion applies whether the insured may be
   "Bodily injury" or "property damage" for which any           liable as an employer or in any other capacity and to
   insured may be held liable by reason of:                     any obligation to share damages with or repay
                                                                someone else who must pay damages because of the
   1) Causing or contributing to the intoxication of any
                                                                injury.
      person;
   2) The furnishing of alcoholic beverages to a person         This exclusion does not apply to liability assumed by
                                                                the insured under an "insured contract".
      under the legal drinking age or under the influence
      of alcohol; or                                          f. Pollution
   3) Any statute, ordinance or regulation relating to the       1) "Bodily injury" or "property damage" arising out of
      sale, gift, distribution or use of alcoholic                  the actual, alleged or threatened discharge,
      beverages.                                                    dispersal, seepage, migration, release or escape of
   This exclusion applies even if the claims against any            "pollutants":
   insured allege negligence or other wrongdoing in:                a) At or from any premises, site or location which
                                                                       is or was at any time owned or occupied by, or
       a) The supervision, hiring, employment, training
          or monitoring of others by that insured; or                  rented or loaned to, any insured. However, this
                                                                       subparagraph does not apply to:
      b) Providing or failing to provide transportation
                                                                         i) "Bodily injury" if sustained within a
         with respect to any person that may be under
         the influence of alcohol;                                          building and caused by smoke, fumes,
                                                                            vapor or soot produced by or originating
    if the "occurrence" which caused the "bodily injury"                    from equipment that is used to heat, cool or
    or "property damage", involved that which is                            dehumidify the building, or equipment that
    described in Paragraph 1), 2) or 3) above.                              is used to heat water for personal use, by
                                                                            the building's occupants or their guests;




                                                         2



                                                                                                           EIE-Lock 0066
 Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 68 of 103

   ii) "Bodily injury" or "property damage" for                       ii) "Bodily injury" or "property damage"
       which you may be held liable, if you are a                         sustained within a building and caused by
       contractor and the owner or lessee of such                         the release of gases, fumes or vapors from
       premises, site or location has been added to                       materials brought into that building in
       your policy as an additional insured with                          connection      with    operations   being
       respect to your ongoing operations                                 performed by you or on your behalf by a
       performed for that additional insured at that                      contractor or subcontractor; or
       premises, site or location and such
       premises, site or location is not and never                   iii) "Bodily injury" or "property damage"
                                                                          arising out of heat, smoke or fumes from a
       was owned or occupied by, or rented or
                                                                          "hostile fire".
       loaned to, any insured, other than that
       additional insured; or                                      e) At or from any premises, site or location on
                                                                      which any insured or any contractors or
  iii) "Bodily injury" or "property damage"
                                                                      subcontractors working directly or indirectly on
       arising out of heat, smoke or fumes from a
       "hostile fire";                                                any insured's behalf are performing operations
                                                                      if the operations are to test for, monitor, clean
b) At or from any premises, site or location which                    up, remove, contain, treat, detoxify or
   is or was at any time used by or for any insured                   neutralize, or in any way respond to, or assess
   or others for the handling, storage, disposal,                     the effects of, "pollutants".
   processing or treatment of waste;
                                                               2) Any loss, cost or expense arising out of any:
c) Which are or were at any time transported,
   handled, stored, treated, disposed of, or                       a) Request, demand, order or statutory or
                                                                      regulatory requirement that any insured or
   processed as waste by or for:
                                                                      others test for, monitor, clean up, remove,
    i) Any insured; or                                                contain, treat, detoxify or neutralize, or in any
                                                                      way respond to, or assess the effects of,
   ii) Any person or organization for whom you
                                                                      "pollutants"; or
       may be legally responsible; or
                                                                  b) Claim or suit by or on behalf of a governmental
d) At or from any premises, site or location on                      authority for damages because of testing for,
   which any insured or any contractors or
                                                                     monitoring, cleaning up, removing, containing,
   subcontractors working directly or indirectly on
                                                                     treating, detoxifying or neutralizing, or in any
   any insured's behalf are performing operations                    way responding to, or assessing the effects of,
   if the "pollutants" are brought on or to the
                                                                     "pollutants".
   premises, site or location in connection with
   such operations by such insured, contractor or                 However, this paragraph does not apply to liability
   subcontractor. However, this subparagraph                      for damages because of "property damage" that the
   does not apply to:                                             insured would have in the absence of such request,
                                                                  demand, order or statutory or regulatory
    i) "Bodily injury" or "property damage"                       requirement, or such claim or "suit" by or on behalf
       arising out of the escape of fuels, lubricants
                                                                  of a governmental authority.
       or other operating fluids which are needed
       to perform the normal electrical, hydraulic          g. Aircraft, Auto Or Watercraft
       or mechanical functions necessary for the
                                                               "Bodily injury" or "property damage" arising out of the
       operation of "mobile equipment" or its
                                                               ownership, maintenance, use or entrustment to others
       parts, if such fuels, lubricants or other
       operating fluids escape from a vehicle part             of any aircraft, "auto" or watercraft owned or operated
                                                               by or rented or loaned to any insured. Use includes
       designed to hold, store or receive them.
                                                               operation and "loading or unloading".
       This exception does not apply if the "bodily
       injury" or "property damage" arises out of              This exclusion applies even if the claims against any
       the intentional discharge, dispersal or                 insured allege negligence or other wrongdoing in the
       release of the fuels, lubricants or other               supervision, hiring, employment, training or
       operating fluids, or if such fuels, lubricants          monitoring of others by that insured, if the
       or other operating fluids are brought on or             "occurrence" which caused the "bodily injury" or
       to the premises, site or location with the              "property damage" involved the ownership,
       intent that they be discharged, dispersed or            maintenance, use or entrustment to others of any
       released as part of the operations being                aircraft, "auto" or watercraft that is owned or operated
       performed by such insured, contractor or                by or rented or loaned to any insured.
       subcontractor;




                                                        3


                                                                                                        EIE-Lock 0067
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 69 of 103

  This exclusion does not apply to:                          j. Damage To Property
  1) A watercraft while ashore on premises you own or          "Property damage" to:
     rent;
                                                               1) Property you own, rent, or occupy, including any
  2) A watercraft you do not own that is:                         costs or expenses incurred by you, or any other
                                                                  person, organization or entity, for repair,
      a) Less than 26 feet long; and                              replacement,   enhancement,     restoration   or
     b) Not being used to carry persons or property for           maintenance of such property for any reason,
        a charge;                                                 including prevention of injury to a person or
                                                                  damage to another's property;
  3) Parking an "auto" on, or on the ways next to,
     premises you own or rent, provided the "auto" is          2) Premises you sell, give away or abandon, if the
     not owned by or rented or loaned to you or the               "property damage" arises out of any part of those
     insured;                                                     premises;
  4) Liability assumed under any "insured contract" for        3) Property loaned to you;
     the ownership, maintenance or use of aircraft or
                                                               4) Personal property in the care, custody or control of
     watercraft; or                                               the insured;
  5) "Bodily injury" or "property damage" arising out
                                                               5) That particular part of real property on which you
     of:
                                                                  or any contractors or subcontractors working
      a) The operation of machinery or equipment that             directly or indirectly on your behalf are performing
         is attached to, or part of, a land vehicle that          operations, if the "property damage" arises out of
         would qualify under the definition of "mobile            those operations; or
         equipment" if it were not subject to a                6) That particular part of any property that must be
         compulsory or financial responsibility law or
                                                                  restored, repaired or replaced because "your work"
         other motor vehicle insurance law where it is
                                                                  was incorrectly performed on it.
         licensed or principally garaged; or
                                                               Paragraphs 1), 3) and 4) of this exclusion do not apply
     b) The operation of any of the machinery or
                                                               to "property damage" (other than damage by fire) to
        equipment listed in Paragraph f.2) or f.3) of the
                                                               premises, including the contents of such premises,
        definition of "mobile equipment".                      rented to you for a period of seven or fewer
h. Mobile Equipment                                            consecutive days. A separate limit of insurance applies
                                                               to Damage To Premises Rented To You as described in
  "Bodily injury" or "property damage" arising out of:         Section III – Limits Of Insurance.
  1) The transportation of "mobile equipment" by an            Paragraph 2) of this exclusion does not apply if the
     "auto" owned or operated by or rented or loaned to        premises are "your work" and were never occupied,
     any insured; or                                           rented or held for rental by you.
  2) The use of "mobile equipment" in, or while in             Paragraphs 3), 4), 5) and 6) of this exclusion do not
     practice for, or while being prepared for, any            apply to liability assumed under a sidetrack agreement.
     prearranged racing, speed, demolition, or stunting
     activity.                                                 Paragraph 6) of this exclusion does not apply to
                                                               "property damage" included in the "products-
i. War                                                         completed operations hazard".
  "Bodily injury" or "property damage", however              k. Damage To Your Product
  caused, arising, directly or indirectly, out of:
                                                               "Property damage" to "your product" arising out of it
  1) War, including undeclared or civil war;                   or any part of it.
  2) Warlike action by a military force, including action    l. Damage To Your Work
     in hindering or defending against an actual or
     expected attack, by any government, sovereign or          "Property damage" to "your work" arising out of it or
     other authority using military personnel or other         any part of it and included in the "products-completed
     agents; or                                                operations hazard".
  3) Insurrection, rebellion, revolution, usurped power,       This exclusion does not apply if the damaged work or
     or action taken by governmental authority in              the work out of which the damage arises was
     hindering or defending against any of these.              performed on your behalf by a subcontractor.




                                                         4



                                                                                                       EIE-Lock 0068
         Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 70 of 103

m. Damage To Impaired Property Or Property Not                           2) The CAN-SPAM Act of 2003, including any
   Physically Injured                                                       amendment of or addition to such law;
   "Property damage" to "impaired property" or property                  3) The Fair Credit Reporting Act (FCRA), and any
   that has not been physically injured, arising out of:                    amendment of or addition to such law, including
                                                                            the Fair and Accurate Credit Transactions Act
   1) A defect, deficiency, inadequacy or dangerous                         (FACTA); or
      condition in "your product" or "your work"; or
                                                                         4) Any federal, state or local statute, ordinance or
   2) A delay or failure by you or anyone acting on your
                                                                            regulation, other than the TCPA, CAN-SPAM Act
      behalf to perform a contract or agreement in                          of 2003 or FCRA and their amendments and
      accordance with its terms.
                                                                            additions, that addresses, prohibits, or limits the
   This exclusion does not apply to the loss of use of                      printing, dissemination, disposal, collecting,
   other property arising out of sudden and accidental                      recording, sending, transmitting, communicating or
   physical injury to "your product" or "your work" after                   distribution of material or information.
   it has been put to its intended use.
                                                                     Exclusions c. through n. do not apply to damage by fire to
n. Recall Of Products, Work Or Impaired Property                     premises while rented to you or temporarily occupied by
                                                                     you with permission of the owner. A separate limit of
   Damages claimed for any loss, cost or expense                     insurance applies to this coverage as described in Section
   incurred by you or others for the loss of use,                    III – Limits Of Insurance.
   withdrawal, recall, inspection, repair, replacement,
   adjustment, removal or disposal of:
                                                                   COVERAGE B – PERSONAL AND ADVERTISING
   1) "Your product";                                              INJURY LIABILITY
   2) "Your work"; or                                              1. Insuring Agreement
   3) "Impaired property";
                                                                      a. We will pay those sums that the insured becomes
   if such product, work, or property is withdrawn or                    legally obligated to pay as damages because of
   recalled from the market or from use by any person or                 "personal and advertising injury" to which this
   organization because of a known or suspected defect,                  insurance applies. We will have the right and duty to
   deficiency, inadequacy or dangerous condition in it.                  defend the insured against any "suit" seeking those
                                                                         damages. However, we will have no duty to defend the
o. Personal And Advertising Injury                                       insured against any "suit" seeking damages for
   "Bodily injury" arising out of "personal and advertising              "personal and advertising injury" to which this
   injury".                                                              insurance does not apply. We may, at our discretion,
                                                                         investigate any offense and settle any claim or "suit"
p. Electronic Data                                                       that may result. But:
   Damages arising out of the loss of, loss of use of,                   1) The amount we will pay for damages is limited as
   damage to, corruption of, inability to access, or                        described in Section III – Limits Of Insurance; and
   inability to manipulate electronic data.
                                                                         2) Our right and duty to defend end when we have
   However, this exclusion does not apply to liability for                  used up the applicable limit of insurance in the
   damages because of "bodily injury".                                      payment of judgments or settlements under
   As used in this exclusion, electronic data means                         Coverages A or B or medical expenses under
   information, facts or programs stored as or on, created                  Coverage C.
   or used on, or transmitted to or from computer                        No other obligation or liability to pay sums or perform
   software, including systems and applications software,                acts or services is covered unless explicitly provided
   hard or floppy disks, CD-ROMs, tapes, drives, cells,                  for under Supplementary Payments – Coverages A and
   data processing devices or any other media which are                  B.
   used with electronically controlled equipment.
                                                                      b. This insurance applies to "personal and advertising
q. Recording And Distribution Of Material Or                             injury" caused by an offense arising out of your
   Information In Violation Of Law                                       business but only if the offense was committed in the
   "Bodily injury" or "property damage" arising directly                 "coverage territory" during the policy period.
   or indirectly out of any action or omission that violates
   or is alleged to violate:
   1) The Telephone Consumer Protection Act (TCPA),
      including any amendment of or addition to such
      law;


                                                               5


                                                                                                                 EIE-Lock 0069
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 71 of 103

2.   Exclusions                                                        However, this exclusion does not apply to
                                                                       infringement, in your "advertisement", of copyright,
     This insurance does not apply to:                                 trade dress or slogan.
     a. Knowing Violation Of Rights Of Another
                                                                     j. Insureds In Media And Internet Type Businesses
        "Personal and advertising injury" caused by or at the
                                                                       "Personal and advertising injury" committed by an
        direction of the insured with the knowledge that the act       insured whose business is:
        would violate the rights of another and would inflict
        "personal and advertising injury".                             1) Advertising,      broadcasting,     publishing     or
                                                                          telecasting;
     b. Material Published With Knowledge Of Falsity
                                                                       2) Designing or determining content of web sites for
        "Personal and advertising injury" arising out of oral or
                                                                          others; or
        written publication, in any manner, of material, if done
        by or at the direction of the insured with knowledge of        3) An Internet search, access, content or service
        its falsity.                                                      provider.
     c. Material Published Prior To Policy Period                      However, this exclusion does not apply to Paragraphs
                                                                       14.a., b. and c. of "personal and advertising injury"
        "Personal and advertising injury" arising out of oral or       under the Definitions section.
        written publication, in any manner, of material whose
        first publication took place before the beginning of the       For the purposes of this exclusion, the placing of
        policy period.                                                 frames, borders or links, or advertising, for you or
                                                                       others anywhere on the Internet, is not by itself,
     d. Criminal Acts
                                                                       considered the business of advertising, broadcasting,
        "Personal and advertising injury" arising out of a             publishing or telecasting.
        criminal act committed by or at the direction of the        k. Electronic Chatrooms Or Bulletin Boards
        insured.
                                                                       "Personal and advertising injury" arising out of an
     e. Contractual Liability
                                                                       electronic chatroom or bulletin board the insured hosts,
        "Personal and advertising injury" for which the insured        owns, or over which the insured exercises control.
        has assumed liability in a contract or agreement. This
                                                                     l. Unauthorized Use Of Another's Name Or Product
        exclusion does not apply to liability for damages that
        the insured would have in the absence of the contract          "Personal and advertising injury" arising out of the
        or agreement.                                                  unauthorized use of another's name or product in your
                                                                       e-mail address, domain name or metatag, or any other
     f. Breach Of Contract
                                                                       similar tactics to mislead another's potential customers.
        "Personal and advertising injury" arising out of a          m. Pollution
        breach of contract, except an implied contract to use
        another's advertising idea in your "advertisement".            "Personal and advertising injury" arising out of the
                                                                       actual, alleged or threatened discharge, dispersal,
     g. Quality Or Performance Of Goods – Failure To                   seepage, migration, release or escape of "pollutants" at
        Conform To Statements
                                                                       any time.
        "Personal and advertising injury" arising out of the
                                                                    n. Pollution-related
        failure of goods, products or services to conform with
        any statement of quality or performance made in your           Any loss, cost or expense arising out of any:
        "advertisement".
                                                                       1) Request, demand, order or statutory or regulatory
     h. Wrong Description Of Prices                                       requirement that any insured or others test for,
                                                                          monitor, clean up, remove, contain, treat, detoxify
        "Personal and advertising injury" arising out of the
                                                                          or neutralize, or in any way respond to, or assess
        wrong description of the price of goods, products or
                                                                          the effects of, "pollutants"; or
        services stated in your "advertisement".
                                                                       2) Claim or suit by or on behalf of a governmental
     i. Infringement Of Copyright, Patent, Trademark Or
                                                                          authority for damages because of testing for,
        Trade Secret
                                                                          monitoring, cleaning up, removing, containing,
        "Personal and advertising injury" arising out of the              treating, detoxifying or neutralizing, or in any way
        infringement of copyright, patent, trademark, trade               responding to, or assessing the effects of,
        secret or other intellectual property rights. Under this          "pollutants".
        exclusion, such other intellectual property rights do not
        include the use of another's advertising idea in your
        "advertisement".

                                                               6



                                                                                                                 EIE-Lock 0070
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 72 of 103

   o.    War                                                               b. We will make these payments regardless of fault.
                                                                              These payments will not exceed the applicable limit of
        "Personal and advertising injury", however caused,                    insurance. We will pay reasonable expenses for:
        arising, directly or indirectly, out of:
                                                                              1) First aid administered at the time of an accident;
        1) War, including undeclared or civil war;
                                                                              2) Necessary medical, surgical, X-ray and dental
        2) Warlike action by a military force, including action                  services, including prosthetic devices; and
           in hindering or defending against an actual or
           expected attack, by any government, sovereign or                   3) Necessary ambulance, hospital,            professional
           other authority using military personnel or other                     nursing and funeral services.
           agents; or
                                                                        2. Exclusions
        3) Insurrection, rebellion, revolution, usurped power,
                                                                           We will not pay expenses for "bodily injury":
           or action taken by governmental authority in
           hindering or defending against any of these.                    a. Any Insured
   p. Recording And Distribution Of Material Or                               To any insured, except "volunteer workers".
      Information In Violation Of Law
                                                                           b. Hired Person
        "Personal and advertising injury" arising directly or
        indirectly out of any action or omission that violates or             To a person hired to do work for or on behalf of any
        is alleged to violate:                                                insured or a tenant of any insured.

        1) The Telephone Consumer Protection Act (TCPA),                   c. Injury On Normally Occupied Premises
           including any amendment of or addition to such                     To a person injured on that part of premises you own
           law;                                                               or rent that the person normally occupies.
        2) The CAN-SPAM Act of 2003, including any                         d. Workers' Compensation And Similar Laws
           amendment of or addition to such law;
                                                                              To a person, whether or not an "employee" of any
        3) The Fair Credit Reporting Act (FCRA), and any                      insured, if benefits for the "bodily injury" are payable
           amendment of or addition to such law, including                    or must be provided under a workers' compensation or
           the Fair and Accurate Credit Transactions Act                      disability benefits law or a similar law.
           (FACTA); or
                                                                           e. Athletics Activities
        4) Any federal, state or local statute, ordinance or
           regulation, other than the TCPA, CAN-SPAM Act                      To a person injured while practicing, instructing or
           of 2003 or FCRA and their amendments and                           participating in any physical exercises or games,
           additions, that addresses, prohibits, or limits the                sports, or athletic contests.
           printing, dissemination, disposal, collecting,                  f. Products-Completed Operations Hazard
           recording, sending, transmitting, communicating or
           distribution of material or information.                           Included within the "products-completed operations
                                                                              hazard".
COVERAGE C – MEDICAL PAYMENTS                                              g. Coverage A Exclusions

1. Insuring Agreement                                                         Excluded under Coverage A.
   a. We will pay medical expenses as described below for               SUPPLEMENTARY PAYMENTS – COVERAGES A
      "bodily injury" caused by an accident:                            AND B
        1) On premises you own or rent;
                                                                        1. We will pay, with respect to any claim we investigate or
        2) On ways next to premises you own or rent; or                    settle, or any "suit" against an insured we defend:
        3) Because of your operations;                                     a. All expenses we incur.
        provided that:                                                     b. Up to $250 for cost of bail bonds required because of
            a) The accident takes place in the "coverage                      accidents or traffic law violations arising out of the use
               territory" and during the policy period;                       of any vehicle to which the Bodily Injury Liability
                                                                              Coverage applies. We do not have to furnish these
            b) The expenses are incurred and reported to us                   bonds.
               within one year of the date of the accident; and
                                                                           c. The cost of bonds to release attachments, but only for
            c) The injured person submits to examination, at                  bond amounts within the applicable limit of insurance.
               our expense, by physicians of our choice as                    We do not have to furnish these bonds.
               often as we reasonably require.

                                                                    7


                                                                                                                        EIE-Lock 0071
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 73 of 103

   d. All reasonable expenses incurred by the insured at our                 d) Cooperate with us with respect to coordinating
      request to assist us in the investigation or defense of                   other applicable insurance available to the
      the claim or "suit", including actual loss of earnings up                 indemnitee; and
      to $250 a day because of time off from work.
                                                                         2) Provides us with written authorization to:
   e. All court costs taxed against the insured in the "suit".
      However, these payments do not include attorneys'                      a) Obtain records and other information related to
                                                                                the "suit"; and
      fees or attorneys' expenses taxed against the insured.
                                                                             b) Conduct and control the defense of the
    f. Prejudgment interest awarded against the insured on
       that part of the judgment we pay. If we make an offer                    indemnitee in such "suit".
       to pay the applicable limit of insurance, we will not         So long as the above conditions are met, attorneys' fees
       pay any prejudgment interest based on that period of          incurred by us in the defense of that indemnitee, necessary
       time after the offer.                                         litigation expenses incurred by us and necessary litigation
                                                                     expenses incurred by the indemnitee at our request will be
   g. All interest on the full amount of any judgment that
                                                                     paid as Supplementary Payments. Notwithstanding the
      accrues after entry of the judgment and before we have
      paid, offered to pay, or deposited in court the part of        provisions of Paragraph 2.b.2) of Section I – Coverage A
                                                                     – Bodily Injury And Property Damage Liability, such
      the judgment that is within the applicable limit of
                                                                     payments will not be deemed to be damages for "bodily
      insurance.
                                                                     injury" and "property damage" and will not reduce the
   These payments will not reduce the limits of insurance.           limits of insurance.
2. If we defend an insured against a "suit" and an indemnitee        Our obligation to defend an insured's indemnitee and to
   of the insured is also named as a party to the "suit", we         pay for attorneys' fees and necessary litigation expenses as
   will defend that indemnitee if all of the following               Supplementary Payments ends when we have used up the
   conditions are met:                                               applicable limit of insurance in the payment of judgments
                                                                     or settlements or the conditions set forth above, or the
   a. The "suit" against the indemnitee seeks damages for            terms of the agreement described in Paragraph f. above,
      which the insured has assumed the liability of the
                                                                     are no longer met.
      indemnitee in a contract or agreement that is an
      "insured contract";
                                                                  SECTION II – WHO IS AN INSURED
   b. This insurance applies to such liability assumed by the
      insured;                                                    1. If you are designated in the Declarations as:
   c. The obligation to defend, or the cost of the defense of,       a. An individual, you and your spouse are insureds, but
      that indemnitee, has also been assumed by the insured             only with respect to the conduct of a business of which
      in the same "insured contract";                                   you are the sole owner.
   d. The allegations in the "suit" and the information we           b. A partnership or joint venture, you are an insured.
      know about the "occurrence" are such that no conflict             Your members, your partners, and their spouses are
      appears to exist between the interests of the insured             also insureds, but only with respect to the conduct of
      and the interests of the indemnitee;                              your business.
   e. The indemnitee and the insured ask us to conduct and           c. A limited liability company, you are an insured. Your
      control the defense of that indemnitee against such               members are also insureds, but only with respect to the
      "suit" and agree that we can assign the same counsel to           conduct of your business. Your managers are insureds,
      defend the insured and the indemnitee; and                        but only with respect to their duties as your managers.
    f. The indemnitee:                                               d. An organization other than a partnership, joint venture
                                                                        or limited liability company, you are an insured. Your
       1) Agrees in writing to:
                                                                        "executive officers" and directors are insureds, but
          a) Cooperate with us in the investigation,                    only with respect to their duties as your officers or
             settlement or defense of the "suit";                       directors. Your stockholders are also insureds, but only
                                                                        with respect to their liability as stockholders.
          b) Immediately send us copies of any demands,
             notices, summonses or legal papers received in          e. A trust, you are an insured. Your trustees are also
             connection with the "suit";                                insureds, but only with respect to their duties as
                                                                        trustees.
          c) Notify any other insurer whose coverage is
             available to the indemnitee; and




                                                             8



                                                                                                                     EIE-Lock 0072
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 74 of 103

2.   Each of the following is also an insured:                            3. Any organization you newly acquire or form, other than a
                                                                             partnership, joint venture or limited liability company, and
     a. Your "volunteer workers" only while performing duties                over which you maintain ownership or majority interest,
        related to the conduct of your business, or your
                                                                             will qualify as a Named Insured if there is no other similar
        "employees", other than either your "executive officers"
                                                                             insurance available to that organization. However:
        (if you are an organization other than a partnership, joint
        venture or limited liability company) or your managers                a. Coverage under this provision is afforded only until
        (if you are a limited liability company), but only for acts              the 90th day after you acquire or form the organization
        within the scope of their employment by you or while                     or the end of the policy period, whichever is earlier;
        performing duties related to the conduct of your
                                                                             b. Coverage A does not apply to "bodily injury" or
        business. However, none of these "employees" or
                                                                                "property damage" that occurred before you acquired
        "volunteer workers" are insureds for:
                                                                                or formed the organization; and
         1) "Bodily injury" or "personal and advertising
                                                                              c. Coverage B does not apply to "personal and
            injury":
                                                                                 advertising injury" arising out of an offense committed
             a) To you, to your partners or members (if you are                  before you acquired or formed the organization.
                a partnership or joint venture), to your
                                                                          No person or organization is an insured with respect to the
                members (if you are a limited liability
                                                                          conduct of any current or past partnership, joint venture or
                company), to a co-"employee" while in the
                course of his or her employment or performing             limited liability company that is not shown as a Named
                                                                          Insured in the Declarations.
                duties related to the conduct of your business,
                or to your other "volunteer workers" while
                performing duties related to the conduct of your          SECTION III – LIMITS OF INSURANCE
                business;
                                                                          1. The Limits of Insurance shown in the Declarations and the
             b) To the spouse, child, parent, brother or sister of           rules below fix the most we will pay regardless of the
                that co-"employee" or "volunteer worker" as a                number of:
                consequence of Paragraph 1)a) above;
                                                                              a. Insureds;
             c) For which there is any obligation to share
                damages with or repay someone else who must                  b. Claims made or "suits" brought; or
                pay damages because of the injury described in                c. Persons or organizations making claims or bringing
                Paragraph 1)a) or b) above; or                                   "suits".
             d) Arising out of his or her providing or failing to         2. The General Aggregate Limit is the most we will pay for
                provide professional health care services.                   the sum of:
         2) "Property damage" to property:                                    a. Medical expenses under Coverage C;
             a) Owned, occupied or used by;                                  b. Damages under Coverage A, except damages because
             b) Rented to, in the care, custody or control of, or               of "bodily injury" or "property damage" included in the
                over which physical control is being exercised                  "products-completed operations hazard"; and
                for any purpose by;                                           c. Damages under Coverage B.
            you, any of your "employees", "volunteer                      3. The Products-Completed Operations Aggregate Limit is
            workers", any partner or member (if you are a                    the most we will pay under Coverage A for damages
            partnership or joint venture), or any member (if                 because of "bodily injury" and "property damage"
            you are a limited liability company).                            included in the "products-completed operations hazard".
     b. Any person (other than your "employee" or "volunteer              4. Subject to Paragraph 2. above, the Personal And
        worker"), or any organization while acting as your real              Advertising Injury Limit is the most we will pay under
        estate manager.                                                      Coverage B for the sum of all damages because of all
     c. Any person or organization having proper temporary                   "personal and advertising injury" sustained by any one
        custody of your property if you die, but only:                       person or organization.

         1) With respect to liability arising out of the                  5. Subject to Paragraph 2. or 3. above, whichever applies, the
            maintenance or use of that property; and                         Each Occurrence Limit is the most we will pay for the sum
                                                                             of:
         2) Until your legal representative has been appointed.
                                                                              a. Damages under Coverage A; and
     d. Your legal representative if you die, but only with
        respect to duties as such. That representative will have             b. Medical expenses under Coverage C
        all your rights and duties under this Coverage Part.                 because of all "bodily injury" and "property damage"
                                                                             arising out of any one "occurrence".

                                                                      9


                                                                                                                          EIE-Lock 0073
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 75 of 103

6. Subject to Paragraph 5. above, the Damage To Premises                 3) Cooperate with us in the investigation or settlement
   Rented To You Limit is the most we will pay under                        of the claim or defense against the "suit"; and
   Coverage A for damages because of "property damage" to
                                                                         4) Assist us, upon our request, in the enforcement of
   any one premises, while rented to you, or in the case of
                                                                            any right against any person or organization which
   damage by fire, while rented to you or temporarily
   occupied by you with permission of the owner.                            may be liable to the insured because of injury or
                                                                            damage to which this insurance may also apply.
7. Subject to Paragraph 5. above, the Medical Expense Limit
                                                                      d. No insured will, except at that insured's own cost,
   is the most we will pay under Coverage C for all medical
   expenses because of "bodily injury" sustained by any one              voluntarily make a payment, assume any obligation, or
                                                                         incur any expense, other than for first aid, without our
   person.
                                                                         consent.
The Limits of Insurance of this Coverage Part apply separately
to each consecutive annual period and to any remaining period      3. Legal Action Against Us
of less than 12 months, starting with the beginning of the            No person or organization has a right under this Coverage
policy period shown in the Declarations, unless the policy            Part:
period is extended after issuance for an additional period of
less than 12 months. In that case, the additional period will be      a. To join us as a party or otherwise bring us into a "suit"
deemed part of the last preceding period for purposes of                 asking for damages from an insured; or
determining the Limits of Insurance.                                  b. To sue us on this Coverage Part unless all of its terms
                                                                         have been fully complied with.
SECTION IV – COMMERCIAL GENERAL LIABILITY
CONDITIONS                                                            A person or organization may sue us to recover on an
                                                                      agreed settlement or on a final judgment against an
1. Bankruptcy                                                         insured; but we will not be liable for damages that are not
                                                                      payable under the terms of this Coverage Part or that are in
   Bankruptcy or insolvency of the insured or of the insured's        excess of the applicable limit of insurance. An agreed
   estate will not relieve us of our obligations under this           settlement means a settlement and release of liability
   Coverage Part.                                                     signed by us, the insured and the claimant or the claimant's
                                                                      legal representative.
2. Duties In The Event Of Occurrence, Offense, Claim Or
   Suit                                                            4. Other Insurance
    a. You must see to it that we are notified as soon as             If other valid and collectible insurance is available to the
       practicable of an "occurrence" or an offense which             insured for a loss we cover under Coverages A or B of this
       may result in a claim. To the extent possible, notice          Coverage Part, our obligations are limited as follows:
       should include:
                                                                      a. Primary Insurance
       1) How, when and where the "occurrence" or offense
                                                                         This insurance is primary except when Paragraph b.
          took place;
                                                                         below applies. If this insurance is primary, our
       2) The names and addresses of any injured persons                 obligations are not affected unless any of the other
          and witnesses; and                                             insurance is also primary. Then, we will share with all
                                                                         that other insurance by the method described in
       3) The nature and location of any injury or damage                Paragraph c. below.
          arising out of the "occurrence" or offense.
                                                                      b. Excess Insurance
    b. If a claim is made or "suit" is brought against any
       insured, you must:                                                1) This insurance is excess over:
       1) Immediately record the specifics of the claim or                   a) Any of the other insurance, whether primary,
          "suit" and the date received; and                                     excess, contingent or on any other basis:
       2) Notify us as soon as practicable.                                       i) That is Fire, Extended Coverage, Builder's
                                                                                     Risk, Installation Risk or similar coverage
       You must see to it that we receive written notice of the
                                                                                     for "your work";
       claim or "suit" as soon as practicable.
                                                                                 ii) That is Fire insurance for premises rented to
    c. You and any other involved insured must:                                      you or temporarily occupied by you with
       1) Immediately send us copies of any demands,                                 permission of the owner;
          notices, summonses or legal papers received in
                                                                                iii) That is insurance purchased by you to cover
          connection with the claim or "suit";                                       your liability as a tenant for "property
       2) Authorize us      to   obtain   records   and   other                      damage" to premises rented to you or
          information;                                                               temporarily occupied by you with
                                                                                     permission of the owner; or
                                                             10



                                                                                                                   EIE-Lock 0074
           Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 76 of 103

            iv) If the loss arises out of the maintenance or             c. The first Named Insured must keep records of the
                use of aircraft, "autos" or watercraft to the               information we need for premium computation, and
                extent not subject to Exclusion g. of Section               send us copies at such times as we may request.
                I – Coverage A – Bodily Injury And
                                                                      6. Representations
                Property Damage Liability.
         b) Any other primary insurance available to you                 By accepting this policy, you agree:
            covering liability for damages arising out of the            a. The statements in the Declarations are accurate and
            premises or operations, or the products and                     complete;
            completed operations, for which you have been
            added as an additional insured.                              b. Those statements are based upon representations you
                                                                            made to us; and
      2) When this insurance is excess, we will have no
         duty under Coverages A or B to defend the insured               c. We have issued this policy in reliance upon your
         against any "suit" if any other insurer has a duty to              representations.
         defend the insured against that "suit". If no other          7. Separation Of Insureds
         insurer defends, we will undertake to do so, but we
         will be entitled to the insured's rights against all            Except with respect to the Limits of Insurance, and any
         those other insurers.                                           rights or duties specifically assigned in this Coverage Part
                                                                         to the first Named Insured, this insurance applies:
      3) When this insurance is excess over other insurance,
         we will pay only our share of the amount of the                 a. As if each Named Insured were the only Named
         loss, if any, that exceeds the sum of:                             Insured; and

         a) The total amount that all such other insurance               b. Separately to each insured against whom claim is made
            would pay for the loss in the absence of this                   or "suit" is brought.
            insurance; and                                            8. Transfer Of Rights Of Recovery Against Others To Us
         b) The total of all deductible and self-insured                 If the insured has rights to recover all or part of any
            amounts under all that other insurance.                      payment we have made under this Coverage Part, those
      4) We will share the remaining loss, if any, with any              rights are transferred to us. The insured must do nothing
         other insurance that is not described in this Excess            after loss to impair them. At our request, the insured will
         Insurance provision and was not bought                          bring "suit" or transfer those rights to us and help us
         specifically to apply in excess of the Limits of                enforce them.
         Insurance shown in the Declarations of this                  9. When We Do Not Renew
         Coverage Part.
                                                                         If we decide not to renew this Coverage Part, we will mail
   c. Method Of Sharing                                                  or deliver to the first Named Insured shown in the
     If all of the other insurance permits contribution by               Declarations written notice of the nonrenewal not less than
     equal shares, we will follow this method also. Under                30 days before the expiration date.
     this approach each insurer contributes equal amounts                If notice is mailed, proof of mailing will be sufficient
     until it has paid its applicable limit of insurance or              proof of notice.
     none of the loss remains, whichever comes first.
     If any of the other insurance does not permit                    SECTION V – DEFINITIONS
     contribution by equal shares, we will contribute by
     limits. Under this method, each insurer's share is based         1. "Advertisement" means a notice that is broadcast or
     on the ratio of its applicable limit of insurance to the            published to the general public or specific market
     total applicable limits of insurance of all insurers.               segments about your goods, products or services for the
                                                                         purpose of attracting customers or supporters. For the
5. Premium Audit                                                         purposes of this definition:
   a. We will compute all premiums for this Coverage Part                a. Notices that are published include material placed on
      in accordance with our rules and rates.                               the Internet or on similar electronic means of
  b. Premium shown in this Coverage Part as advance                         communication; and
     premium is a deposit premium only. At the close of                  b. Regarding web sites, only that part of a web site that is
     each audit period we will compute the earned premium                   about your goods, products or services for the purposes
     for that period and send notice to the first Named                     of attracting customers or supporters is considered an
     Insured. The due date for audit and retrospective                      advertisement.
     premiums is the date shown as the due date on the bill.
     If the sum of the advance and audit premiums paid for
     the policy period is greater than the earned premium,
     we will return the excess to the first Named Insured.

                                                                 11


                                                                                                                      EIE-Lock 0075
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 77 of 103

2.   "Auto" means:                                                     if such property can be restored to use by the repair,
                                                                       replacement, adjustment or removal of "your product" or
     a. A land motor vehicle, trailer or semitrailer designed for      "your work" or your fulfilling the terms of the contract or
        travel on public roads, including any attached
                                                                       agreement.
        machinery or equipment; or
                                                                    9. "Insured contract" means:
     b. Any other land vehicle that is subject to a compulsory
        or financial responsibility law or other motor vehicle         a. A contract for a lease of premises. However, that
        insurance law where it is licensed or principally                 portion of the contract for a lease of premises that
        garaged.                                                          indemnifies any person or organization for damage by
                                                                          fire to premises while rented to you or temporarily
     However, "auto" does not include "mobile equipment".
                                                                          occupied by you with permission of the owner is not
3. "Bodily injury" means bodily injury, sickness or disease               an "insured contract";
   sustained by a person, including death resulting from any           b. A sidetrack agreement;
   of these at any time.
                                                                       c. Any easement or license agreement, except in
4. "Coverage territory" means:
                                                                          connection with construction or demolition operations
     a. The United States of America (including its territories           on or within 50 feet of a railroad;
        and possessions), Puerto Rico and Canada;
                                                                       d. An obligation, as required by ordinance, to indemnify
     b. International waters or airspace, but only if the injury          a municipality, except in connection with work for a
        or damage occurs in the course of travel or                       municipality;
        transportation between any places included in
                                                                       e. An elevator maintenance agreement;
        Paragraph a. above; or
                                                                       f. That part of any other contract or agreement pertaining
     c. All other parts of the world if the injury or damage              to your business (including an indemnification of a
        arises out of:
                                                                          municipality in connection with work performed for a
        1) Goods or products made or sold by you in the                   municipality) under which you assume the tort liability
           territory described in Paragraph a. above;                     of another party to pay for "bodily injury" or "property
                                                                          damage" to a third person or organization. Tort
        2) The activities of a person whose home is in the                liability means a liability that would be imposed by
           territory described in Paragraph a. above, but is              law in the absence of any contract or agreement.
           away for a short time on your business; or
                                                                          Paragraph f. does not include that part of any contract
        3) "Personal and advertising injury" offenses that take           or agreement:
           place through the Internet or similar electronic
           means of communication;                                         1) That indemnifies a railroad for "bodily injury" or
                                                                              "property damage" arising out of construction or
     provided the insured's responsibility to pay damages is                  demolition operations, within 50 feet of any
     determined in a "suit" on the merits, in the territory                   railroad property and affecting any railroad bridge
     described in Paragraph a. above or in a settlement we                    or trestle, tracks, road-beds, tunnel, underpass or
     agree to.                                                                crossing;
5. "Employee" includes a "leased worker". "Employee" does                  2) That indemnifies an architect, engineer or surveyor
   not include a "temporary worker".                                          for injury or damage arising out of:
6. "Executive officer" means a person holding any of the                      a) Preparing, approving, or failing to prepare or
   officer positions created by your charter, constitution,                      approve, maps, shop drawings, opinions,
   bylaws or any other similar governing document.                               reports, surveys, field orders, change orders or
7. "Hostile fire" means one which becomes uncontrollable or                      drawings and specifications; or
   breaks out from where it was intended to be.                               b) Giving directions or instructions, or failing to
8. "Impaired property" means tangible property, other than                       give them, if that is the primary cause of the
   "your product" or "your work", that cannot be used or is                      injury or damage; or
   less useful because:                                                    3) Under which the insured, if an architect, engineer
     a. It incorporates "your product" or "your work" that is                 or surveyor, assumes liability for an injury or
        known or thought to be defective, deficient, inadequate               damage arising out of the insured's rendering or
        or dangerous; or                                                      failure to render professional services, including
                                                                              those listed in 2) above and supervisory,
     b. You have failed to fulfill the terms of a contract or                 inspection, architectural or engineering activities.
        agreement;



                                                              12



                                                                                                                   EIE-Lock 0076
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 78 of 103

10. "Leased worker" means a person leased to you by a labor                          c) Street cleaning;
    leasing firm under an agreement between you and the
    labor leasing firm, to perform duties related to the conduct                 2) Cherry pickers and similar devices mounted on
                                                                                    automobile or truck chassis and used to raise or
    of your business. "Leased worker" does not include a
                                                                                    lower workers; and
    "temporary worker".
11. "Loading or unloading" means the handling of property:                       3) Air compressors, pumps and generators, including
                                                                                    spraying, welding, building cleaning, geophysical
    a. After it is moved from the place where it is accepted                        exploration, lighting and well servicing equipment.
       for movement into or onto an aircraft, watercraft or
       "auto";                                                               However, "mobile equipment" does not include any land
                                                                             vehicles that are subject to a compulsory or financial
    b. While it is in or on an aircraft, watercraft or "auto"; or            responsibility law or other motor vehicle insurance law
                                                                             where it is licensed or principally garaged. Land vehicles
    c. While it is being moved from an aircraft, watercraft or               subject to a compulsory or financial responsibility law or
       "auto" to the place where it is finally delivered;
                                                                             other motor vehicle insurance law are considered "autos".
   but "loading or unloading" does not include the movement
                                                                          13. "Occurrence" means an accident, including continuous or
   of property by means of a mechanical device, other than a                  repeated exposure to substantially the same general
   hand truck, that is not attached to the aircraft, watercraft or
                                                                              harmful conditions.
   "auto".
                                                                          14. "Personal and advertising injury" means injury, including
12. "Mobile equipment" means any of the following types of                    consequential "bodily injury", arising out of one or more
    land vehicles, including any attached machinery or
                                                                              of the following offenses:
    equipment:
                                                                              a. False arrest, detention or imprisonment;
    a. Bulldozers, farm machinery, forklifts and other
       vehicles designed for use principally off public roads;                b. Malicious prosecution;
    b. Vehicles maintained for use solely on or next to                       c. The wrongful eviction from, wrongful entry into, or
       premises you own or rent;                                                 invasion of the right of private occupancy of a room,
                                                                                 dwelling or premises that a person occupies,
    c. Vehicles that travel on crawler treads;
                                                                                 committed by or on behalf of its owner, landlord or
    d. Vehicles, whether self-propelled or not, maintained                       lessor;
       primarily to provide mobility to permanently mounted:                  d. Oral or written publication, in any manner, of material
       1) Power cranes, shovels, loaders, diggers or drills; or                  that slanders or libels a person or organization or
                                                                                 disparages a person's or organization's goods, products
       2) Road construction or resurfacing equipment such                        or services;
          as graders, scrapers or rollers;
                                                                              e. Oral or written publication, in any manner, of material
    e. Vehicles not described in Paragraph a., b., c. or d.                      that violates a person's right of privacy;
       above that are not self-propelled and are maintained
       primarily to provide mobility to permanently attached                  f. The use of another's advertising idea in your
       equipment of the following types:                                         "advertisement"; or
       1) Air compressors, pumps and generators, including                    g. Infringing upon another's copyright, trade dress or
          spraying, welding, building cleaning, geophysical                      slogan in your "advertisement".
          exploration, lighting and well servicing equipment;
                                                                          15. "Pollutants" mean any solid, liquid, gaseous or thermal
          or
                                                                              irritant or contaminant, including smoke, vapor, soot,
       2) Cherry pickers and similar devices used to raise or                 fumes, acids, alkalis, chemicals and waste. Waste includes
          lower workers;                                                      materials to be recycled, reconditioned or reclaimed.
    f. Vehicles not described in Paragraph a., b., c. or d.               16. "Products-completed operations hazard":
       above maintained primarily for purposes other than the                 a. Includes all "bodily injury" and "property damage"
       transportation of persons or cargo.
                                                                                 occurring away from premises you own or rent and
       However, self-propelled vehicles with the following                       arising out of "your product" or "your work" except:
       types of permanently attached equipment are not                           1) Products that are still in your physical possession;
       "mobile equipment" but will be considered "autos":
                                                                                    or
       1) Equipment designed primarily for:
                                                                                 2) Work that has not yet been completed or
           a) Snow removal;                                                         abandoned. However, "your work" will be deemed
                                                                                    completed at the earliest of the following times:
           b) Road maintenance, but not construction or
              resurfacing; or

                                                                     13


                                                                                                                            EIE-Lock 0077
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 79 of 103

           a) When all of the work called for in your contract         b. Any other alternative dispute resolution proceeding in
              has been completed.                                         which such damages are claimed and to which the
                                                                          insured submits with our consent.
           b) When all of the work to be done at the job site
              has been completed if your contract calls for        19. "Temporary worker" means a person who is furnished to
              work at more than one job site.                          you to substitute for a permanent "employee" on leave or
                                                                       to meet seasonal or short-term workload conditions.
           c) When that part of the work done at a job site
              has been put to its intended use by any person       20. "Volunteer worker" means a person who is not your
              or organization other than another contractor or         "employee", and who donates his or her work and acts at
              subcontractor working on the same project.               the direction of and within the scope of duties determined
                                                                       by you, and is not paid a fee, salary or other compensation
           Work that may need service, maintenance,
                                                                       by you or anyone else for their work performed for you.
           correction, repair or replacement, but which is
           otherwise complete, will be treated as completed.       21. "Your product":
   b. Does not include "bodily injury" or "property damage"            a. Means:
      arising out of:
                                                                          1) Any goods or products, other than real property,
       1) The transportation of property, unless the injury or               manufactured, sold, handled, distributed or
          damage arises out of a condition in or on a vehicle                disposed of by:
          not owned or operated by you, and that condition
          was created by the "loading or unloading" of that                   a) You;
          vehicle by any insured;                                             b) Others trading under your name; or
       2) The existence of tools, uninstalled equipment or                    c) A person or organization whose business or
          abandoned or unused materials; or                                      assets you have acquired; and
       3) Products or operations for which the classification,            2) Containers (other than vehicles), materials, parts or
          listed in the Declarations or in a policy Schedule,                equipment furnished in connection with such goods
          states that products-completed operations are                      or products.
          subject to the General Aggregate Limit.
                                                                       b. Includes:
17. "Property damage" means:
                                                                          1) Warranties or representations made at any time
    a. Physical injury to tangible property, including all                   with respect to the fitness, quality, durability,
       resulting loss of use of that property. All such loss of              performance or use of "your product"; and
       use shall be deemed to occur at the time of the physical
       injury that caused it; or                                          2) The providing of or failure to provide warnings or
                                                                             instructions.
   b. Loss of use of tangible property that is not physically
      injured. All such loss of use shall be deemed to occur           c. Does not include vending machines or other property
      at the time of the "occurrence" that caused it.                     rented to or located for the use of others but not sold.

   For the purposes of this insurance, electronic data is not      22. "Your work":
   tangible property.                                                  a. Means:
   As used in this definition, electronic data means                      1) Work or operations performed by you or on your
   information, facts or programs stored as or on, created or                behalf; and
   used on, or transmitted to or from computer software,
   including systems and applications software, hard or                   2) Materials, parts or equipment furnished            in
   floppy disks, CD-ROMs, tapes, drives, cells, data                         connection with such work or operations.
   processing devices or any other media which are used with           b. Includes:
   electronically controlled equipment.
                                                                          1) Warranties or representations made at any time
18. "Suit" means a civil proceeding in which damages because                 with respect to the fitness, quality, durability,
    of "bodily injury", "property damage" or "personal and                   performance or use of "your work"; and
    advertising injury" to which this insurance applies are
    alleged. "Suit" includes:                                             2) The providing of or failure to provide warnings or
                                                                             instructions.
    a. An arbitration proceeding in which such damages are
       claimed and to which the insured must submit or does
       submit with our consent; or


                                             © Insurance Services Office, Inc., 2012
                                                            14



                                                                                                                   EIE-Lock 0078
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 80 ERIE
                                                                             of 103
                                                                                  INSURANCE
                                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                               CG 00 99 (Ed. 11/85) UF-9889



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      CHANGES IN GENERAL LIABILITY FORMS FOR COMMERCIAL
                      PACKAGE POLICIES
This endorsement modifies insurances provided under the following:
    COMPLETED OPERATIONS AND PRODUCTS LIABILITY INSURANCE
    COMPREHENSIVE GENERAL LIABILITY INSURANCE
    CONTRACTUAL LIABILITY INSURANCE
    DRUGGISTS LIABILITY INSURANCE
    ELEVATOR COLLISION INSURANCE
    MANUFACTURERS AND CONTRACTORS LIABILITY INSURANCE
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY INSURANCE
    OWNERS, LANDLORDS AND TENANTS LIABILITY INSURANCE
    PREMISES MEDICAL PAYMENTS INSURANCE
    SPECIAL MULTI-PERIL POLICY LIABILITY INSURANCE
    STOREKEEPERS INSURANCE

A. Whenever the term "policy" is used in any form listed                 Cancellation. This policy may be cancelled by the
   above or in the declarations or any related endorsement, it           "named insured" by mailing to the company written no-
   is changed to "coverage part."                                        tice stating when thereafter the cancellation shall be ef-
B. The Common Policy Declarations (other than any refer-                 fective. This policy may be cancelled by the company
   ences to premiums) and the Common Policy Conditions                   by mailing to the "named insured" at the address shown
   do not apply).                                                        in this policy, written notice stating when not less than
                                                                         thirty days thereafter such cancellation shall be effec-
C. With respect to the Special Multi-Peril Policy Conditions             tive; provided that in the event of nonpayment of pre-
   and Definitions Form attached to this policy:                         mium, such notice shall state when not less than ten
    1. The General Conditions, Conditions Applicable to                  days thereafter such cancellation shall be effective. The
       Section II and Definitions Applicable to Section II ap-           mailing of notice as aforesaid shall be sufficient proof
       ply only to the Commercial General Liability Coverage             of notice. The effective date of cancellation stated in
       Part;                                                             the notice shall become the end of the policy period.
    2. The Conditions Applicable to Section I do not apply to            Delivery of such written notice either by the "named
       any part of this policy; and                                      insured" or by the company shall be equivalent to mail-
                                                                         ing.
    3. The Cancellation condition is replaced by the follow-
       ing:                                                              If the "named insured" cancels, earned premium shall
                                                                         be computed in accordance with the customary short
                                                                         rate table and procedure. If the company cancels,
                                                                         earned premium shall be computed pro rata. Premium
                                                                         adjustment may be made either at the time cancellation
                                                                         is effected or as soon as practicable after cancellation
                                                                         becomes effective, but payment or tender of unearned
                                                                         premium is not a condition of cancellation.

                                           Copyright, Insurance Services Office, Inc., 1985




                                                                 1

                                                                                                                    EIE-Lock 0079
                                                         COMMERCIAL
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed             GENERAL
                                                           10/02/20CGPage  81 of 103LIABILITY
                                                                      21 47 (Ed. 12/07) UF-9680




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                 EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,              B. The following exclusion is added to paragraph 2.,
Exclusions of Section I - Coverage A - Bodily Injury and          Exclusions of Section I - Coverage B - Personal Injury
Property damage Liability:                                        and Advertising Injury Liability:

This insurance does not apply to;                                 This insurance does not apply to:

"Bodily injury" to:                                               "Personal and advertising injury" to:
 1. A person arising out of any:                                   1. A person arising out of any:
     a. Refusal to employ that person;                                 a. Refusal to employ that person;
     b. Termination of that person's employment; or                    b. Termination of that person's employment; or
     c. Employment-related practices, policies, acts or                c. Employment-related practices, policies, acts or
        omissions, such as coercion, demotion, evalu-                     omissions, such as coercion, demotion, evalu-
        ation,   reassignment,    discipline,  defamation,                ation,   reassignment,   discipline,   defamation,
        harassment, humiliation, discrimination or mali-                  harassment, humiliation or discrimination or
        cious prosecution directed at that person; or                     malicious prosecution directed at that person; or
 2. The spouse, child, parent, brother or sister of that           2. The spouse, child, parent, brother or sister of that
    person as a consequence of "bodily injury" to that                person as a consequence of "personal and advertising
    person at whom any of the employment-related                      injury" to that person at whom any of the
    practices described in Paragraphs 1., 2. or 3. above is           employment-related practices described in Para-
    directed.                                                         graphs 1., 2. or 3. above is directed.

This exclusion applies:                                           This exclusion applies:
 1. Whether the injury-causing event described in Para-            1. Whether the injury-causing event described in Para-
    graphs a., b., or c. above occurs before employment,              graphs a., b., or c. above occurs before employment,
    during employment or after employment of that                     during employment or after employment of that
    person;                                                           person;
 2. Whether the insured may be liable as an employer or            2. Whether the insured may be liable as an employer or
    in any other capacity; and                                        in any other capacity; and
 3. To any obligation to share damages with or repay               3. To any obligation to share damages with or repay
    someone else who must pay damages because of the                  someone else who must pay damages because of the
    injury.                                                           injury.




                                                ISO Properties Inc., 2006




                                                              1

                                                                                                               EIE-Lock 0080
                                                        COMMERCIAL
           Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed             GENERAL
                                                          10/02/20CGPage  82 of 103LIABILITY
                                                                     21 67 (Ed. 12/04) UF-3888




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY
                               FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART


   A. The following exclusion is added to Paragraph 2.             B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily Injury            Exclusions of Section I - Coverage B - Personal And
   And Property Damage Liability:                                  Advertising Injury Liability:
   2. Exclusions                                                   2. Exclusions
   This insurance does not apply to:                               This insurance does not apply to:
       Fungi or Bacteria                                               Fungi or Bacteria
         a. "Bodily injury" or "property damage" which                  a. "Personal and advertising injury" which
            would not have occurred, in whole or in                        would not have taken place in whole or in
            part, but for the actual, alleged or threatened                part, but for the actual, alleged or threatened
            inhalation of, ingestion of, contact with,                     inhalation of, ingestion of, contact with,
            exposure to, existence of, or presence of, any                 exposure to, existence of, or presence of, any
            "fungi" or bacteria on or within a building or                 "fungi" or bacteria on or within a building or
            structure, including its contents, regardless of               structure, including its contents, regardless of
            whether any other cause, event, material or                    whether any other cause, event, material or
            product contributed concurrently or in any                     product contributed concurrently or in any
            sequence to such injury or damage.                             sequence to such injury.
        b. Any loss, cost or expenses arising out of the                b. Any loss, cost or expense arising out of the
           abating, testing for, monitoring, cleaning up,                  abating, testing for, monitoring, cleaning up,
           removing, containing, treating, detoxifying,                    removing, containing, treating, detoxifying,
           neutralizing, remediating or disposing of, or                   neutralizing, remediating or disposing of, or
           in any way responding to, or assessing the                      in any way responding to, or assessing the
           effects of, "fungi" or bacteria, by any insured                 effects of, "fungi" or bacteria, by any insured
           or by any other person or entity.                               or by any other person or entity.
   This exclusion does not apply to any "fungi" or bac-
   teria that are, are on, or are contained in, a good or
   product intended for bodily consumption.                        C. The following definition is added to Section V -
                                                                   Definitions:
                                                                   "Fungi" means any type or form of fungus, including
                                                                   mold or mildew and any mycotoxins, spores, scents
                                                                   or by-products produced or released by "fungi".




                                                ISO Properties, Inc., 2003




                                                               1

                                                                                                             EIE-Lock 0081
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 83 of 103

                                                                                                 ERIE INSURANCE EXCHANGE
                                                                                                   Form SA (Ed. 11/12) UF-B213

                  THIS IS AN ENDORSEMENT TO YOUR POLICY. PLEASE READ IT CAREFULLY.

                                     SUBSCRIBER'S AGREEMENT
The following is the language of the Subscriber’s Agreement that applies to policies issued by ERIE INSURANCE EXCHANGE.
Definitions included in this Agreement apply only to the Subscriber’s Agreement.


The Subscriber (“you” or “your”) agrees with the other Subscribers at ERIE INSURANCE EXCHANGE (“ERIE”), a
Reciprocal/Inter-Insurance Exchange, and with their Attorney-in-Fact, the Erie Indemnity Company (“we” or “us”), a
Pennsylvania corporation with its Home Office in Erie, Pennsylvania, to the following:
    1.   You agree to pay your policy premiums and to exchange with other ERIE Subscribers policies providing insurance for
         any insured loss as stated in those policies.

    2.   You appoint us as Attorney-in-Fact with the power to: a) exchange policies with other ERIE Subscribers; b) take any
         action necessary for the exchange of such policies; c) issue, change, nonrenew or cancel policies; d) obtain reinsurance; e)
         collect premiums; f) invest and reinvest funds; g) receive notices and proofs of loss; h) appear for, compromise,
         prosecute, defend, adjust and settle losses and claims under your policies; i) accept service of process on behalf of ERIE
         as insurer; and j) manage and conduct the business and affairs of ERIE, its affiliates and subsidiaries. This power of
         attorney is limited to the purposes described in this Agreement.

    3.   You agree that as compensation for us: a) becoming and acting as Attorney-in-Fact; b) managing the business and affairs
         of ERIE; and c) paying general administrative expenses, including sales commissions, salaries and employee benefits,
         taxes, rent, depreciation, supplies and data processing, we may retain up to 25% of all premiums written or assumed by
         ERIE. The rest of the premiums will be used for losses, loss adjustment expenses, investment expenses, damages, legal
         expenses, court costs, taxes, assessments, licenses, fees, and any other governmental fines and charges, establishment of
         reserves and surplus, and reinsurance, and may be used for dividends and other purposes we decide are to the advantage
         of Subscribers.

    4.   You agree that this Agreement, including the power of attorney, shall have application to all insurance policies for which
         you apply at ERIE, including changes in any of your coverages.

    5.   You agree to sign and deliver to us all papers required to carry out this Agreement.

    6.   This Agreement, including the power of attorney, shall not be affected by your subsequent disability or incapacity.

    7.   This Agreement is and shall be binding upon you, us, and all executors, administrators, successors and assigns.



(Subscriber’s Agreement language updated 1996.)




Form SA                                                             1




                                                                                                                      EIE-Lock 0082
                                                                                                                 ERIE INSURANCE
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page
                                                             COMMERCIAL   84 of 103
                                                                        GENERAL  LIABILITY
                                                                                                       CG 21 70 (Ed. 1/15) UF-4077



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

                                                                          1.   The act resulted in insured losses in excess of $5 mil-
A. If aggregate insured losses attributable to terrorist acts
                                                                               lion in the aggregate, attributable to all types of in-
   certified under the federal Terrorism Risk Insurance Act
                                                                               surance subject to the Terrorism Risk Insurance Act;
   exceed $100 billion in a calendar year, and we have met
                                                                               and
   our insurer deductible under the Terrorism Risk Insurance
   Act, we shall not be liable for the payment of any portion             2.   The act is a violent act or an act that is dangerous to
   of the amount of such losses that exceeds $100 billion,                     human life, property or infrastructure and is commit-
   and in such case insured losses up to that amount are sub-                  ted by an individual or individuals as part of an effort
   ject to pro rata allocation in accordance with procedures                   to coerce the civilian population of the United States
   established by the Secretary of the Treasury.                               or to influence the policy or affect the conduct of the
                                                                               United States Government by coercion.
    "Certified act of terrorism" means an act that is certified
    by the Secretary of the Treasury, in accordance with the
    provisions of the federal Terrorism Risk Insurance Act, to        B. The terms and limitations of any terrorism exclusion, or
    be an act of terrorism pursuant to such Act. The criteria            the inapplicability or omission of terrorism exclusion, do
    contained in the Terrorism Risk Insurance Act for a "cer-            not serve to create coverage for injury or damage that is
    tified act of terrorism" include the following:                      otherwise excluded under this Coverage Part.




                                                   © ISO Properties, Inc., 2007




                                                                  1
                                                                                                                        EIE-Lock 0083
                                                        COMMERCIAL
           Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed              GENERAL
                                                          10/02/20 CGPage 85 of 103LIABILITY
                                                                      21 96 (Ed. 3/05) UF-4906




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                   SILICA OR SILICA-RELATED DUST EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph 2.,               B. The following exclusion is added to Paragraph 2.,
Exclusions of Section I - Coverage A - Bodily Injury And           Exclusions of Section I - Coverage B - Personal And
Property Damage Liability:                                         Advertising Injury Liability:
   2. Exclusions                                                       2. Exclusions
   This insurance does not apply to:                                   This insurance does not apply to:
   Silica or Silica-Related Dust                                       Silica or Silica-Related Dust
         a. "Bodily injury" arising, in whole or in part,                   a. "Personal and advertising injury" arising, in
            out of the actual, alleged, threatened or sus-                     whole or in part, out of the actual, alleged,
            pected inhalation of, or ingestion of, "silica"                    threatened or suspected inhalation of,
            or "silica-related dust".                                          ingestion of, contact with, exposure to, exist-
                                                                               ence of, or presence of, "silica" or "silica-
        b. Property damage" arising, in whole or in
                                                                               related dust".
           part, out of the actual, alleged, threatened or
           suspected contact with, exposure to, exist-                      b. Any loss, cost or expense arising, in whole
           ence of, or presence of, "silica" or "silica-                       or in part, out of the abating, testing for,
           related dust".                                                      monitoring, cleaning up, removing, con-
                                                                               taining, treating, detoxifying, neutralizing,
         c. Any loss, cost or expense arising, in whole
                                                                               remediating or disposing of, or in any way
            or in part, out of the abating, testing for,
                                                                               responding to or assessing the effects of,
            monitoring, cleaning up, removing, con-
                                                                               "silica" or "silica-related dust", by any
            taining, treating, detoxifying, neutralizing,
                                                                               insured or by any other person or entity.
            remediating or disposing of, or in any way
            responding to or assessing the effects of,
                                                                   C. The following definitions are added to the Definitions
            "silica" or "silica-related dust", by an insured
                                                                   Section:
            or by any other person or entity.
                                                                    1. "Silica" means silicon dioxide (occurring in crystal-
                                                                       line, amorphous and impure forms), silica particles,
                                                                       silica dust or silica compounds.
                                                                    2. "Silica-related dust" means a mixture or combination
                                                                       of "silica" and other dust or particles.




                                                ISO Properties, Inc., 2004




                                                               1

                                                                                                                EIE-Lock 0084
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 86 of 103



                                                                                                  ERIE INSURANCE GROUP
                                                                                                        ULTRAPACK PLUS
                                                                                                  PK-GK (Ed. 11/10) CL-0058

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             PUNITIVE DAMAGES
                                          DISTRICT OF COLUMBIA, OHIO
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following is added to Paragraph 1. Insuring Agreement of Section I - Coverage A - Bodily Injury and Property Damage
Liability and to Paragraph 1. Insuring Agreement of Section I - Coverage B - Personal and Advertising Injury Liability:
Insuring Agreement
Coverage for punitive or exemplary damages is excluded to the extent that is prohibited by law.




                                                                                                                 EIE-Lock 0085
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 87 of 103
                                                                                                                ERIE INSURANCE
                                                                                                               ULTRAPACK PLUS
                                                                                                                CL-0396 (Ed. 1/17)



        IMPORTANT NOTICE – DATA BREACH RESPONSE EXPENSES
                            COVERAGE
Dear Ultrapack Plus Customer:

Your Ultrapack Plus Commercial Property Coverage Part includes up to $10,000 for Data Breach Response Expenses Coverage
under Section VIII, Extensions of Coverage.

In addition to this enhancement, we are pleased to offer the following optional endorsements for additional Data Breach and Iden-
tity Recovery Coverage protection for a premium. Contact your ERIE Agent to discuss these additional coverage options.

        Data Breach Response Expenses – Increased Coverage
        Data Breach Liability Coverage
        Identity Recovery Coverage – Owners
        Identity Recovery Coverage – Owners and Employees

ERIE Insurance has partnered with CyberScout, a leading provider of data risk management solutions, to support us in providing
business owners like you with Data Breach coverages.* As an educational resource, a data security website is available to you.
This website provides tips and best practices that will help you protect sensitive information. It also includes information regard-
ing notification laws and regulations, an Incidence Response Plan template, and other resources.

To access the website, visit www.erie.breachresponse.com.
     Click Sign in now
     User Name: Erie1 and Password: Erie1
        (Note: The User Name and Password are case sensitive).
     Complete the online registration process by creating your own Username & Password
If ever you suspect a loss, theft, accidental release or publication of non-public personal information regarding individuals that
have a direct relationship with your business, such as customers, clients or employees, call the ERIE Claims Office nearest you.
See the reverse side of this notice for a listing of all ERIE Claims Offices and their phone numbers. We’re your first line of re-
sponse when you discover a data breach involving non-public personal information of others.

Thank you again for becoming an ERIE customer. We hope you find our services valuable in helping to protect you and your
business.




* Coverage is subject to the terms and limitations of the endorsements you purchased.




                                                                  1



                                                                                                                     EIE-Lock 0086
Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 88 of 103


           Toll-Free Numbers for Field/Claims Offices
   Contact an Erie Insurance office in your area:

   State                                   Field Office                     Call Toll Free
   Illinois                                Peoria                           (888) 335-3743
                                           Fort Wayne                       (800) 892-5655
   Indiana
                                           Indianapolis                     (800) 624-1620
                                           District of Columbia             (800) 492-2709
   District of Columbia / Maryland         Silver Spring                    (800) 492-2709
                                           Hagerstown                       (800) 533-5602
   Kentucky                                Lexington                        (877) 589-3743
                                           Charlotte                        (800) 473-3882
   North Carolina
                                           Raleigh                          (800) 533-3982
   New York                                Rochester                        (800) 333-0823
                                           Canton                           (800) 362-6541
   Ohio
                                           Columbus                         (800) 282-1702
                                           Allentown/Bethlehem              (800) 322-9026
                                           Erie                             (877) 771-3743
                                           Harrisburg                       (800) 382-1304
   Pennsylvania                            Johnstown                        (800) 241-4209
                                           Murrysville                      (800) 553-3367
                                           Philadelphia                     (800) 821-2902
                                           Pittsburgh                       (800) 922-1824
   Tennessee                               Knoxville                        (888) 922-3743
                                           Richmond                         (800) 322-3743
   Virginia                                Roanoke                          (800) 533-3743
                                           Waynesboro                       (800) 542-2250
   Wisconsin                               Waukesha                         (877) 740-3743
   West Virginia                           Parkersburg                      (800) 642-1948

   Note: When contacting Erie Insurance to report a claim, please be advised that the company cannot provide ad-
   vice or counsel Policyholders on whether or not to file a claim. Erie Insurance is obligated to file the claim when
   contacted by a Policyholder. Discussions about how the claim will impact your policy or questions about wheth-
   er or not to file a claim should be directed to your Erie Insurance Agent.




                                                    2




                                                                                                       EIE-Lock 0087
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 89 ERIE
                                                                             of 103
                                                                                  INSURANCE
                                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 06 (Ed. 5/14) UF-B756

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  EXCLUSION – ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
 PERSONAL INFORMATION AND DATA-RELATED LIABILITY – WITH
             LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I – Coverage A – Bodily                    B. The following is added to Paragraph 2. Exclusions of
   Injury And Property Damage Liability is replaced by                  Section I – Coverage B – Personal And Advertising
   the following:                                                       Injury Liability:
   2. Exclusions                                                        2. Exclusions
       This insurance does not apply to:                                    This insurance does not apply to:
       p. Access Or Disclosure Of Confidential Or                           Access Or Disclosure Of Confidential Or Personal
          Personal Information And Data-related                             Information
          Liability                                                         "Personal and advertising injury" arising out of any
          Damages arising out of:                                           access to or disclosure of any person's or
                                                                            organization's confidential or personal information,
          1) Any access to or disclosure of any person's or                 including patents, trade secrets, processing methods,
             organization's   confidential   or   personal                  customer lists, financial information, credit card
             information, including patents, trade secrets,                 information, health information or any other type of
             processing methods, customer lists, financial                  nonpublic information.
             information, credit card information, health
             information or any other type of nonpublic                     This exclusion applies even if damages are claimed for
             information; or                                                notification costs, credit monitoring expenses, forensic
                                                                            expenses, public relations expenses or any other loss,
          2) The loss of, loss of use of, damage to,                        cost or expense incurred by you or others arising out
             corruption of, inability to access, or inability to            of any access to or disclosure of any person's or
             manipulate electronic data.                                    organization's confidential or personal information.
          This exclusion applies even if damages are
          claimed for notification costs, credit monitoring
          expenses, forensic expenses, public relations
          expenses or any other loss, cost or expense
          incurred by you or others arising out of that which
          is described in Paragraph 1) or 2) above.
          However, unless Paragraph 1) above applies, this
          exclusion does not apply to damages because of
          "bodily injury".
          As used in this exclusion, electronic data means
          information, facts or programs stored as or on,
          created or used on, or transmitted to or from
          computer software, including systems and
          applications software, hard or floppy disks, CD-
          ROMs, tapes, drives, cells, data processing devices
          or any other media which are used with
          electronically controlled equipment.


                                                  © Insurance Services Office, Inc., 2013




                                                                    1



                                                                                                                      EIE-Lock 0088
                                                                                                                  ERIE INSURANCE
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 90
                                                              COMMERCIAL    of 103LIABILITY
                                                                         GENERAL
                                                                                                       CG 21 09 (Ed. 6/15) UF-B898

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                                                 b) A watercraft you do not own that is:
A. Exclusion 2.g. Aircraft, Auto Or Watercraft under
   Section I – Coverage A – Bodily Injury And Property                                  i) Less than 26 feet long; and
   Damage Liability is replaced by the following:
                                                                                     ii) Not being used to carry persons or
   2. Exclusions                                                                         property for a charge;
       This insurance does not apply to:                                         c) Parking an "auto" on, or on the ways next
                                                                                    to, premises you own or rent, provided the
       g. Aircraft, Auto Or Watercraft
                                                                                    "auto" is not owned by or rented or loaned
          1) Unmanned Aircraft                                                      to you or the insured;
              "Bodily injury" or "property damage" arising                       d) Liability assumed under any "insured
              out of the ownership, maintenance, use or                             contract" for the ownership, maintenance or
              entrustment to others of any aircraft that is an                      use of aircraft or watercraft; or
              "unmanned aircraft". Use includes operation
                                                                                 e) "Bodily injury" or "property damage"
              and "loading or unloading".
                                                                                    arising out of:
              This Paragraph g.1) applies even if the claims                            i) The operation of machinery or
              against any insured allege negligence or other
                                                                                           equipment that is attached to, or part of,
              wrongdoing in the supervision, hiring,
                                                                                           a land vehicle that would qualify under
              employment, training or monitoring of others                                 the definition of "mobile equipment" if
              by that insured, if the "occurrence" which
                                                                                           it were not subject to a compulsory or
              caused the "bodily injury" or "property
                                                                                           financial responsibility law or other
              damage" involved the ownership, maintenance,                                 motor vehicle insurance law where it is
              use or entrustment to others of any aircraft that
                                                                                           licensed or principally garaged; or
              is an "unmanned aircraft".
                                                                                     ii) The operation of any of the machinery
          2) Aircraft (Other Than Unmanned Aircraft),                                    or equipment listed in Paragraph f.2) or
             Auto Or Watercraft
                                                                                         f.3) of the definition of "mobile
              "Bodily injury" or "property damage" arising                               equipment".
              out of the ownership, maintenance, use or             B. The following exclusion is added to Paragraph 2.
              entrustment to others of any aircraft (other than
                                                                       Exclusions of Coverage B – Personal And Advertising
              "unmanned aircraft"), "auto" or watercraft
                                                                       Injury Liability:
              owned or operated by or rented or loaned to
              any insured. Use includes operation and                   2. Exclusions
              "loading or unloading".
                                                                          This insurance does not apply to:
              This Paragraph g.(2) applies even if the claims
              against any insured allege negligence or other               Unmanned Aircraft
              wrongdoing in the supervision, hiring,                      "Personal and advertising injury" arising out of the
              employment, training or monitoring of others                ownership, maintenance, use or entrustment to others
              by that insured, if the "occurrence" which                  of any aircraft that is an "unmanned aircraft". Use
              caused the "bodily injury" or "property                     includes operation and "loading or unloading".
              damage" involved the ownership, maintenance,
              use or entrustment to others of any aircraft                This exclusion applies even if the claims against any
              (other than "unmanned aircraft"), "auto" or                 insured allege negligence or other wrongdoing in the
              watercraft that is owned or operated by or                  supervision, hiring, employment, training or
              rented or loaned to any insured.                            monitoring of others by that insured, if the offense
                                                                          which caused the "personal and advertising injury"
              This Paragraph g.2) does not apply to:                      involved the ownership, maintenance, use or
                                                                          entrustment to others of any aircraft that is an
              a) A watercraft while ashore on premises you
                 own or rent;                                             "unmanned aircraft".


                                                                    1

                                                                                                                     EIE-Lock 0089
      Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 91 of 103

This exclusion does not apply to:                          C. The following definition is added to the Definitions
                                                              section:
a. The use of another's advertising idea in your
   "advertisement"; or                                         "Unmanned aircraft" means an aircraft that is not:
b. Infringing upon another's copyright, trade dress or         1. Designed;
   slogan in your "advertisement".
                                                               2. Manufactured; or
                                                               3. Modified after manufacture;
                                                               to be controlled directly by a person from within or on the
                                                               aircraft.


                                       © Insurance Services Office, Inc., 2014




                                                           2




                                                                                                            EIE-Lock 0090
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 ILPage         INTERLINE
                                                                            92 of 103
                                                                       00 17 (Ed. 11/98) UF-9850




                                 COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                         a. Make inspections and surveys at any time;
 1. The first Named Insured shown in the Declarations                   b. Give you reports on the conditions we find; and
    may cancel this policy by mailing or delivering to us
                                                                        c. Recommend changes.
    advance written notice of cancellation.
                                                                    2. We are not obligated to make any inspections,
 2. We may cancel this policy by mailing or delivering
                                                                       surveys, reports or recommendations and any such
    to the first Named Insured written notice of cancella-
                                                                       actions we do undertake relate only to insurability
    tion at least:
                                                                       and the premiums to be changed. We do not make
     a. 10 days before the effective date of cancellation if           safety inspections. We do not undertake to perform
        we cancel for nonpayment of premium; or                        the duty of any person or organization to provide for
                                                                       the health or safety of workers or the public. And
     b. 30 days before the effective date of cancellation if
                                                                       we do not warrant that conditions:
        we cancel for any other reason.
                                                                        a. Are safe or healthful; or
 3. We will mail or deliver our notice to the first Named
    Insured's last mailing address known to us.                         b. Comply with laws, regulations, codes or stand-
                                                                           ards.
 4. Notice of cancellation will state the effective date of
    cancellation. The policy period will end on that                3. Paragraphs 1. and 2. of this condition apply not only
    date.                                                              to us, but also to any rating, advisory, rate service or
                                                                       similar    organization   which     makes      insurance
 5. If this policy is cancelled, we will send the first
                                                                       inspections, surveys, reports or recommendations.
    Named Insured any premium refund due. If we
    cancel, the refund will be pro rata. If the first               4. Paragraph 2. of this condition does not apply to any
    Named Insured cancels, the refund may be less than                 inspections, surveys, reports or recommendations we
    pro rata. The cancellation will be effective even if               may make relative to certification, under state or
    we have not made or offered a refund.                              municipal statutes, ordinances or regulations, of
                                                                       boilers, pressure vessels or elevators.
 6. If notice is mailed, proof of mailing will be sufficient
    proof of notice.
                                                                   E. Premiums
B. Changes
                                                                   The first Named Insured shown in the Declarations:
This policy contains all the agreements between you and             1. Is responsible for the payment of all premiums; and
us concerning the insurance afforded. The first Named
                                                                    2. Will be the payee for any return premiums we pay.
Insured shown in the Declarations is authorized to make
changes in the terms of this policy with our consent.
                                                                   F. Transfer Of Your Rights And Duties Under This
This policy's terms can be amended or waived only by
                                                                   Policy
endorsement issued by us and made a part of this policy.
                                                                   Your rights and duties under this policy may not be
C. Examination Of Your Books And Records
                                                                   transferred without our written consent except in the
                                                                   case of death of an individual named insured.
We may examine and audit your books and records as
they relate to this policy at any time during the policy
                                                                   If you die, your rights and duties will be transferred to
period and up to three years afterward.
                                                                   your legal representative but only while acting within the
                                                                   scope of duties as your legal representative. Until your
D. Inspections And Surveys
                                                                   legal representative is appointed, anyone having proper
 1. We have the right to:                                          temporary custody of your property will have your rights
                                                                   and duties and only with respect to that property.



                                     Copyright, Insurance Services Office, Inc., 1998




                                                               1

                                                                                                                 EIE-Lock 0091
           Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 ILPage        INTERLINE
                                                                          93 of 103
                                                                      00 21 (Ed. 9/08) UF-3005




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
        NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT

                                                  (Broad Form)
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY.
                                                                 material" and arising out of the operation of a
                                                                 "nuclear facility" by any person or organization.
 1. The insurance does not apply:
                                                                 C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"
                                                                 or "property damage" resulting from "hazardous
   or "property damage":
                                                                 properties" of "nuclear material", if:
        1) With respect to which an "insured" under
                                                                      1) The "nuclear material" (a) is at any "nuclear
           the policy is also an insured under a nuclear
                                                                         facility" owned by, or operated by or on
           energy liability policy issued by Nuclear
                                                                         behalf of, an "insured" or (b) has been dis-
           Energy Liability Insurance Association,
                                                                         charged or dispersed therefrom;
           Mutual Atomic Energy Liability Under-
           writers, Nuclear Insurance Association of                  2) The "nuclear material" is contained in "spent
           Canada or any of their successors, or would                   fuel" or "waste" at any time possessed,
           be an insured under any such policy but for                   handled, used, processed, stored, transported
           its termination upon exhaustion of its limits                 or disposed of, by or on behalf of an
           of liability; or                                              "insured"; or
        2) Resulting from the "hazardous properties" of               3) The "bodily injury" or "property damage"
           "nuclear material" and with respect to which                  arises out of the furnishing by an "insured"
           (a) any person or organization is required to                 of services, materials, parts or equipment in
           maintain financial protection pursuant to the                 connection with the planning, construction,
           Atomic Energy Act of 1954, or any law                         maintenance, operation or use of any
           amendatory thereof, or (b) the "insured" is,                  "nuclear facility", but if such facility is
           or had this policy not been issued would be,                  located within the United States of America,
           entitled to indemnity from the United States                  its territories or possessions or Canada, this
           of America, or any agency thereof, under                      exclusion (3) applies only to "property
           any agreement entered into by the United                      damage" to such "nuclear facility" and any
           States of America, or any agency thereof,                     property threat.
           with any person or organization.
                                                               2. As used in this endorsement:
   B. Under any Medical Payments coverage, to
                                                                 "Hazardous properties" includes radioactive, toxic or
   expenses incurred with respect to "bodily injury"
                                                                 explosive properties.
   resulting from the "hazardous properties" of "nuclear



                                                           1

                                                                                                          EIE-Lock 0092
"Nuclear Case
         material"  means "source material", "Special
                 1:20-cv-00122-SPB-RAL          Document              utilizing
                                                             34-4 Filed         "spent Page
                                                                          10/02/20      fuel",. 94
                                                                                                 or of
                                                                                                     (3)103
                                                                                                         handling,
nuclear material" or "by-product material".                           processing or packaging "waste";
"Source material", "special nuclear material" and                     c) Any equipment or device used for the
"by-product material" have the meanings given them                       processing, fabricating or alloying of
in the Atomic Energy Act of 1954 or in any law                           "special nuclear material" if at any time
amendatory thereof.                                                      the total amount of such material in the
                                                                         custody of the "insured" at the premises
"Spent fuel" means any fuel element or fuel compo-
                                                                         where such equipment or device is
nent, solid or liquid, which has been used or exposed
                                                                         located consists of or contains more
to radiation in a "nuclear reactor".
                                                                         than 25 grams of plutonium or uranium
"Waste" means any waste material (a) containing                          233 or any combination thereof, or more
"by-product material" other than the tailings or                         than 250 grams of uranium 235;
wastes produced by the extraction or concentration
                                                                     d) Any structure, basin, excavation, prem-
of uranium or thorium from any ore processed pri-
                                                                        ises or place prepared or used for the
marily for its "source material" content, and (b)
                                                                        storage or disposal of "waste";
resulting from the operation by any person or organ-
ization of any "nuclear facility" included under the            and includes the site on which any of the fore-
first two paragraphs of the definition of "nuclear              going is located, all operations conducted on
facility".                                                      such site and all premises used for such oper-
                                                                ations.
"Nuclear facility" means:
                                                                "Nuclear reactor" means any apparatus designed
         a) Any "nuclear reactor";
                                                                or used to sustain nuclear fission in a self-
         b) Any equipment or device designed or                 supporting chain reaction or to contain a critical
            used for (1) separating the isotopes of             mass of fissionable material.
            uranium or plutonium, (2) processing or
                                                                "Property damage" includes all forms of radioac-
                                                                tive contamination of property.




                                     Copyright, ISO Properties, Inc., 2001




                                                        2

                                                                                                       EIE-Lock 0093
           Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 ILPage        INTERLINE
                                                                          95 of 103
                                                                      02 44 (Ed. 9/07) UF-3029




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
            OHIO CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
    FARM UMBRELLA LIABILITY POLICY
    LIQUOR LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. With respect to a policy which has been in effect for            e. Loss of applicable reinsurance or a substantial
more than 90 days, or is a renewal of a policy we issued,              decrease in applicable reinsurance, if the Super-
the Cancellation Common Policy Condition is replaced                   intendent has determined that reasonable efforts
by the following:                                                      have been made to prevent the loss of, or sub-
                                                                       stantial decrease in, the applicable reinsurance,
 1. The first Named Insured shown in the Declarations
                                                                       or to obtain replacement coverage;
    may cancel this policy by mailing or delivering to us
    advance written notice of cancellation.                         f. Failure of an insured to correct material vio-
                                                                       lations of safety codes or to comply with reason-
 2. We may cancel this policy only for one or more of
                                                                       able written loss control recommendations; or
    the following reasons, except as provided in Para-
    graph 6. below.                                                 g. A determination by the Superintendent of Insur-
                                                                       ance that the continuation of the policy would
     a. Nonpayment of premium;
                                                                       create a condition that would be hazardous to
     b. Discovery of fraud or material misrepresentation               the policyholders or the public.
        in the procurement of the insurance or with
                                                                3. We will mail written notice of cancellation to the
        respect to any claims submitted thereunder;
                                                                   first Named Insured, and agent if any, at the last
     c. Discovery of a moral hazard or willful or reck-            mailing address known to us. Proof of mailing will
        less acts or omissions on your part which                  be sufficient proof of notice.
        increases any hazard insured against;
                                                                4. We will mail the notice of cancellation at least:
     d. The occurrence of a change in the individual risk
                                                                    a. 10 days before the effective date of cancellation,
        which substantially increases any hazard insured
                                                                       if we cancel for nonpayment of premium; or
        against after the insurance coverage has been
        issued or renewed except to the extent the                  b. 30 days before the effective date of cancellation,
        insurer could reasonably have foreseen the                     if we cancel for a reason stated in 2.b. through
        change or contemplated the risk in writing the                 2.g. above.
        contract;




                                                            1

                                                                                                             EIE-Lock 0094
 5. The notice
          Case of cancellation will:
                  1:20-cv-00122-SPB-RAL                    C. 34-4
                                                     Document  Common Policy
                                                                   Filed     ConditionsPage 96 of 103
                                                                          10/02/20
     a. State the effective date of cancellation.          The       1. Paragraph A.2.a. of the Businessowners Common
        policy period will end on that date.                            Policy Conditions is deleted.
     b. Contain the date of the notice and the policy                2. Paragraph E.2. of the Cancellation Common Policy
        number, and will state the reason for cancella-                 Condition in the Standard Property Policy is deleted.
        tion.                                                           Paragraph E.2. is replaced by the following (unless
                                                                        Item A. of this endorsement applies):
 6. Policies written for a term of more than one year or
    on a continuous basis may be cancelled by us for                   We may cancel this policy by mailing or delivering
    any reason at an anniversary date, upon 30 days'                   to the first Named Insured written notice of cancella-
    written notice of cancellation.                                    tion at least:
 7. If this policy is cancelled, we will send the first                  a. 10 days before the effective date of cancellation,
    Named Insured any premium refund due. If we                             if we cancel for nonpayment of premium; or
    cancel, the refund will be pro rata. If the first
                                                                        b. 30 days before the effective date, if we cancel for
    Named Insured cancels, the refund may be less than
                                                                           any other reason.
    pro rata. The cancellation will be effective even if
    we have not made or offered a refund.

B. The following is added to the Common Policy Condi-
tions and supersedes any provisions to the contrary:

NONRENEWAL
 1. If we elect not to renew this policy, we will mail
    written notice of nonrenewal to the first Named
    Insured, and agent if any, at the last mailing
    addresses known to us. The notice will contain the
    date of the notice and the policy number, and will
    state the expiration date of the policy.
 2. We will mail the notice of nonrenewal at least 30
    days before the expiration date of the policy.
 3. Proof of mailing will be sufficient proof of notice.




                                           Copyright, ISO Properties, Inc., 2006




                                                                 2

                                                                                                                EIE-Lock 0095
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 97 of 103
                                                                                                               ERIE INSURANCE
                                                                                                                       INTERLINE
                                                                                                       IL 09 52 (Ed. 1/15) UF-4076



                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART(S)
    FIVESTAR CONTRACTORS' COMMERCIAL PROPERTY COVERAGE PART
    ULTRAFLEX COMMERCIAL PROPERTY COVERAGE PART
    ULTRAPACK COMMERCIAL PROPERTY COVERAGE PART
    ULTRASURE FOR PROPERTY OWNERS' COMMERCIAL PROPERTY COVERAGE PART
    ULTRASURE FOR LANDLORDS POLICY


A. Cap On Certified Terrorism Losses                                       If aggregate insured losses attributable to terrorist acts
                                                                           certified under the Terrorism Risk Insurance Act exceed
    "Certified act of terrorism" means an act that is certified
                                                                           $100 billion in a calendar year and we have met our in-
    by the Secretary of the Treasury, in accordance with the
                                                                           surer deductible under the Terrorism Risk Insurance Act,
    provisions of the federal Terrorism Risk Insurance Act, to
                                                                           we shall not be liable for the payment of any portion of
    be an act of terrorism pursuant to such Act. The criteria
                                                                           the amount of such losses that exceeds $100 billion, and
    contained in the Terrorism Risk Insurance Act for a "cer-
                                                                           in such case insured losses up to that amount are subject
    tified act of terrorism" include the following:
                                                                           to pro rata allocation in accordance with procedures estab-
    1.   The act resulted in insured losses in excess of $5 mil-           lished by the Secretary of the Treasury.
         lion in the aggregate, attributable to all types of in-
                                                                        B. Application Of Exclusions
         surance subject to the Terrorism Risk Insurance Act;
         and                                                               The terms and limitations of any terrorism exclusion, or
                                                                           the inapplicability or omission of a terrorism exclusion,
    2.   The act is a violent act or an act that is dangerous to
                                                                           do not serve to create coverage for any loss which would
         human life, property or infrastructure and is commit-
                                                                           otherwise be excluded under this Coverage Part or Policy,
         ted by an individual or individuals as part of an effort
                                                                           such as losses excluded by the Nuclear Reaction or Radia-
         to coerce the civilian population of the United States
                                                                           tion Exclusion or the War Exclusion.
         or to influence the policy or affect the conduct of the
         United States Government by coercion.


                                                Copyright ISO Properties, Inc., 2007




                                                                    1


                                                                                                                       EIE-Lock 0096
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 98 of 103
                                                                           ERIE INSURANCE
                                                                                           BUSINESS CATASTROPHE LIABILITY
                                                                                                            ULTRAPACK PLUS
                                                                                                     IL 9 85F (Ed. 1/15) UF-B476



THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT DOES
NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE
POLICY.

  DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
                                                           SCHEDULE

Terrorism Premium (Certified Acts) $ 2
This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage Forms(s)
and/or Policy(s):
Business Catastrophe Liability
Ultrapack Plus

Additional Information, if any, concerning the terrorism premium:


SCHEDULE – PART II (Refer to Paragraph B. in this endorsement)
Federal share of Terrorism Losses     85% Year:    2015
Federal share of Terrorism Losses     84% Year:    2016
Federal share of Terrorism Losses     83% Year:    2017
Federal share of Terrorism Losses     82% Year:    2018
Federal share of Terrorism Losses     81% Year:    2019
Federal share of Terrorism Losses     80% Year:    2020
(Applicable if policy is in force)

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. Disclosure of Premium                                               tributable to terrorist acts certified under the Terrorism Risk
In accordance with the federal Terrorism Risk Insurance Act,           Insurance Act exceed $100 billion in a calendar year, the
we are required to provide you with a notice disclosing the            Treasury shall not make any payment for any portion of the
portion of your premium, if any, attributable to coverage for          amount of such losses that exceeds $100 billion.
terrorist acts certified under the Terrorism Risk Insurance Act.       C. Cap On Insurer Participation In Payment Of Terror-
The portion of your premium attributable to such coverage is           ism Losses
shown in the Schedule of this endorsement or in the policy
Declarations.                                                          If aggregate insured losses attributable to terrorist acts certi-
                                                                       fied under the Terrorism Risk Insurance Act exceed $100 bil-
B. Disclosure of Federal Participation In Payment Of                   lion in a calendar year, and we have met our insurer deductible
Terrorism Losses                                                       under the Terrorism Risk Insurance Act, we shall not be liable
The United States Government, Department of the Treasury,              for the payment of any portion of the amount of such losses
will pay a share of terrorism losses insured under the federal         that exceeds $100 billion, and in such case insured losses up to
program. The federal share equals a percentage (as shown in            that amount are subject to pro rata allocation in accordance
Part II of the Schedule of this endorsement) of that portion of        with procedures established by the Secretary of the Treasury.
the amount of such insured losses that exceeds the applicable
insurer retention. However, if aggregate insured losses at-

                                               Copyright, ISO Properties, Inc., 2007
                                                                   1

                                                                                                                         EIE-Lock 0097
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 99 of 103




                                                                                             ERIE INSURANCE GROUP
                                                                                                   ULTRAPACK PLUS
                                                                                              PK-MJ (Ed. 1/10) CL-0136

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     EXCLUSION - LEAD LIABILITY
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following is added to Paragraph 2., Exclusions of Sec-               b.   Manufacture, distribution, sale, resale, rebrand-
tion I - Coverage A - Bodily Injury And Property Dam-                         ing, installation, repair, removal, encapsulation,
age Liability:                                                                abatement, replacement or handling of lead,
                                                                              paint containing lead, or any other material or
     Lead Liability
                                                                              substance containing lead;
    This insurance does not apply to:
                                                                    whether or not the lead is now or was at any time air-
    1.   Actual or alleged "bodily injury" arising out of the       borne as a particle, contained as a product, ingested,
         ingestion, inhalation, or absorption of lead or lead       inhaled, transmitted in any fashion, or found in any
         compounds in any form;                                     form whatsoever.
    2.   Actual or alleged "bodily injury" or "property dam-        5.   Any loss, cost or expense arising out of any:
         age" arising out of any form of lead or lead com-
                                                                         a.   Request, demand or order that the insured or
         pounds;
                                                                              others test for, monitor, clean up, remove, con-
    3.   Any legal obligation of the insured for indemnifica-                 tain, treat, detoxify or neutralize, or in any way
         tion or contribution due to damages arising out of                   respond to, or assess the effects of, lead or lead
         "bodily injury" or "property damage" caused by                       compounds.
         lead, resulting from paint containing lead or contri-
                                                                         b.   Claim or "suit" by or on behalf of any govern-
         buted to by any other substance or material contain-
                                                                              mental authority for damages resulting from
         ing lead;
                                                                              testing for, monitoring, cleaning up, removing,
    4.   "Bodily injury" or "property damage" arising out of                  containing, treating, detoxifying or neutraliz-
         the actual or alleged:                                               ing, or in any way responding to, or assessing
                                                                              the effects of, lead or lead compounds in any
         a.   Exposure to or existence of lead, paint contain-
                                                                              form.
              ing lead, or any other material or substance
              containing lead; or




                                                                                                                EIE-Lock 0098
             Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 100 of 103




                                                                                                    ERIE INSURANCE GROUP
                                                                                                          ULTRAPACK PLUS
                                                                                                     PK-MD (Ed. 1/10) CL-0129

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         EXCLUSION - ASBESTOS
This endorsement modifies the insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following exclusion is added to Paragraph 2.,                       3.   The installation, repair, removal, encapsulation,
Exclusions of Section I - Coverage A - Bodily Injury And                     abatement, replacement, handling of or exposure to,
Property Damage Liability and to Paragraph 2.,                               asbestos or products containing asbestos; or
Exclusions of Section I - Coverage B - Personal And                     4.   The use of asbestos in constructing or
Advertising Injury Liability:                                                manufacturing any goods, products, or structures.
Asbestos                                                           We will not pay for the investigation or defense of any claim
This insurance does not apply to "bodily injury", "property        or "suit" or for any fine, cost, or expense of any claim or
damage", or "personal and advertising injury" arising out of:      "suit" resulting from asbestos.

    1.   The inhaling, ingesting, or physical exposure to
         asbestos, or goods or products containing asbestos;
    2.   The manufacture, distribution, sale, resale,
         rebranding, transportation, storage, or disposal of
         asbestos or products containing asbestos;




                                                                                                                  EIE-Lock 0099
              Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 101ERIE
                                                                               of 103
                                                                                   INSURANCE
                                                                                                              ULTRAPACK PLUS
                                                                                                         PK-MQ (Ed. 12/14) CL-0144



                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION - PROFESSIONAL LIABILITY
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A. The following is added to Paragraph 2., Exclusions of                            services in connection with construction work
   Section I - Coverage A - Bodily Injury And Property                              you perform; or
   Damage Liability and Paragraph 2., Exclusions of Sec-
                                                                           9.   Any other service of a professional nature, including
   tion I - Coverage B - Personal and Advertising Injury
                                                                                but not limited to accounting, printers, or attorneys.
   Liability:
    Professional Liability                                                 These exclusions apply even if the claims against any in-
                                                                           sured allege negligence or other wrongdoing in the super-
    This insurance does not apply to "bodily injury", "proper-
                                                                           vision, hiring, employment, training, or monitoring of
    ty damage", or "personal and advertising injury" due to:
                                                                           others by that insured, if the "occurrence" which caused
    1.   The rendering of or failure to render:                            the "bodily injury" or "property damage", or the offense
                                                                           which caused the "personal and advertising injury", in-
         a.   Diagnostic, medical, surgical, dental, x-ray, or
                                                                           volved the rendering of or failure to render any profes-
              nursing service or treatment, or the furnishing of
                                                                           sional services by you or on your behalf with respect to
              food or beverages with them;
                                                                           the operations described above.
         b.   Health or therapeutic service, treatment, advice,
                                                                       B. The following definition is added to Section V - Defini-
              or instruction; or
                                                                          tions:
         c.   Ambulance, paramedical, rescue squad, or other
                                                                           "Professional services" includes:
              service or treatment conducive to health;
                                                                           1.   The preparing, approving, or failing to prepare or ap-
    2.   The furnishing or dispensing of drugs or medical,
                                                                                prove maps, plans, shop drawings, opinions, reports,
         dental, or surgical supplies or appliances;
                                                                                surveys, field orders, change orders, or drawings and
    3.   The handling of or performing of autopsies;                            specifications; and
    4.   The rendering of or failure to render cosmetic, ear               2.   Supervision or inspection activities performed as part
         piercing, tonsorial, massage, physiotherapy, chiropo-                  of any related architectural or engineering activities.
         dy, hearing aid, optical or optometrical services or
                                                                           "Professional services" do not include services within
         treatments;
                                                                           construction means, methods, techniques, sequences, and
    5.   The selling, licensing, franchising, or furnishing of             procedures employed by you in connection with your op-
         your computer software, including electronic data                 erations in your capacity as a construction contractor.
         processing programs, designs, specifications, manu-
         als, and instructions;                                        C. This Exclusion - Professional Liability does not apply to
                                                                          liability for damages because of "bodily injury", "property
    6.   Any act, error, or omission with respect to data pro-
                                                                          damage", or "personal and advertising injury" if a premi-
         cessing services or operations;
                                                                          um for professional liability coverage is shown in the
    7.   Any act, error, or omission with respect to any real             Declarations.
         estate agent or broker services.
    8.   The rendering of or failure to render any "profession-
         al services" by you or on your behalf, but only with
         respect to either or both of the following operations:
         a.   Providing engineering, architectural, or survey-
              ing services to others in your capacity as an en-
              gineer, architect, or surveyor; and
         b.   Providing or hiring independent professionals to
              provide engineering, architectural, or surveying
                                                                   1



                                                                                                                        EIE-Lock 0100
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 102 of 103




                                                                                               ERIE INSURANCE GROUP
                                                                                                     ULTRAPACK PLUS
                                                                                                PK-MU (Ed. 1/10) CL-0148

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EXCLUSION - TANNING BEDS/OPERATIONS
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following is added to Paragraph 2., Exclusions of Section I - Coverage A - Bodily Injury And Property Damage Liability:
This insurance does not apply to "bodily injury" or "property damage" arising out of the ownership, operation, maintenance, or use
of tanning beds or devices.




                                                                                                                   EIE-Lock 0101
            Case 1:20-cv-00122-SPB-RAL Document 34-4 Filed 10/02/20 Page 103 of 103




                                                                                              ERIE INSURANCE GROUP
                                                                                                    ULTRAPACK PLUS
                                                                                               PK-RO (Ed. 1/10) CL-0232

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT OF POLICY - TWO OR MORE COVERAGE PARTS
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following Condition is added to Section IV - Commer-            In no event will coverage be provided during the policy pe-
cial General Liability Conditions:                                  riod after
TWO OR MORE COVERAGE PARTS OR POLICIES                                   1. The applicable Aggregate Limit of Protection under
ISSUED BY US                                                                  any one coverage part or policy has been ex-
                                                                              hausted; or
Notwithstanding the OTHER INSURANCE Condition in
                                                                         2. The applicable Aggregate Limits of Insurance un-
your policy, if this policy and any other coverage part or
                                                                              der any one coverage part or policy would have
policy issued to you by us apply to the same occurrence,
                                                                              been exhausted had all covered claims been submit-
offense or accident, the maximum Limits of Insurance under
                                                                              ted under that one coverage part or policy rather
all coverage parts or policies will not exceed the highest
                                                                              than under two or more coverage parts or policies.
applicable Limits of Insurance under any one coverage part
or policy.                                                          This condition does not apply to any coverage part or policy
                                                                    issued by us specifically to apply as excess insurance over
                                                                    this policy.




                                                                                                                 EIE-Lock 0102
